Exhibit 10.3

 

 

LOAN AGREEMENT

Dated as of July 15, 2011

among

GREAT WOLF LODGE OF THE CAROLINAS, LLC,

as Borrower,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Lender,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Lender,

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent,

and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Agent for the Lenders

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.1.

    

Definitions

     1   

SECTION 1.2.

    

Other Definitional Provisions

     26   

ARTICLE II THE LOAN

     26   

SECTION 2.1.

    

The Loan; Use of Funds

     26   

SECTION 2.2.

    

Interest

     27   

SECTION 2.3.

    

Determination of Applicable Interest Rate

     27   

SECTION 2.4.

    

Principal Payments

     29   

SECTION 2.5.

    

Payment; Default Rate; Application of Certain Monies; Priority of Payments;
Set-offs

     30   

SECTION 2.6.

    

Interest Rate Protection Agreement

     32   

SECTION 2.7.

    

Intentionally Omitted.

     34   

SECTION 2.8.

    

Additional Interest

     34   

SECTION 2.9.

    

No Withholdings

     35   

SECTION 2.10.

    

Unavailability of LIBOR; Illegality

     36   

SECTION 2.11.

    

Increased Costs and Capital Adequacy

     37   

SECTION 2.12.

    

Usury

     38   

SECTION 2.13.

    

Closing

     38   

SECTION 2.14.

    

Loan Fee Letter

     38   

SECTION 2.15.

    

Cash Sweep Provisions

     38   

SECTION 2.16.

    

FF&E Reserve Account

     39   

SECTION 2.17.

    

Collection and Operating Accounts

     40   

SECTION 2.18.

    

Tenant Security Account

     41   

SECTION 2.19.

    

Accounts

     43   

SECTION 2.20.

    

Extension of Loan

     44   

ARTICLE III INTENTIONALLY OMITTED

     46   

ARTICLE IV CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS LOAN AGREEMENT

     46   

SECTION 4.1.

    

Representations and Warranties

     46   

SECTION 4.2.

    

Closing Documents, Etc.

     46   

SECTION 4.3.

    

Payment of Fees and Expenses

     48   

SECTION 4.4.

    

No Default or Event of Default

     48   

SECTION 4.5.

    

No Casualty or Taking

     48   

SECTION 4.6.

    

Adverse Conditions; Internal Approval

     48   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     49   

SECTION 5.1.

    

Due Organization

     49   

SECTION 5.2.

    

Due Execution

     49   

SECTION 5.3.

    

Enforceability

     49   

SECTION 5.4.

    

No Violation

     49   

 

i



--------------------------------------------------------------------------------

            Page  

SECTION 5.5.

    

No Litigation

     49   

SECTION 5.6.

    

No Default or Event of Default

     50   

SECTION 5.7.

    

Offsets, Defenses, Etc.

     50   

SECTION 5.8.

    

Consents

     50   

SECTION 5.9.

    

Financial Statements and Other Information

     50   

SECTION 5.10.

    

Full Disclosure

     50   

SECTION 5.11.

    

Accounts

     50   

SECTION 5.12.

    

Indebtedness

     51   

SECTION 5.13.

    

Insurance Policies

     51   

SECTION 5.14.

    

Availability of Utilities and Access

     51   

SECTION 5.15.

    

No Liens

     51   

SECTION 5.16.

    

Compliance with Legal Requirements

     51   

SECTION 5.17.

    

Certain Agreements

     51   

SECTION 5.18.

    

Intentionally Omitted

     52   

SECTION 5.19.

    

Security Documents

     52   

SECTION 5.20.

    

Casualty and Taking

     52   

SECTION 5.21.

    

Brokerage

     52   

SECTION 5.22.

    

Encroachments

     52   

SECTION 5.23.

    

Foreign Person

     53   

SECTION 5.24.

    

Control Person

     53   

SECTION 5.25.

    

Government Regulation

     53   

SECTION 5.26.

    

ERISA

     53   

SECTION 5.27.

    

Labor Relations

     53   

SECTION 5.28.

    

Name; Principal Place of Business

     53   

SECTION 5.29.

    

Intellectual Property

     54   

SECTION 5.30.

    

Flood Zone

     54   

SECTION 5.31.

    

Condition of Property

     54   

SECTION 5.32.

    

Taxes

     54   

SECTION 5.33.

    

Adverse Contracts

     55   

SECTION 5.34.

    

Adverse Claims

     55   

SECTION 5.35.

    

Creditworthiness

     55   

SECTION 5.36.

    

Patriot Act

     55   

SECTION 5.37.

    

Leases

     55   

SECTION 5.38.

    

Notices under Certain Agreements

     56   

SECTION 5.39.

    

Special Purpose Entity

     56   

ARTICLE VI INTENTIONALLY OMITTED

     56   

ARTICLE VII GENERAL AND OPERATIONAL COVENANTS

     56   

SECTION 7.1.

    

Financial Statements, Reports and Documents

     56   

SECTION 7.2.

    

Management, Maintenance and Repairs

     62   

SECTION 7.3.

    

Inspection of Premises and Books and Records

     63   

SECTION 7.4.

    

Compliance with Legal, Insurance and Contractual Requirements

     64   

 

ii



--------------------------------------------------------------------------------

            Page  

SECTION 7.5.

    

Appraisals

     65   

SECTION 7.6.

    

Payment of Impositions

     65   

SECTION 7.7.

    

Liens and Encumbrances; Ownership of Collateral

     65   

SECTION 7.8.

    

Permitted Contests

     66   

SECTION 7.9.

    

Alterations

     67   

SECTION 7.10.

    

Leases

     67   

SECTION 7.11.

    

Required Insurance

     69   

SECTION 7.12.

    

Damage or Destruction

     70   

SECTION 7.13.

    

Taking of the Mortgaged Property

     74   

SECTION 7.14.

    

Application of Proceeds of Casualty or Taking to Loan; Loan Repayment

     75   

SECTION 7.15.

    

Costs and Expenses

     76   

SECTION 7.16.

    

Transfers

     76   

SECTION 7.17.

    

Defense of Title

     79   

SECTION 7.18.

    

Recordation and Certain Taxes

     79   

SECTION 7.19.

    

Name, Fiscal Year and Accounting Method

     80   

SECTION 7.20.

    

Consolidation, Merger, Conveyance, Transfer or Lease

     80   

SECTION 7.21.

    

Organization Restrictions

     80   

SECTION 7.22.

    

Changes in Zoning

     80   

SECTION 7.23.

    

Limitation on Indebtedness

     80   

SECTION 7.24.

    

Distributions, Dividends and Affiliate Payments

     80   

SECTION 7.25.

    

ERISA

     81   

SECTION 7.26.

    

Maintenance of Existence

     81   

SECTION 7.27.

    

Subsidiaries and Joint Ventures

     81   

SECTION 7.28.

    

Loans to Members, Etc.

     81   

SECTION 7.29.

    

Transactions with Affiliates

     81   

SECTION 7.30.

    

Adverse Contracts

     82   

SECTION 7.31.

    

Utilities

     82   

SECTION 7.32.

    

Margin Stock

     82   

SECTION 7.33.

    

Patriot Act Compliance

     82   

SECTION 7.34.

    

Post Closing Requirements

     82   

ARTICLE VIII EVENTS OF DEFAULT

     83   

SECTION 8.1.

    

Events of Default

     83   

SECTION 8.2.

    

Acceleration of Loan

     86   

SECTION 8.3.

    

Intentionally Omitted

     86   

SECTION 8.4.

    

Agent’s Right to Complete; Sums Advanced

     86   

SECTION 8.5.

    

Assignment of Funds

     87   

SECTION 8.6.

    

Accounts

     88   

SECTION 8.7.

    

No Liability of Agent or Lenders

     88   

SECTION 8.8.

    

Right of Offset

     89   

SECTION 8.9.

    

Termination of Loan Agreement

     89   

SECTION 8.10.

    

Right to Perform

     89   

 

iii



--------------------------------------------------------------------------------

            Page  

ARTICLE IX ASSIGNMENTS AND PARTICIPATIONS

     90   

SECTION 9.1.

    

Assignment and Participations

     90   

SECTION 9.2.

    

Participation

     90   

SECTION 9.3.

    

Availability of Records

     90   

SECTION 9.4.

    

Borrower’s Facilitation of Transfer

     91   

SECTION 9.5.

    

Notice; Registration Requirement

     91   

SECTION 9.6.

    

Registry

     91   

SECTION 9.7.

    

Lender Interest Rate Protection Agreements

     92   

SECTION 9.8.

    

Disclosure by Agent or Lender

     92   

ARTICLE X AGENT AND LENDERS

     92   

SECTION 10.1.

    

Scope of Article X

     92   

SECTION 10.2.

    

Agent

     92   

SECTION 10.3.

    

Distributions

     94   

SECTION 10.4.

    

Authority, No Reliance; Binding Effect

     94   

SECTION 10.5.

    

Loan

     95   

SECTION 10.6.

    

Equitable Adjustments

     96   

SECTION 10.7.

    

Other Transactions

     97   

SECTION 10.8.

    

Obligations Absolute

     97   

SECTION 10.9.

    

Indemnification

     97   

SECTION 10.10.

    

Taxes

     98   

SECTION 10.11.

    

Return of Payments

     98   

SECTION 10.12.

    

No Partnership

     98   

SECTION 10.13.

    

Resignation and Removal of Agent; Successor Agent

     99   

SECTION 10.14.

    

Defaults by any Lender

     99   

SECTION 10.15.

    

Purchase Price; Payment for Defaulting Lender’s Pro Rata Share

     101   

SECTION 10.16.

    

Election of Interest Rate; Distribution of Funds to Lenders

     101   

SECTION 10.17.

    

Titles

     101   

ARTICLE XI GENERAL CONDITIONS

     102   

SECTION 11.1.

    

Indemnity

     102   

SECTION 11.2.

    

No Waivers

     104   

SECTION 11.3.

    

Intentionally Omitted

     104   

SECTION 11.4.

    

Contractors

     104   

SECTION 11.5.

    

Agent and Lenders Sole Beneficiaries

     104   

SECTION 11.6.

    

Entire Agreement

     104   

SECTION 11.7.

    

Assignment

     105   

SECTION 11.8.

    

Further Assurances; Filing of Financing Statements

     105   

SECTION 11.9.

    

Cumulative Remedies

     105   

SECTION 11.10.

    

Amendments, Consents, Waivers, Approvals, Etc.

     105   

SECTION 11.11.

    

Notices

     105   

SECTION 11.12.

    

Limitation on Liability

     108   

 

iv



--------------------------------------------------------------------------------

            Page  

SECTION 11.13.

    

Binding Effect

     108   

SECTION 11.14.

    

Severability of Provisions

     108   

SECTION 11.15.

    

Governing Law and Consent to Jurisdiction

     108   

SECTION 11.16.

    

Waiver of Jury Trial

     109   

SECTION 11.17.

    

No Joint Venture

     109   

SECTION 11.18.

    

Determinations and Consents of Agent

     109   

SECTION 11.19.

    

Reliance by Agent on Action on Behalf of Borrower

     109   

SECTION 11.20.

    

Headings, Etc

     110   

SECTION 11.21.

    

Incorporation by Reference

     110   

SECTION 11.22.

    

Counterparts

     110   

SECTION 11.23.

    

Attorneys’ Fees

     110   

SECTION 11.24.

    

Waiver of Consequential Damages Etc

     110   

SECTION 11.25.

    

Employer Identification Number Etc

     110   

 

v



--------------------------------------------------------------------------------

Exhibits and Schedules

Exhibit A:

  

The Land

Exhibit B:

  

Form of Account Agreement

Exhibit C:

  

Applicable Lending Office

Exhibit D:

  

Form of Credit Card Servicer Agreement

Exhibit E-1:

  

Engineering Report

Exhibit E-2:

  

Environmental Report

Exhibit F:

  

Form of FF&E Disbursement Request

Exhibit G:

  

Definition of Special Purpose Entity

Exhibit H:

  

Agent Wiring Instructions

Exhibit I-1

  

2011 Operating Budget

Exhibit I-2

  

2011 FF&E/Capital Budget

Schedule 2.6(a):

  

Form of Interest Rate Protection Agreement Consent

Schedule 5.5:

  

Schedule of Disclosed Litigation

Schedule 5.11:

  

Schedule of Accounts

Schedule 7.11:

  

Schedule of Insurance Policies and Requirements

Schedule 9.5:

  

Form of Assignment and Acceptance

 

vi



--------------------------------------------------------------------------------

LOAN AGREEMENT

This LOAN AGREEMENT (this “Loan Agreement”) dated as of July 15, 2011, by and
among GREAT WOLF LODGE OF THE CAROLINAS, LLC, a Delaware limited liability
company, having an office at c/o Great Wolf Resorts, Inc., 525 Junction Road,
Suite 6000 South, Madison, Wisconsin 53717 (“Borrower”), CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, a banking corporation organized under the laws of
the Republic of France, having an office at 1301 Avenue of the Americas, New
York, New York 10019 (“Crédit Agricole”), DEUTSCHE BANK TRUST COMPANY AMERICAS,
having an office at NYC 60-1008, 60 Wall Street, 10th Floor, New York, New
York 10025 (“Deutsche Bank”; Crédit Agricole, and Deutsche Bank, together with
their respective successors and assigns in their capacities as lenders,
including any Assignees (as hereinafter defined) hereunder, each a “Lender” and
collectively “Lenders”), as Lender, DEUTSCHE BANK SECURITIES INC., having an
office at 60 Wall Street, New York, New York 10025, as Syndication Agent, and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, a banking corporation organized
under the laws of the Republic of France, having an office at 1301 Avenue of the
Americas, New York, New York 10019, in its capacity as agent for Lenders
(together with its successors and assigns in such capacity as agent for Lenders,
“Agent”).

W I T N E S S E T H:

WHEREAS, Borrower is the owner of certain real property located in Concord,
North Carolina, which property is more particularly described in Exhibit A
attached hereto (the “Land”), together with the improvements now or hereafter
located thereon; and

WHEREAS, Borrower wishes to borrow $56,000,000 (the “Loan Amount”) from Lenders
in connection with ownership and operation of the Premises (as defined in
Section 1.1 hereof) upon the terms and conditions contained herein;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein and other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions. For purposes of this Loan Agreement, the following
terms shall have the respective meanings set forth in this Article I:

“Account Agreement” means an agreement substantially in the form attached hereto
as Exhibit B, or such other form of agreement similar in substance and
acceptable to Agent, to be executed and delivered by Borrower, Agent and the
bank at which the Account that is the subject of such agreement is held (if
other than Agent).

“Accounts” means, collectively, all accounts of Borrower and all accounts of
Property Manager held on behalf of or for the benefit of Borrower, including the
FF&E Reserve Account, the Tenant Security Account, the Cash Sweep Account and
the Collection Account.



--------------------------------------------------------------------------------

“Additional Interest” means all sums payable pursuant to Sections 2.8, 2.9 and
2.11 hereof.

“Affiliate” means, with respect to any specified Person, any other Person:

(a) which directly or indirectly through one or more intermediaries controls, or
is controlled by, or is under common control with, such Person; or

(b) which, directly or indirectly, beneficially owns or holds ten percent
(10%) or more of (x) any class of stock or (y) any other ownership interest in
such Person; or

(c) ten percent (10%) or more of the direct or indirect ownership of which is
beneficially owned or held by such Person; or

(d) which is a member of the family (as defined in Section 267(c)(4) of the IRC)
of such Person or which is a trust or estate, the beneficial owners of which are
members of the family (as defined in Section 267(c)(4) of the IRC) of such
Person; or

(e) which directly or indirectly is a general partner, controlling shareholder
or managing member of such Person.

For purposes of this definition, (i) the term “control” (and its correlative
meanings) means the possession, directly or indirectly, of the power to direct
or cause the direction of the day-to-day or strategic management and policies of
a Person, whether through the ownership of stock, by contract or otherwise, and
(ii) Borrower, Borrower Member and each Guarantor shall be deemed to be
Affiliates of Borrower and each other.

“Agent” has the meaning set forth in the first paragraph of this Loan Agreement.

“Agent’s Counsel” means such counsel as Agent from time to time may engage on
behalf of itself and/or Lenders.

“Agent’s Counsel Fees” means the reasonable fees and disbursements of Agent’s
Counsel for services heretofore or hereafter rendered to Agent on behalf of
itself and/or Lenders in connection with the Loan, including the preparation,
negotiation, administration and modification of the Loan Documents, and the
enforcement of Agent’s and Lenders’ rights and remedies under the Loan
Documents.

“Applicable Accounting Standards” means (a) GAAP, and (b) where applicable to
such Person, at any time, the Uniform System of Accounts.

“Applicable Excess Amount” has the meaning set forth in Section 2.15 hereof.

“Applicable Interest Rate” has the meaning set forth in Section 2.2(a) hereof.

 

2



--------------------------------------------------------------------------------

“Applicable Lending Office” shall mean the “Lending Office” of each Lender (or
of an Affiliate of each Lender) designated for each Lender as of the Closing
Date specified on Exhibit C attached hereto or such other office of each Lender
(or of an Affiliate of each Lender) as each Lender may from time to time specify
to Borrower as the office by which the Loan is to be made and/or maintained by
such Lender.

“Appraisal” means a written appraisal report of the Premises as the term
“appraisal” is defined in the Code of Professional Ethics of the Appraisal
Institute, meeting the requirements of Title XI of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, prepared by a professional
appraiser retained by Agent at Borrower’s expense who is a member of the
Appraisal Institute, addressed to Agent and Lenders and in form, scope and
substance satisfactory to Agent, setting forth such appraiser’s determination of
the Appraised Value.

“Appraisal Update” means any written supplement or “update” to an Appraisal,
prepared by a professional appraiser retained by Agent at Borrower’s expense who
is a member of the Appraisal Institute, addressed to Agent and Lenders and in
form, scope and substance satisfactory to Agent, setting forth such appraiser’s
determination of the Appraised Value.

“Appraised Value” means the as-is fair market value of the Premises, which would
be obtained in an arm’s length transaction between an informed and willing buyer
and an informed and willing seller, under no compulsion, respectively, to buy or
sell, on the appraisal date of the Appraisal or Appraisal Update, as applicable.

“Approved Capital Expenditures” means, for any fiscal year of Borrower, the
Capital Expenditures set forth in the Approved FF&E/Capital Budget for such
fiscal year that are actually incurred by Borrower during such fiscal year.

“Approved FF&E/Capital Budget” means, for any fiscal year of Borrower, the
FF&E/Capital Budget for such fiscal year approved by Agent in writing in
accordance with Section 7.1(e) hereof and any Permitted FF&E/Capital Budget
Reallocations and other reallocations thereof and amendments thereto approved by
Agent in writing, such approval not to be unreasonably withheld, conditioned or
delayed so long as no Event of Default exists.

“Approved FF&E Expenditures” means, for any fiscal year of Borrower, the FF&E
Expenditures set forth in the Approved FF&E/Capital Budget for such fiscal year
that are actually incurred by Borrower during such fiscal year.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee” has the meaning set forth in Section 9.1 hereof.

“Assignment and Acceptance” has the meaning set forth in Section 9.5 hereof.

“Assignment of Agreements” means that certain Assignment of Agreements dated as
of the Closing Date made by Borrower in favor of Agent and Lenders.

 

3



--------------------------------------------------------------------------------

“Assignment of Leases and Rents” means that certain Assignment of Leases and
Rents dated as of the Closing Date made by Borrower in favor of Agent and
Lenders.

“Assumed Debt Service” means, as of any Testing Determination Date, the greatest
of

(a) (i) if the period from the Closing Date through such Testing Determination
date is less than twelve (12) calendar months, the annualized Debt Service for
such period, or (ii) if the period from the Closing Date through such Testing
Determination Date is greater than or equal to twelve (12) calendar months, Debt
Service for the twelve (12)-calendar month period ending on such Testing
Determination Date,

(b) the product of (i) nine and six one-hundredths percent (9.06%) times
(ii) the outstanding principal amount of the Loan as of such Testing
Determination Date, and

(c) the product of (i) twelve (12) times (ii) the total monthly amount of
principal and interest that would be required to be paid each month to fully
amortize an amount equal to the outstanding principal amount of the Loan as of
such Testing Determination Date over a 25-year amortization schedule assuming a
level payment mortgage-style monthly amortization schedule commencing on such
Testing Determination Date and an interest rate equal to the sum of (A) the then
current weekly average yield on United States Treasury Securities, as of such
Testing Determination Date, adjusted to constant maturities of ten (10) years,
as made available by the Federal Reserve Board and published in Federal Reserve
Statistical Release H.15 (519), or if not so published, determined on the basis
of comparable yields published in a publication designated by Agent and (B) two
and one-half percent (2.50%);

provided, however, during the Extension Term (if any) and for purposes of
determining the Assumed Debt Service Coverage Ratio pursuant to clauses
(iii) and (v) of Section 2.20(b) hereof, “Assumed Debt Service” shall mean, as
of any Testing Determination Date, the product of (y) twelve (12) times (z) the
total monthly amount of principal and interest payments that would be required
to be paid each month to fully amortize an amount equal to the outstanding
principal amount of the Loan as of such Testing Determination Date over a twenty
(20)-year amortization schedule assuming a level payment mortgage-style monthly
amortization schedule commencing on such Testing Determination Date and an
interest rate equal to the greatest of (i) the weighted average Applicable
Interest Rate in effect on such Testing Determination Date, giving effect to any
Interest Rate Protection Agreement then in effect, (or, in the case of a
determination pursuant to clauses (iii) and (v) of Section 2.20(b) hereof, the
Interest Rate Protection Agreement to be in effect during the Extension Term),
(ii) seven and three-quarters percent (7.75%) per annum, and (iii) the sum of
(A) the then current weekly average yield, as of such Testing Determination
Date, on United States Treasury Securities adjusted to constant maturities of
ten (10) years, as made available by the Federal Reserve Board and published in
Federal Reserve Statistical Release H.15 (519), or if not so published,
determined on the basis of comparable yields published in a publication
designated by Agent and (B) two and one-half percent (2.50%).

“Assumed Debt Service Coverage Ratio” means, as of any Testing Determination
Date, the ratio of (a) Net Operating Income for the twelve (12)-calendar month
period ending on such Testing Determination Date to (b) the Assumed Debt Service
as of such Testing Determination Date.

 

4



--------------------------------------------------------------------------------

“Authorized Agent Representative” means Agnes Castillo, Maria Pena and any other
person designated as such by Agent from time to time for purposes of Section 2.3
hereof by delivery of a notice to Borrower.

“Authorized Borrower Representative” means Alex Lombardo and any other person
designated as such by Borrower from time to time for purposes of Section 2.3
hereof by delivery of a notice to Agent.

“Base Management Fee” means the lesser of (a) the aggregate amount of all
management fees payable to Property Manager or its Affiliates with respect to
the Premises and (b) three percent (3%) of Gross Revenues.

“Base Rate” means, for any day, a rate of interest per annum equal to the
greater of (a) the sum of (i) the greater of (y) the rate per annum established
by Agent from time to time as its reference rate (which Borrower acknowledges is
not necessarily Agent’s lowest rate) for short-term commercial loans in Dollars
to United States domestic corporate borrowers, as determined by Agent on a daily
basis, such rate to change as and when such reference rate changes, and (z) the
Federal Funds Rate, plus one percent (1.00%) per annum, plus (ii) the Base Rate
Margin, and (b) the LIBOR Rate as would be applicable for a one (1)-month LIBOR
Rate Period commencing with such day.

“Base Rate Margin” means four percent (4.00%) per annum.

“Borrower” has the meaning set forth in the first paragraph of this Loan
Agreement.

“Borrower Member” means, individually and collectively, GWROP and any other
Person that becomes a member of Borrower after the date hereof.

“Borrower’s Certificate” means that certain Borrower’s Certificate by Borrower
in favor of Agent dated as of the Closing Date.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law,
governmental decree or executive order to close.

“Calendar Quarter” means each of the periods of January 1 through the
immediately succeeding March 31, April 1 through the immediately succeeding
June 30, July 1 through the immediately succeeding September 30, and October 1
through the immediately succeeding December 31.

“Capital Expenditures” means expenditures for repairs, replacements or
improvements of or to the Premises the cost of which would be capitalized under
GAAP. “Capital Expenditures” does not include FF&E Expenditures.

 

5



--------------------------------------------------------------------------------

“Cash Sweep Account” means that certain account at Agent identified in
Schedule 5.11 attached hereto as the “Cash Sweep Account” and any account(s) in
substitution thereof or in addition thereto hereafter established in accordance
with this Loan Agreement.

“Cash Sweep Condition” shall exist

(a) as of any Testing Determination Date if (i) as of such Testing Determination
Date, the Property Leverage Ratio shall exceed 6.50:1.00 and (ii) Borrower shall
not, by the earlier of (y) five (5) Business Days after the date quarterly
financial statements with respect to such Testing Determination Date are
delivered to Agent pursuant to Section 7.1(b) hereof or (z) sixty (60) days
after such Testing Determination Date, have made a voluntary prepayment of the
Loan pursuant to Section 2.4(c) hereof in an amount such that the Property
Leverage Ratio, recomputed to take into account such payment, is less than or
equal to 6.50:1.00. Notwithstanding Section 2.4(c) hereof, no Spread Maintenance
Fee shall be payable in connection with such prepayment. If a Cash Sweep
Condition is determined to exist with respect to any Testing Determination Date
pursuant to this clause (a), then such Cash Sweep Condition shall be deemed to
continue to exist until (A) there have been two (2) consecutive subsequent
Testing Determination Dates on which (x) the Property Leverage Ratio shall be
less than or equal to 6.50:1.00 and (B) the financial statements and other
documents required to be delivered to Agent pursuant to Section 7.1(b) and
(c) hereof with respect to the respective Calendar Quarters ending on such
Testing Determination Dates shall have been delivered to Agent; or

(b) as of any Testing Determination Date if Borrower shall have failed to
deliver to Agent when required by this Loan Agreement the financial statements
and other documents required to be delivered to Agent pursuant to Section 7.1(b)
and (c) hereof with respect to the Calendar Quarter ending on such Testing
Determination Date. If a Cash Sweep Condition is determined to exist with
respect to any Testing Determination Date pursuant to this clause (b), then such
Cash Sweep Condition shall continue to exist only until Borrower delivers such
financial statements and other documents to Agent (and a Cash Sweep Condition
does not otherwise exist pursuant to the other terms of this definition).

Notwithstanding the foregoing provisions of this definition, a Cash Sweep
Condition shall be deemed to exist as of the Testing Determination Date
immediately preceding the Closing Date.

“Cash Sweep Limit” means, with respect to any Cash Sweep Condition caused by the
failure to satisfy clause (a) of the definition of “Cash Sweep Condition” in
this Section 1.1, as of any date of determination, an amount determined by Agent
which, if applied in reduction of the outstanding principal amount of the Loan,
would have resulted in the applicable such Cash Sweep Condition not existing.

“Casualty” means damage or destruction to all or any part of the Mortgaged
Property.

“Casualty Proceeds Disbursement Threshold” has the meaning set forth in
Section 7.12(b) hereof.

“Central Bank Pledge” has the meaning set forth in Section 9.1 hereof.

 

6



--------------------------------------------------------------------------------

“Closing” means the execution and delivery of this Loan Agreement by Borrower,
Agent and Lenders.

“Closing Date” means the date upon which the Closing occurs.

“Collateral” means the Mortgaged Property and all other property, real or
personal, tangible or intangible, and all rights thereto, now or hereafter
pledged, mortgaged, assigned or delivered pursuant or with respect to the Loan
Documents or otherwise by Borrower or any other Person to Agent and/or Lenders
as security for the Obligations.

“Co-Agent” means each of Crédit Agricole (so long as it maintains the first or
second largest Commitment of all Lenders) and Deutsche Bank (so long as it
maintains the first or second largest Commitment of all Lenders), and
“Co-Agents” means such Persons, collectively.

“Co-Agents’ Counsel” means such counsel as either Co-Agent, individually or
collectively, from time to time may engage on behalf of itself and/or some or
all Lenders.

“Co-Agents’ Counsel Fees” means the reasonable fees and disbursements of
Co-Agent Counsel for services heretofore or hereafter rendered to the applicable
Co-Agent or Co-Agents’ in connection with the Loan, including the preparation,
negotiation, administration and modification of the Loan Documents, and the
enforcement of Lenders’ rights and remedies under the Loan Documents.

“Collection Account” means that certain account identified in Schedule 5.11
attached hereto as the “Collection Account” and any account(s) in substitution
thereof or in addition thereto hereafter established in accordance with this
Loan Agreement.

“Commitment” means, (a) as to any Lender, the commitment of such Lender to make
its Pro Rata Share of the Loan, in an amount (i) as of the Closing Date with
respect to (y) Crédit Agricole equal to $28,000,000 and (z) Deutsche Bank equal
to $28,000,000, and (ii) hereafter, as such commitment shall be set forth in any
Assignment and Acceptance by which such Lender becomes a Lender or by which such
Lender assigns a portion of its rights and/or obligations in and to the Loan and
the other Loan Documents to an Assignee, and (b) as to all Lenders, the
aggregate commitment of all Lenders to make the Loan, which aggregate commitment
shall be the Loan Amount on the Closing Date, as the amounts set forth in the
foregoing clauses (a) and (b) may be adjusted in accordance with this Loan
Agreement.

“Comparable Standards” means the standards of operation, use and maintenance
required by the License Agreement but in any case at least the same standards of
operation, use and maintenance of (i) the Premises as of the Closing Date and
(ii) comparable Great Wolf resorts as of the date in question.

“Condemnation Proceeds Disbursement Threshold” has the meaning set forth in
Section 7.13(b) hereof.

“Crédit Agricole” has the meaning set forth in the first paragraph of this Loan
Agreement.

 

7



--------------------------------------------------------------------------------

“Credit Card Servicer Agreement” means an agreement in the form attached hereto
as Exhibit D (or in another form customarily used by the applicable credit card
company, service or agent and reasonably acceptable to Agent) among Borrower
and/or Property Manager, as applicable, Agent and each credit card company,
servicer or agency used by Borrower and/or Property Manager in connection with
the Premises, which agreement shall require the deposit of funds into the
Collection Account, among other things.

“Debt Service” means, as to any period with respect to which Debt Service is
being determined, the amount of Interest due for any such period, giving effect
to any Interest Rate Protection Agreement then in effect, plus scheduled
principal payments due pursuant to Section 2.4(b) hereof for such period, plus
Additional Interest due for such period.

“Debt Service Coverage Ratio” means as of any Testing Determination Date, the
ratio of (a) Net Operating Income for the twelve (12)-calendar month period
ending on such Testing Determination Date, to (b) (i) if the period from the
Closing Date through such Testing Determination date is less than twelve
(12) calendar months, the annualized Debt Service for such period, or (ii) if
otherwise, the Debt Service for the twelve (12)-calendar month period ending on
such Testing Determination Date.

“Debt Service Coverage Ratio Event of Default” shall exist as of any Testing
Determination Date if (a) as of such Testing Determination Date, the Minimum
Debt Service Coverage Ratio shall not be satisfied, and (b) Borrower shall not,
by the earlier of (i) five (5) Business Days after the date quarterly financial
statements with respect to such Testing Determination Date are delivered to
Agent pursuant to Section 7.1(b) hereof or (ii) sixty (60) days after such
Testing Determination Date, have made a voluntary prepayment of the Loan
pursuant to Section 2.4(c) hereof in an amount such that the Minimum Debt
Service Coverage Ratio, as recomputed to take into account such payment, is
satisfied. Notwithstanding Section 2.4(c) hereof, no Spread Maintenance Fee
shall be payable in connection with such prepayment.

“Default” means any event which, with the giving of notice or the passage of
time, or both, would constitute an Event of Default.

“Default Rate” means, as to any date, the actual Applicable Interest Rate for
that date plus five percent (5%) per annum.

“Defaulting Lender” has the meaning set forth in Section 10.14(a) hereof.

“Deutsche Bank” has the meaning set forth in the first paragraph of this Loan
Agreement.

“Documentation” has the meaning set forth in Section 11.25 hereof.

“Dollars” or the sign “$” means dollars in the lawful currency of the United
States of America.

“Eligible Assignee” means any Person that is not Borrower, any Guarantor or any
of their respective Affiliates and provided that such Person is also any of
(i) a commercial bank,

 

8



--------------------------------------------------------------------------------

savings and loan association, savings bank, finance company or Approved Fund
organized under the laws of the United States, or any State thereof or the
District of Columbia, and having total assets in excess of $200,000,000; (ii) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development (the “OECD”), or
under the laws of a political subdivision of any such country, and having total
assets in excess of $200,000,000, provided that such bank is acting through a
branch or agency located in the country in which it is organized or another
country which is also a member of the OECD; (iii) the central bank of any
country which is a member of the OECD; (iv) any other bank, insurance company,
commercial finance company or other financial institution or other Person having
total assets and surplus capital of not less than $200,000,000, (v) if, but only
if, any Event of Default has occurred and is continuing, any other bank,
insurance company, commercial finance company or other financial institution or
other Person approved by Agent, such approval not to be unreasonably withheld
and (vi) a Lender or an Affiliate of a Lender; provided, however, no person or
entity shall be an Eligible Assignee hereunder unless it complies with the
requirements under Article IX below and the assignor shall not have received any
information and shall have no actual knowledge that such proposed Eligible
Assignee is on any Government Lists.

“Engineering Report” means, collectively, those certain reports and assessments
set forth on Exhibit E-1 attached hereto.

“Environmental Indemnity” means that certain Environmental Indemnity dated as of
the Closing Date made by Borrower and GWRI in favor of Agent and Lenders.

“Environmental Report” means, collectively, those certain reports and
assessments set forth on Exhibit E-2 attached hereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder by any Governmental
Authority, as from time to time in effect.

“ERISA Affiliate” means any organization, trade or business, or other
arrangement (whether or not incorporated) which is treated as a single employer
with Borrower within the meaning of IRC Section 414(b), (c), (m) or (o) or
Section 4001 of ERISA.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30-day notice period is waived); (b) the withdrawal
of Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA, (c) the complete or partial withdrawal of
Borrower or any ERISA Affiliate from any Multiemployer Plan, (d) notice of
reorganization or insolvency of a Multiemployer Plan, (e) the filing of a notice
of intent to terminate a Pension Plan or the treatment of a plan amendment as a
termination under Section 4041 of ERISA, (f) the institution, or threat of
institution, of proceedings to terminate or appoint a trustee to administer a
Pension Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to a Pension Plan or Multiemployer Plan, (h) the
imposition of a lien under IRC Section 412 or Section 302 of ERISA on Borrower
or any ERISA

 

9



--------------------------------------------------------------------------------

Affiliate, (i) the existence with respect to any Pension Plan of an “accumulated
funding deficiency” (as defined in IRC Section 412 or Section 302 of ERISA),
whether or not waived, or (j) any event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan or the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA.

“Event of Default” has the meaning set forth in Section 8.1 hereof.

“Excess Cash Flow” means, with respect to any period, the excess of (a) Net
Operating Income for such period over (b) the amount of Debt Service for such
period.

“Excluded Sums” has the meaning set forth in Section 10.3 hereof.

“Excluded Taxes” means, with respect to any Lender, (a) income, franchise or
similar taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such Lender is organized
or in which its principal office is located or in which its Applicable Lending
Office is located, and (b) any branch profits taxes imposed by the United States
of America or any similar law imposed by any other jurisdiction in which such
Lender is organized or in which its principal office is located or in which its
Applicable Lending Office is located.

“Expenses” means, for any period, operating costs and expenses which are accrued
(in accordance with Applicable Accounting Standards, consistently applied) or,
without duplication, reserved by, or by Property Manager on behalf of, Borrower
during such period (appropriately prorated for any expenses that, although
actually incurred in a particular period, also relate to other periods) in
connection with Borrower’s ownership and operation of the Premises (without
duplication of any costs and expenses prepaid during a prior period or otherwise
paid prior to being incurred or accrued), including (i) a reserve for capital
expenditures equal to four percent (4%) of Gross Revenues during such period
(which is inclusive of and not in duplication of the FF&E Reserve), (ii) the
fees payable under the Property Management Agreement (but in no event less than
three percent (3%) of Gross Revenues) and the License Agreement (but in no event
less than a license fee equal to three (3%) of Gross Revenues, a brand marketing
fee equal to one percent (1%) of Gross Rooms Sales (as defined in the License
Agreement) and a reservation services fee equal to two percent (2%) of Gross
Rooms Sales attributable to Licensor’s reservation system), (iii) real estate
taxes and personal property taxes and any taxes in lieu of or in the nature of
the foregoing, (iv) sales, payroll, use and occupancy taxes and (v) insurance
premiums, but excluding (t) nonrecurring and other extraordinary items not
expected to be incurred on an annual basis, (u) FF&E Expenditures and Capital
Expenditures to the extent in excess of the FF&E Reserve Amount during such
period, (v) amounts funded from insurance or condemnation proceeds, (w) amounts
paid from any reserve (including amounts paid from the FF&E Reserve Account)
maintained by Borrower or any other Person, including Property Manager and
Agent, on behalf of or for the benefit of Borrower to the extent payment to such
reserve previously constituted an expense, (x) Debt Service, (y) federal and
state income taxes (or any other taxes based on income), franchise taxes, other
taxes based on income or gross receipts due and owing from Borrower, the
Premises or any direct or indirect owner of Borrower and any taxes in lieu of or
in the nature of the foregoing, and (z) depreciation,

 

10



--------------------------------------------------------------------------------

amortization and any other non-cash items. Notwithstanding that “Expenses” are
to be determined on an accrual basis as aforesaid, real estate taxes, personal
property taxes and any taxes in lieu of or in the nature of the foregoing and
insurance premiums shall be annualized and insurance premiums payable under
blanket policies including the Premises shall be allocated among the properties
under such blanket policies in each case in a manner reasonably acceptable to
Agent. For purposes of determining “Excess Cash Flow”, the amounts described in
the foregoing clause (t) that are incurred in accordance with this Loan
Agreement and are accrued in any period shall not be excluded from the
determination of “Expenses”.

“Extension Fee” means a fee in an amount equal to one-quarter of one percent
(0.25%) of the outstanding principal amount of the Loan as of the Initial
Maturity Date.

“Extension Term” has the meaning set forth in Section 2.20(a) hereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum (based on a 360-day year) equal, for each day of such period, to the rate
of interest quoted at 11:00 a.m. New York time charged on overnight federal
funds transactions with member banks of the Federal Reserve System.

“FF&E” has the meaning set forth in the Mortgage.

“FF&E/Capital Budget” means an annual budget for FF&E Expenditures and Capital
Expenditures as described in Section 7.1(e) of this Loan Agreement.

“FF&E Disbursement Request” means a written request for disbursement from the
FF&E Reserve Account pursuant to Section 2.16 hereof in the form attached hereto
as Exhibit F.

“FF&E Expenditures” means expenditures for the repair, replacement or
acquisition (as appropriate) of furniture, fixtures and equipment for the
Premises, so long as such repairs, replacements or acquisitions would be
capitalized as an asset for accounting purposes under GAAP.

“FF&E Reserve Account” has the meaning set forth in Section 2.16(a) hereof.

“FF&E Reserve Amount” means, for any calendar month, an amount equal to the
following percentages of Gross Revenues for such calendar month:

(a) for any month ending prior to the first anniversary of the Closing Date,
three percent (3.0%);

(b) for any month ending after the first anniversary of the Closing Date but
prior to the second anniversary of the Closing Date, three and one-half percent
(3.5%); and

(c) for any month thereafter, four percent (4.0%).

 

11



--------------------------------------------------------------------------------

“First Tier Default” means a Default arising from the existence of any facts or
conditions described in Section 8.1(a)(ii), (b), (k), or (m) hereof (for
clarification purposes, without giving effect to any notice or grace period).

“Full Recourse Event” means any of those events or circumstances described in
clause (h) of the definition of “Recourse Liability Events” in this Section 1.1.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial real estate loans and
similar extensions of credit in the ordinary course of its business.

“Funding Direction Letter” means that certain letter dated as of the Closing
Date by Borrower to Agent pertaining to the disbursement of Loan proceeds to be
made on the Closing Date.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the American Institute of Certified Public Accountants
or by the Financial Accounting Standards Board or through appropriate boards or
committees of that Board after the Closing Date, and which are consistently
applied for all periods, so as to properly reflect the financial position of a
Person, except that any accounting principle or practice required or permitted
to be changed by the American Institute of Certified Public Accountants or the
Financial Accounting Standards Board (or other appropriate board or committee of
that Board) in order to continue as a generally accepted accounting principle or
practice may be so changed only so long as such required or permitted change
shall not have the effect of permitting Borrower’s compliance with any financial
covenants or performance tests contained in this Loan Agreement when without
such change, Borrower would not so comply.

“Government Lists” means (A) the OFAC SDN List, (B) any other list of
terrorists, terrorist organizations or narcotics traffickers maintained pursuant
to any of the Rules and Regulations of OFAC that Agent notified Borrower in
writing is now included in “Government Lists” or (C) any similar lists
maintained by the United States Department of State, the United States
Department of Commerce or any other government authority or pursuant to any
Executive Order of the President of the United States of America that Agent
notified Borrower in writing is now included in “Government Lists.”

“Governmental Authority” means any federal, state, county, municipal, parish,
provincial or other government, or any department, commission, board, court,
agency, committee, or quasi-governmental unit of the United States of America,
or any instrumentality of any of them, or any other political subdivision
thereof.

“Gross Revenues” means, for any period, collectively but without duplication,
all Operating Revenues for such period but excluding proceeds of the Loan, any
loan, equity investment or capital contribution made by Borrower Member or any
other Person to Borrower, Security Deposits until they are forfeited by the
depositor, interest income, net payments to Borrower under any Interest Rate
Protection Agreement, casualty and condemnation proceeds and awards and any
other income of an extraordinary or non-recurring nature. “Gross Revenues” shall
be determined in accordance with the accrual basis of accounting.

 

12



--------------------------------------------------------------------------------

“Guarantor” means each of GWRI and any other Person who may hereafter become a
guarantor of all or any portion of the Obligations under the Guaranty of
Payment, the Environmental Indemnity and/or the Recourse Liability Agreement or
otherwise pursuant to a written agreement, and in any event consented to in
writing by Borrower in its sole discretion; and “Guarantors” means such Persons
collectively. Agent and Lenders acknowledge and agree that as of the date hereof
GWRI is the sole Guarantor.

“Guaranty of Payment” means that certain Limited Payment Guaranty dated as of
the Closing Date made by GWRI in favor of Agent and Lenders.

“GWRI” means Great Wolf Resorts, Inc., a Delaware corporation.

“GWRI Change of Control” has the meaning set forth in Section 7.16(e) hereof.

“GWROP” means GWR Operating Partnership, L.L.L.P., a Delaware limited liability
limited partnership.

“GWROPGP” means GWR OP General Partner, LLC, a Delaware limited liability
company.

“Impositions” means and includes all taxes, assessments for public improvements
or benefits and any payments in lieu thereof, whether or not commenced or
completed prior to the date hereof or while any of the Obligations are
outstanding, water rates and sewer rents, charges, license fees, permit fees,
inspection fees and other governmental levies or payments, of every kind and
nature whatsoever, general and special, foreseen or unforeseen, ordinary and
extraordinary, which now or at any time hereafter may be assessed, levied,
confirmed, imposed or which may become a lien upon the Mortgaged Property, or
any portion thereof, or which are payable with respect thereto, or upon the
rents, issues, revenue, income, proceeds or profits thereof, or on the
occupancy, operation, use, possession or activities thereof, whether any or all
of the same be levied directly or indirectly or as excise or income or franchise
taxes in lieu of taxes which are otherwise imposed upon property of the same
type as the Mortgaged Property, together with any penalties or other charges
with respect to the late payment or non-payment thereof.

“Improvements” has the meaning set forth in the Mortgage.

“Indebtedness” means:

(a) all indebtedness for borrowed money or for the deferred purchase price of
property or services (including all obligations, contingent or otherwise in
connection with letter of credit facilities, acceptance facilities or other
similar facilities);

(b) all obligations evidenced by bonds, notes, debentures or other similar
instruments;

(c) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);

 

13



--------------------------------------------------------------------------------

(d) all capital lease obligations;

(e) all obligations, contingent or otherwise, in connection with indemnities,
hold harmless agreements and similar arrangements and in connection with
interest rate exchange agreements and similar instruments; and

(f) all indebtedness of the nature referred to in clauses (a) through (e) above
of another Person guaranteed directly or indirectly or secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any lien, security interest or other charge or encumbrance
upon or in property (including accounts and contract rights) owned by the Person
with respect to whom Indebtedness is being determined, even though such Person
has not assumed or become liable for the payment of such Indebtedness.

“Indemnified Party” has the meaning set forth in Section 11.1(a) hereof.

“Initial Maturity Date” means July 15, 2014.

“Insurance Policies” means the policies of insurance required to be maintained
pursuant to Section 7.11 hereof.

“Insurance Requirements” means and includes all provisions of any Insurance
Policy, all requirements of the issuer of any such Insurance Policy, and all
orders, rules, regulations and other requirements of the National Board of Fire
Underwriters (or any other body exercising similar functions) applicable to or
affecting the Premises.

“Interest” means interest payable on the Loan at the Applicable Interest Rate or
the Default Rate, as applicable.

“Interest Period” means the period commencing on each Payment Date and ending on
the day immediately preceding the next succeeding Payment Date, with the first
Interest Period commencing on the Closing Date.

“Interest Rate Protection Agreement” means an agreement with respect to an
interest rate cap, swap, collar or other interest rate hedge agreement,
acceptable to Agent that, in each case, conforms to the requirements set forth
in Section 2.6 hereof, and the effect of which is to protect Borrower (to the
extent set forth in Section 2.6 and as Borrower may otherwise elect) from an
increase in the rate of interest payable by Borrower on the Loan at the
Applicable Interest Rate and shall include any Lender Interest Rate Protection
Agreement.

“Interest Rate Protection Agreement Consent” has the meaning set forth in
Section 2.6(a) hereof.

“IRC” means the Internal Revenue Code of 1986, as amended.

 

14



--------------------------------------------------------------------------------

“Land” has the meaning set forth in the recitals hereof.

“Lease” has the meaning set forth in the Mortgage; provided that, for purposes
of the representations in Section 5.37 hereof and the covenants in Section 7.10
hereof, “Leases” shall not include arrangements for the use of guest rooms,
meeting/conference space, water park attractions or restaurants, all in the
ordinary course of business.

“Lease Letter of Credit” means any letter of credit provided to Borrower by any
Lessee under, or guarantor of, any Lease as security or otherwise.

“Legal Requirements” means, collectively, (a) all current and future laws,
statutes, regulations, ordinances, codes, rules, rulings, orders, judgments,
decrees, injunctions and other requirements of any Governmental Authority
(including those regarding fire, health, handicapped access, sanitation,
ecological, historic, zoning, environmental protection, wetlands and building
laws and the Americans with Disabilities Act of 1990, Pub. L. No. 89-670, 104
Stat. 327 (1990), as amended, and all regulations promulgated pursuant thereto)
in any way directly or indirectly applicable to Borrower or to the acquisition,
construction, development, sale, use, occupancy, possession, operation,
management, maintenance or ownership of the Premises, or any part thereof; and
(b) all requirements of each Operating Permit.

“Lender” and “Lenders” have the meaning set forth in the first paragraph of this
Loan Agreement.

“Lender Interest Rate Protection Agreement” means any Interest Rate Protection
Agreement to which Borrower and a Lender or any Affiliate of a Lender (or Agent
or any Affiliate of Agent) are parties in the event that Borrower and a Lender
or a Lender’s Affiliate (or Agent or Agent’s Affiliate) elect to enter into an
Interest Rate Protection Agreement.

“Lessee” means a lessee, sublessee, tenant, subtenant, licensee, concession
holder or other Person having the right to use or occupy all or any portion of
the Premises pursuant to a Lease.

“LIBOR” means, with respect to any LIBOR Rate Period, (a) the London Interbank
Offered rate for Dollar deposits in an amount comparable to the Loan Portion
with respect to which the applicable LIBOR Rate is being determined as appearing
on Reuters Screen LIBOR 01 Page (formerly known as Telerate display page 3750)
(or such other page as may replace LIBOR 01 Page on that service or such other
service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
Interest Settlement Rates for Dollar deposits) at approximately 1:00 p.m. London
time (or as soon thereafter as practicable) on the date that is three (3) LIBOR
Banking Days prior to the first day of the applicable LIBOR Rate Period and with
respect to which LIBOR is being determined for a time period equal to, or if no
equal time period is so appearing on Reuters Screen LIBOR 01 Page (formerly
known as Telerate display page 3750) (or substitute thereof as aforesaid), the
time period so appearing which is most approximately equal to, such LIBOR Rate
Period; or (b) if such method for determining “LIBOR” shall not be available,
the rate per annum quoted by Agent’s principal London, England office at
approximately 1:00 p.m. London time (or as soon thereafter as practicable) on
the date which is three (3) LIBOR Banking Days prior to the

 

15



--------------------------------------------------------------------------------

first day of the LIBOR Rate Period for the offering by Agent (or Agent’s London
or other office, if applicable) to leading banks in the London interbank market
of Dollar deposits having a term comparable to such LIBOR Rate Period and in an
amount comparable to the principal amount of the Loan Portion with respect to
which the applicable LIBOR Rate is being determined. Notwithstanding the
foregoing definition, LIBOR in any event shall be no less than one percent
(1.00%) per annum.

“LIBOR Banking Day” means any Business Day on which dealings in deposits in
Dollars are transacted in the London interbank market and banks are also open
for business in London, England.

“LIBOR Rate” means, with respect to any period during which the Applicable
Interest Rate shall be a LIBOR Rate, an interest rate per annum equal to the sum
of (a) the applicable LIBOR, plus (b) the LIBOR Rate Margin.

“LIBOR Rate Margin” means five percent (5.00%) per annum.

“LIBOR Rate Period” means for any Loan Portion, each period for the computation
of Interest on a Loan Portion at a LIBOR Rate. Subject to Section 2.3(e) hereof,
each LIBOR Rate Period shall have a duration of one (1), three (3) or six
(6) months (in each case, subject to general availability), as selected by
Borrower in accordance with Section 2.3(c) hereof, or such other period as
Borrower and Agent shall agree. Notwithstanding the foregoing, in the case of a
LIBOR Rate Period which would otherwise end after the Maturity Date, such LIBOR
Rate Period shall have a duration equal to the period commencing on the
effective date of such LIBOR Rate Period and ending on and including the
Maturity Date. Each LIBOR Rate Period shall commence with respect to any
outstanding principal of the Loan, on any date selected by Borrower in
accordance with Section 2.3 hereof; provided, however, that notwithstanding
anything in this definition of LIBOR Rate Period to the contrary, (i) if any
LIBOR Rate Period would otherwise end on a day which is not a LIBOR Banking Day,
such LIBOR Rate Period shall be extended to the next succeeding LIBOR Banking
Day, unless the result of such extension would be to carry such LIBOR Rate
Period over into another calendar month, in which event such LIBOR Rate Period
shall end on the immediately preceding LIBOR Banking Day and (ii) any LIBOR Rate
Period that begins on the last LIBOR Banking Day of a calendar month (or on a
day for which there is no numerically corresponding day in the calendar month at
the end of such LIBOR Rate Period) shall end on the last LIBOR Banking Day of
the subsequent calendar month.

“License Agreement” means, collectively, that certain Great Wolf Lodge License
Agreement dated as of April 28, 2008 (as amended by agreement dated as of
July 6, 2011) and that certain Reservation Services Agreement dated as of
April 29, 2008, each between Borrower and Licensor, together with such
modifications or replacements thereof as shall be consented to by Agent in
accordance with this Loan Agreement.

“Licensor” means Great Lakes Services, LLC, a Delaware limited liability
company, a wholly-owned Affiliate of GWRI, and any replacement licensor with
respect to the Premises approved by Agent.

 

16



--------------------------------------------------------------------------------

“Licensor Tri-Party Agreement” means that certain Tri-Party Agreement, dated as
of the Closing Date, among Borrower, Agent and Licensor.

“Lien” means any deed of trust, mortgage, pledge, assignment of leases and
rents, security interest, encumbrance, lien or charge of any kind including any
conditional sale or other title retention agreement, any lease in the nature
thereof, or the filing of, or any agreement to give, any financing statement
under the Uniform Commercial Code of any jurisdiction.

“Loan” has the meaning set forth in Section 2.1 hereof.

“Loan Agreement” has the meaning set forth in the first paragraph of this Loan
Agreement.

“Loan Amount” has the meaning set forth in the recitals hereof.

“Loan Documents” means, collectively, this Loan Agreement, the Note, the
Mortgage, the Assignment of Leases and Rents, the Assignment of Agreements, the
Guaranty of Payment, the Environmental Indemnity, the Recourse Liability
Agreement, the Loan Fee Letter, the Borrower’s Certificate, the UCC Financing
Statements, the Property Manager Subordination Agreement, the Licensor Tri-Party
Agreement, all Lender Interest Rate Protection Agreements, all Account
Agreements, all Credit Card Servicer Agreements and all other agreements,
certificates or other documents now or hereafter evidencing or securing or
executed in connection with the Loan.

“Loan Fee Letter” means that certain letter dated as of the Closing Date between
Agent and Borrower pertaining to fees payable with respect to the Loan.

“Loan Portion” means any principal of the Loan with respect to which an
Applicable Interest Rate has been established (and, in the case of any LIBOR
Rate, whether or not such Applicable Interest Rate has become effective);
provided, however, that the amount of any Loan Portion with respect to which a
LIBOR Rate is established shall be at least equal to $1,000,000.

“Loan-to-Value Ratio” means the ratio of the outstanding principal amount of the
Loan as of the date of determination to the Appraised Value of the Premises and
based on the then-most current Appraisal or Appraisal Update.

“Major Lease” means a Lease demising 1,000 or more rentable square feet.

“Material Adverse Effect” means a material adverse effect on (a) Borrower’s, or
any Guarantor’s, as applicable, business, property (including the Premises and
other Collateral) or other assets, operations, prospects or condition (financial
or otherwise), taken as a whole, (b) Borrower’s or any Guarantor’s, as
applicable, ability to perform its obligations under the Loan Documents to which
it is a party, including, with respect to Borrower, Borrower’s obligation to
keep the Premises open and operating in accordance with Section 7.2 hereof,
(c) the enforceability or validity of any Loan Document or the perfection or
priority of any Lien created under any Loan Document, or (d) the rights,
interests and remedies of Agent or any Lender under the Loan Documents.

 

17



--------------------------------------------------------------------------------

“Material Operating Agreement” means any Operating Agreements hereof which
either (a) have non-cancellable terms of longer than one (1) year or (b) require
payments by Borrower in excess of $250,000 per calendar year.

“Material Taking” means a Taking (a) of any portion of the Premises unless the
portion so taken constitutes less than ten percent (10%) of the Land, such land
is located along the perimeter or periphery of the Land and no portion of the
Improvements (other than parking area or roadways, provided that the Premises
continues to comply with clause (i) below of this definition and at all times
have physical access to a public road, either directly or through valid recorded
easements) is located on such land, or (b) of such portion of the Premises or
such other property which when so taken would, in Agent’s determination, leave
remaining a balance of the Premises (and, if applicable, such other property)
which, due to the amount and/or nature of the area so taken and/or the location
of the area taken in relation to the area not so taken, (i) would not, under
economic conditions, applicable zoning laws, building regulations and the
requirements of this Loan Agreement, the Leases, the Permitted Encumbrances, the
Premises Documents and the Property Management Agreement, permit the Restoration
of the Premises or (ii) would materially and adversely interfere with the
marketing, operation, use, leasing or maintenance of the Premises in accordance
with the standards set forth in Section 7.2(b) hereof.

“Maturity Date” means the Initial Maturity Date, as the same may have been
extended pursuant to Section 2.20 hereof, or such earlier date as the entire
principal amount of the Loan shall become due and payable by acceleration or
otherwise.

“Minimum Debt Service Coverage Ratio” shall be satisfied, with respect to any
Testing Determination Date (a) on or before the first anniversary of the Closing
Date, if the Debt Service Coverage Ratio as of such Testing Determination Date
is not less than 1.15:1.00, (b) on or before the second anniversary of the
Closing Date but after the first anniversary of the Closing Date, if the Debt
Service Coverage Ratio as of such Testing Determination Date is not less than
1.25:1.00 and the Assumed Debt Service Coverage Ratio as of such Testing
Determination Date is not less than 1.20:1.00, (c) on or before the Initial
Maturity Date but after the second anniversary of the Closing Date, if the
Assumed Debt Service Coverage Ratio is not less than 1.30:1.00, or (d) during
the Extension Term (if any), if the Assumed Debt Service Coverage Ratio is not
less than 1.40:1.00.

“Mortgage” means that certain Deed of Trust, Security Agreement, Financing
Statement, Fixture Filing and Assignment of Rents dated as of the Closing Date
made by Borrower for the benefit of Agent.

“Mortgaged Property” has the meaning set forth in the Mortgage.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which Borrower or any ERISA Affiliate has any obligation or
liability, contingent or otherwise.

“Net Operating Income” means, with respect to any period in connection with
which a determination is being made, the excess, if any, of (a) Gross Revenues
for such period over (b) Expenses for such period, provided that, solely for
purposes of this definition when used

 

18



--------------------------------------------------------------------------------

to calculate the amount of Excess Cash Flow for any period, “Expenses” shall not
include any amounts paid in contravention of, or on account of or in connection
with any action taken in contravention of, the terms of this Loan Agreement or
any other Loan Document and “Gross Revenues” shall include income excluded from
the determination of “Gross Revenues” solely due to its extraordinary or
non-recurring nature.

“Net Proceeds” means the amount of all insurance proceeds paid pursuant to any
Insurance Policy as the result of a Casualty, after deduction of the costs and
expenses (including fees of any insurance consultant or adjuster and reasonable
attorneys’ fees and disbursements), if any, incurred in collecting the same.

“Net Restoration Award” means the amount of all awards and payments received on
account of a Taking, after deduction of the costs and expenses (including
reasonable attorneys’ fees and disbursements), if any, incurred in collecting
the same.

“Non-Availability Notice” has the meaning set forth in Section 2.10(a) hereof.

“Note” means, individually and collectively, the Promissory Notes, each dated as
of the Closing Date, made by Borrower in favor of the respective Lenders in the
respective amounts of their Commitments and in an aggregate principal amount
equal to the Loan Amount, together with any replacements or substitutes for the
foregoing.

“Obligations” means, collectively, all present and future indebtedness,
obligations, duties and liabilities of Borrower to Agent and Lenders arising
pursuant to this Loan Agreement, any Lender Interest Rate Protection Agreement
and the other Loan Documents or evidenced by the Note, and all interest accruing
thereon, together with reasonable attorneys’ fees and disbursements incurred in
the drafting, negotiation, enforcement or collection thereof and of the other
Loan Documents, regardless of whether such indebtedness, obligations, duties or
liabilities are direct, indirect, fixed, contingent, joint, several or joint and
several.

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

“OFAC SDN List” means the list of “Specially Designated Nationals and Blocked
Persons” maintained by OFAC.

“Operating Account” means, collectively, the account(s) identified in Schedule
5.11 attached hereto as the “Operating Account” and any account(s) in
substitution thereof or in addition thereto hereafter established in accordance
with this Loan Agreement.

“Operating Agreement” means any agreement entered into by Borrower, other than
the Leases, the Premises Documents, the Property Management Agreement and the
License Agreement, that relates to the ownership, operation or maintenance of,
or the use, licensing or leasing of any personal property or equipment in
connection with the operation and maintenance of, the Premises.

“Operating Permits” means, collectively, all authorizations, consents and
approvals given by and licenses and permits issued by Governmental Authorities
which are

 

19



--------------------------------------------------------------------------------

required for the ownership, use and occupancy of the Premises in accordance with
this Loan Agreement, the Loan Documents, all Legal Requirements, the Permitted
Encumbrances, the Property Management Agreement and the License Agreement and
for the performance and observance of all Legal Requirements and all agreements,
provisions and conditions of Borrower contained herein and therein otherwise
pertaining to the ownership, use and occupancy of the Premises.

“Operating Revenues” means all revenues, receipts, fees and proceeds of any kind
actually received by Borrower or by Property Manager on behalf of Borrower from
or related to the ownership, leasing, use and operation of, or otherwise derived
from, the Premises, including all Rents, concession fees and charges, proceeds
from rental or business interruption insurance, sums paid from users of parking
spaces, water attractions and other facilities or amenities located on the
Premises and all other revenues and amounts arising from the leasing, use and
operation of the Premises.

“Participant” has the meaning set forth in Section 9.2 hereof.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.

“Patriot Act Offense” means any violation of the criminal laws of the United
States of America or of any of the several states, or that would be a criminal
violation if committed within the jurisdiction of the United States of America
or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under the Patriot Act or other
criminal laws against terrorism. “Patriot Act Offense” also includes the crimes
of conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.

“Payment Date” means the first (1st) Business Day of each calendar month during
the Term and the Maturity Date. “Payment Date” shall also include such earlier
date, if any, on which the unpaid principal balance of the Loan is paid in full.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA, IRC
Section 412 or Section 302 of ERISA, and in respect of which a Borrower or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Permitted Encumbrances” means, collectively, (a) the matters set forth in
Schedule B of the Title Policy, (b) Liens created by the Loan Documents,
(c) Liens for Impositions not yet due or delinquent, or for Impositions or other
charges being contested in good faith in accordance with Section 7.8 hereof,
(d) Liens for equipment leases permitted under this Loan Agreement and (e) such
matters expressly consented to by Agent in its discretion.

 

20



--------------------------------------------------------------------------------

“Permitted FF&E/Capital Budget Reallocation” means a change in any line item in
the Approved FF&E/Capital Budget of not more than the lesser of (a) ten percent
(10%) of the total amount of the line item from which such amount is being
re-allocated or (b) $100,000; provided, however, that any change of $50,000 or
less shall not require the consent of Agent.

“Permitted Indebtedness” means any Indebtedness of Borrower under (i) the Loan
Documents, (ii) loans or other advances made from direct or indirect members of
Borrower to Borrower to pay for costs of Capital Expenditures, FF&E Expenditures
and other expenses with respect to the Premises, provided such loans and
advances are expressly subordinate to the Obligations and unsecured,
(iii) incidental indemnity and hold harmless agreements under agreements entered
into by Borrower in accordance with this Loan Agreement, (iv) unsecured trade
payables incurred by Borrower in the ordinary course of operating the Premises
which (y) do not exceed, at any time, in the aggregate, $1,000,000 and (z) are
paid within sixty (60) days of the date incurred other than amounts disputed in
good faith which are not likely to and do not result in a Material Adverse
Effect and with respect to which appropriate reserves are made by Borrower and
(v) unsecured indebtedness incurred by Borrower in the ordinary course of
operating the Premises for financing equipment and other personal property used
on the Premises which (y) does not exceed, at any time, in the aggregate,
$250,000, and (z) is paid in accordance with the terms of such indebtedness
(which terms shall be customary equipment financing terms).

“Permitted Personal Property Transaction” means any (a) sale of inventory in the
ordinary course of business and in compliance with the operating standards set
forth in Section 7.2(b) hereof, provided such inventory is not needed to
maintain such operating standards or to comply with the License Agreement,
(b) the sale, assignment, trade, transfer, exchange or other disposition of any
item of Personal Property in the ordinary course of business and in compliance
with the operating standards set forth in Section 7.2(b) hereof which (i) has
become obsolete or worn beyond practical use or inadequate, unfit or unadapted
for use in the operation of the Premises or the removal and/or replacement of
which would result in a cost savings, (ii) has been replaced by a substitute
having a value or utility equal to or greater than the replaced item when new,
which replacement item is owned by Borrower and is subject to a first, perfected
security interest in favor of Agent for the benefit of Lenders or (iii) is set
forth in the applicable Approved FF&E/Capital Budget, and (c) equipment
financing which qualifies as Permitted Indebtedness.

“Permitted Transfer” has the meaning set forth in Section 7.16 hereof.

“Person” means an individual, partnership, limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, or other entity of any kind.

“Personal Property” has the meaning set forth in the Mortgage.

“Premises” has the meaning set forth in the Mortgage.

“Premises Documents” has the meaning set forth in the Mortgage.

 

21



--------------------------------------------------------------------------------

“Pro Rata Share” means with respect to all matters relating to any Lender, the
percentage obtained by dividing (a) the Commitment of such Lender by (b) the
aggregate Commitment of all Lenders, in each case as of the date of
determination.

“Property Leverage Ratio” means, for any Testing Determination Date, the ratio
of (a) the outstanding principal amount of the Loan as of such Testing
Determination Date to (b) Net Operating Income for the twelve (12) calendar
month period ending on such Testing Determination Date.

“Property Management Agreement” means that certain Management Services Agreement
dated as of April 23, 2008 between Borrower and Property Manager, together with
such modifications or replacements thereof as shall be consented to by Agent in
accordance with this Loan Agreement.

“Property Manager” means Great Lakes Services, LLC, a Delaware limited liability
company, a wholly-owned Affiliate of GWRI, and any replacement property manager
of the Premises approved by Agent in writing.

“Property Manager Subordination Agreement” means that certain Property Manager
Subordination and Attornment Agreement dated as of the Closing Date among
Borrower, Property Manager and Agent.

“Public Company” means a company that is listed on the New York Stock Exchange,
Inc. or other public exchange in the United States of America and is subject to
the oversight of and regulation by the United States Securities and Exchange
Commission.

“Qualified Counterparty” means a financial institution (other than a Lender)
whose senior long term debt is rated A or better by Standard & Poor’s Ratings
Group, A2 or better by Moody’s Investors Service, Inc., or equivalent rating by
Fitch Inc. or other nationally recognized rating agency, and which is otherwise
confirmed in writing by Agent as being acceptable to Agent.

“Recourse Liability Agreement” means that certain Recourse Liability Agreement
dated as of the Closing Date made by GWRI for the benefit of Agent.

“Recourse Liability Events” means, collectively, any or all of the following:

(a) fraud or willful misconduct on the part of Borrower, Borrower Member, any
Guarantor or any Affiliate of any such Person;

(b) an intentional breach of a material representation or warranty on the part
of Borrower, Borrower Member or any Guarantor;

(c) appropriation or application of Loan proceeds, Operating Revenues, insurance
proceeds, condemnation awards, Security Deposits, sums payable pursuant to any
Interest Rate Protection Agreement, or proceeds of the disposition of all or any
portion of the Collateral in contravention of this Loan Agreement or any other
Loan Document, including a breach by Borrower or Property Manager of
Section 2.15 or 2.17 hereof (including the second-to-last sentence of
Section 2.17(c) hereof);

 

22



--------------------------------------------------------------------------------

(d) distributions, dividends or payments made in contravention of Section 7.24
hereof;

(e) intentional physical waste of the Mortgaged Property or any part thereof;

(f) any Transfer in contravention of this Loan Agreement or any other Loan
Document;

(g) the incurrence of any Indebtedness by Borrower, whether secured or
unsecured, in contravention of this Loan Agreement or any other Loan Document;

(h) the occurrence of an Event of Default pursuant to clause (j) of Section 8.1
hereof (excluding, from such clause, for the purpose of this definition only,
the reference to any Guarantor) or the occurrence of a Default or an Event of
Default pursuant to clause (k) of Section 8.1 hereof (excluding from such
clause, for purposes of this definition, the reference to any Guarantor) as a
result of an action taken by Borrower, Borrower Member, any Guarantor or any
Affiliate of any thereof in collusion with another Person or the failure of
Borrower or Borrower Member to contest or otherwise seek dismissal of any
proceeding or petition referred to therein;

(i) any Liens, now or hereafter existing, on any Collateral having priority over
the Liens securing the Obligations other than the Permitted Encumbrances;

(j) any sums becoming due and payable by Borrower pursuant to ERISA caused by
any act or omission of Borrower, Borrower Member or any Guarantor, other than
sums becoming due and payable in the ordinary course of plan administration
provided such sums are paid when due;

(k) the enforcement of the Loan or any of the Loan Documents, provided that
liability pursuant to this clause (k) shall be limited to costs and expenses
(including reasonable legal fees) paid or incurred by Agent or Lenders in
connection therewith or arising out of such enforcement;

(l) the imposition of any transfer taxes and/or fees by a Governmental Authority
as a result of (i) the transfer of the Premises or any portion thereof,
including pursuant to a foreclosure, deed in lieu of a foreclosure or otherwise
following the Maturity Date or (ii) any bankruptcy proceeding filed by or
against Borrower, Borrower Member or any Guarantor; or

(m) the failure to procure and maintain insurance in accordance with the
requirements of Section 7.11 hereof.

 

23



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 9.6 hereof.

“Release Conditions” has the meaning set forth in Section 7.12(d) hereof.

“Rents” has the meaning set forth in the Mortgage.

“Requisite Lenders” means, at any time, non-Defaulting Lenders having
Commitments representing at least sixty-six and two-thirds percent (66-2/3%) of
the total Commitments of all non-Defaulting Lenders at such time.

“Restoration” means in case of a Casualty or a Taking, the restoration,
replacement or rebuilding of the portion of the Premises affected by the
Casualty or Taking such that when such restoration, replacement or rebuilding is
completed, the Premises shall have been restored, in the case of any Casualty,
substantially to the same character and condition as prior to such Casualty, and
in the case of any Taking, to an integral unit as substantially similar as
possible, taking into account the extent of the Taking, to substantially the
character and condition of the Premises prior to such Taking, in each case in
accordance with this Loan Agreement, all Legal Requirements, the Leases, the
Premises Documents, the Permitted Encumbrances, the Property Management
Agreement and the License Agreement and to the extent any alterations or
additions were made in compliance with this Loan Agreement, with any such
alterations or additions. In any case, Restoration shall (i) provide
substantially the same amount and type utilities and at least ninety percent
(90%) of the parking spaces (of the same type) applicable to the Premises as
existed prior to such Casualty or Taking (but in no case less than what is
required by Legal Requirements and the Permitted Encumbrances), (ii) provide
sufficient (in Agent’s reasonable determination) access across and over the
Premises to the public roads and highways (either directly or indirectly through
valid recorded easements that benefit the Premises) and (iii) be such that the
Loan-to-Value Ratio of the Premises, as determined by an Appraisal at Borrower’s
expense, when so restored, together with the amount of any Net Proceeds or Net
Restoration Award received by Agent and applied in repayment of the principal
amount of the Loan, shall be equal to or less than fifty-five percent (55%).

“Security Deposit” means any cash security or other deposit given by or on
behalf of a Lessee to the landlord under a Lease.

“Security Documents” means, collectively, this Loan Agreement, the Mortgage, the
Assignment of Agreements, the Assignment of Leases and Rents, any Account
Agreement, the UCC Financing Statements and any other Loan Document entered into
to secure the Obligations.

“Significant Alteration” means with respect to any fiscal year of Borrower, any
alteration, building or improvement in, to or otherwise with respect to the
Premises which costs or will cost in excess of $1,000,000 or, when aggregated
with all related alterations, buildings and improvements made by or on behalf of
Borrower at the Premises, costs or will cost in excess of $1,000,000; provided,
however, that the costs of the currently contemplated alteration to the Premises
to include a building to be used primarily as an exhibit hall,
meeting/conference space and multi-use facility for youth sports, with related
facilities and a connection to the existing conference space via a covered
walkway, up to a maximum of $1,200,000, shall not count against such limit, and
such planned alterations shall not constitute a “Significant Alteration”.

 

24



--------------------------------------------------------------------------------

“Special Purpose Entity” has the meaning set forth on Exhibit G attached hereto.

“Spread Maintenance Fee” has the meaning set forth in Section 2.4(c) hereof.

“Spread Maintenance Period” has the meaning set forth in Section 2.4(c) hereof.

“Survey” means that certain survey dated February 20, 2008 and last revised
July 11, prepared by Eagle Engineering and designated as Project No. 3297.

“Taking” (and its correlative meanings) means any temporary or permanent taking
by any Governmental Authority of the Premises or any portion thereof through
eminent domain, condemnation or other proceedings or by any settlement or
compromise of such proceedings, or any voluntary conveyance of such property or
any portion thereof during the pendency of any such proceedings.

“Taxes” has the meaning set forth in Section 2.9 hereof.

“Tenant Security Account” has the meaning set forth in Section 2.18 hereof.

“Term” means the period commencing on the Closing Date and ending on the
Maturity Date.

“Testing Determination Date” means the last day of each Calendar Quarter.

“Title Company” means First American Title Insurance Company.

“Title Continuation” means an endorsement to the Title Policy indicating that,
since the Closing Date or the most recent Title Continuation, as applicable,
there has been no change in the state of title to the Premises (except for, in
either case, Permitted Encumbrances) and no Liens or survey exceptions not
theretofore approved by Agent as provided herein or otherwise permitted by this
Loan Agreement, which endorsement shall contain no exception for inchoate
mechanic’s liens and shall have the effect of redating the Title Policy to a
date specified by Agent.

“Title Policy” means the mortgagee title insurance policy in favor of Agent
issued on the Closing Date, including all endorsements thereto.

“Transfer” has the meaning set forth in Section 7.16 hereof.

“UCC Financing Statements” means such UCC financing statements as Agent shall
deem necessary or desirable to perfect Agent’s security interest in the
Collateral (or any portion thereof).

“Uniform System of Accounts” means the accounting standards printed in the then
most recently revised edition of A Uniform System of Accounts for Hotels, as
adopted by

 

25



--------------------------------------------------------------------------------

the Hotel Association of New York City, Inc. and the American Hotel and Motel
Association, as amended or changed from time to time by the Hotel Association of
New York City, Inc. and the American Hotel and Motel Association (or other
appropriate board or committee of both Associations); except that any accounting
principle or practice required or permitted to be changed by the Hotel
Association of New York City, Inc. and the American Hotel and Motel Association
(or other appropriate board or committee of both Associations) in order to
continue as an accounting standard or practice may be so changed only so long as
such required or permitted change shall not have the effect of permitting
Borrower’s compliance with any financial covenants or performance tests
contained in this Loan Agreement when without such change, Borrower would not so
comply.

“Withdrawal Liability” means at any time the aggregate liability incurred
(whether or not assessed) with respect to all Multiemployer Plans pursuant to
Section 4201 of ERISA or for increases in contributions required to be made
pursuant to Section 4243 of ERISA.

SECTION 1.2. Other Definitional Provisions.

(a) All terms defined in this Loan Agreement shall have the above-defined
meanings when used in the Note or any of the other Loan Documents, or in any
other certificate, report or other document made or delivered pursuant to this
Loan Agreement, unless the context therein shall otherwise require.

(b) Whenever appropriate herein or required by the context or circumstances, the
masculine shall be construed as the feminine and/or the neuter, the singular as
the plural, and vice versa.

(c) The words “hereof”, “herein”, “hereunder” and similar terms when used in
this Loan Agreement shall refer to this Loan Agreement as a whole and not to any
particular provision of this Loan Agreement.

(d) The words “include” and “including” wherever used in this Loan Agreement or
any other Loan Document shall be deemed to be followed by the words “without
limitation”.

(e) Any reference to any Loan Document or any other document, instrument or
agreement in this Loan Agreement or in any other Loan Document shall be deemed
to mean such Loan Document or other document, instrument or agreement, as
applicable, as it may from time to time be amended, supplemented, restated,
consolidated, severed, split, extended, substituted for, partially released,
replaced, increased, waived, cross-collateralized, renewed or otherwise modified
in accordance with the terms of the Loan Documents.

ARTICLE II

THE LOAN

SECTION 2.1. The Loan; Use of Funds. Subject to the conditions and upon the
terms herein provided, each Lender severally agrees to lend to Borrower and
Borrower agrees to borrow from each Lender, on the Closing Date, an amount equal
to such Lender’s

 

26



--------------------------------------------------------------------------------

Commitment, which Commitments in the aggregate shall equal the Loan Amount, or
such lesser amount as shall be the maximum amount available pursuant to the
terms of this Loan Agreement (the “Loan”). The Loan shall be made by Lenders
ratably in proportion to their respective Commitments. The Loan shall be
evidenced by the Note. Interest and Additional Interest, if any, shall be
payable in accordance with the Note and this Loan Agreement. The Loan shall be
repaid with Interest, Additional Interest, costs, fees and charges as more
particularly set forth in this Loan Agreement, the Note, the Mortgage and the
other Loan Documents. Principal amounts of the Loan which are repaid for any
reason may not be reborrowed. Borrower shall use the proceeds of the Loan to
refinance the existing mortgage loan with respect to the Premises and to pay the
costs incurred by Borrower and its Affiliates to close the Loan; provided,
however, that in any case, Borrower shall not use any of the Loan proceeds in
any manner or for any purpose that violates Legal Requirements or which could
result in the Loan being in violation of, or in any penalty or liability of
Agent or any Lender under, the Patriot Act or similar Legal Requirements.

SECTION 2.2. Interest.

(a) Interest at the Applicable Interest Rate. Until paid in full, and subject to
Sections 2.5(c) and 2.10 hereof, each Loan Portion shall bear interest at an
interest rate (an “Applicable Interest Rate”) which shall be a LIBOR Rate or
Base Rate as designated by Borrower pursuant to Section 2.3 hereof or as
otherwise provided in Section 2.3 hereof.

(b) Interest Payments. Borrower shall pay Interest as provided in this Loan
Agreement on each Loan Portion on each Payment Date, in arrears, for the
Interest Period then ending. Borrower shall pay Additional Interest as and when
provided herein.

(c) Calculation of Interest.

(i) Interest accruing at the Applicable Interest Rate shall be calculated on the
basis of the actual number of days elapsed and a year of 360 days.

(ii) Any change in the Base Rate shall be automatically effective as of the day
on which such change in rate occurs.

(iii) Each determination of an interest rate by Agent pursuant to any provision
of this Loan Agreement shall be conclusive and binding on Borrower in the
absence of manifest error.

SECTION 2.3. Determination of Applicable Interest Rate.

(a) Applicable Interest Rate.

(i) The initial Applicable Interest Rate for the Loan shall be the LIBOR Rate
selected by Borrower in writing and delivered to Agent on the Closing Date.

(ii) The Applicable Interest Rate (and any related LIBOR Rate Period) from time
to time applicable to any Loan Portion upon and after the expiration of any
LIBOR Rate Period with respect to such Loan Portion shall be determined in the
manner set forth in Section 2.3(b) and (d) hereof.

 

27



--------------------------------------------------------------------------------

(iii) After a conversion election, each Loan Portion shall bear interest during
each applicable Interest Period at the Applicable Interest Rate as shall have
been designated pursuant to Section 2.3(b) hereof, or as otherwise provided in
Section 2.3(d) hereof. In connection with the selection or conversion of the
Applicable Interest Rate pursuant to Section 2.3(b) hereof, Borrower shall
specify the principal amount of the Loan Portion for which such selection or
conversion is being made.

(iv) At any particular time, the sum of all Loan Portions shall equal the
outstanding principal amount of the Loan.

(b) LIBOR Rate Conversion Options. Subject to Sections 2.5(b) and 2.3(e) hereof,
Borrower may elect to convert the Applicable Interest Rate (i) with respect to
any Loan Portion which bears interest at the Base Rate, from the Base Rate to a
LIBOR Rate effective on any LIBOR Banking Day, or (ii) with respect to any
portion of the Loan which bears interest at a LIBOR Rate, from such LIBOR Rate
to another LIBOR Rate effective upon the expiration of the then current LIBOR
Rate Period; provided, however, that (x) there shall not have occurred and be
continuing any Event of Default, (y) the circumstances referred to in
Section 2.10(a) hereof shall not have occurred and be continuing, and (z) after
giving effect to such conversion, the number of LIBOR Rates in effect shall not
exceed, in the aggregate, three (3). If Borrower wishes to convert the
Applicable Interest Rate on any Loan Portion as permitted by the preceding
sentence, an Authorized Borrower Representative shall give notice thereof (which
shall be irrevocable) to Agent to the attention of an Authorized Agent
Representative prior to 3:00 p.m. (New York City time) on the day that is not
less than three (3) LIBOR Banking Days prior to the proposed conversion date
specifying (A) the principal amount of the Loan with respect to which such
conversion shall occur, (B) the proposed conversion date, which shall be
determined in accordance with the preceding sentence, and (C) the applicable
LIBOR Rate Period.

(c) Intentionally omitted.

(d) Reversion to Base Rate or One-Month LIBOR Rate. If an Authorized Borrower
Representative fails timely to notify an Authorized Agent Representative in
accordance with Section 2.3(b) hereof of Borrower’s election of a LIBOR Rate or
Base Rate for any Loan Portion with an expiring LIBOR Rate Period or fails to
provide all of the information required by Section 2.3(b) hereof for the
election of a LIBOR Rate, the Applicable Interest Rate on such Loan Portion
shall automatically upon the expiration of such LIBOR Rate Period convert to a
LIBOR Rate for a LIBOR Rate Period of one (1) month or, if such one-month LIBOR
Rate Period would end after the Maturity Date, the Applicable Interest Rate
shall convert to, at Agent’s option, either the Base Rate or a LIBOR Rate for a
LIBOR Rate Period having a duration equal to the period commencing upon the
expiration of such expiring LIBOR Rate Period and ending on and including the
Maturity Date, subject, in any case, to the proviso in the definition of “LIBOR
Rate Period” herein. If Borrower is not permitted to elect a LIBOR Rate pursuant
to clause (x) or (z) of Section 2.3(b) hereof, the Applicable Interest Rate on
such Loan Portion shall automatically upon the expiration of such LIBOR Rate
Period convert to a Base Rate.

 

28



--------------------------------------------------------------------------------

(e) Interest Rate Corresponding to Interest Rate Protection Agreements.
Notwithstanding anything to the contrary set forth in this Section 2.3, at all
times that Borrower is required to cause one or more Interest Rate Protection
Agreements to be in effect pursuant to Section 2.6(a) hereof, Borrower shall
cause a portion of the Loan corresponding to the notional amount with respect to
which any such Interest Rate Protection Agreements were established to have an
Applicable Interest Rate which is a LIBOR Rate having a LIBOR Rate Period of one
(1) month.

SECTION 2.4. Principal Payments.

(a) Principal Payment at Maturity. Borrower shall pay the unpaid principal
balance of the Loan in a single installment on the Maturity Date, together with
all accrued Interest and all other sums due under the Loan Documents.

(b) Amortization Payments. On the first (1st) Payment Date of each Calendar
Quarter after the Closing Date, Borrower shall pay to Agent, in addition to
Interest then due, an amount equal to, in the case of the first four
(4) payments, $125,000, and in the case of each subsequent payment, $375,000,
which shall be applied in reduction of the outstanding principal balance of the
Loan. Prepayments of the Loan made pursuant to Section 2.4(c) or other provision
hereof shall not reduce the amount of such scheduled amortization payments.

(c) Optional Prepayments. Borrower may, upon at least five (5) Business Days’
prior written notice to Agent, prepay the Loan, in whole or in part (in amounts
equal to at least $1,000,000), in accordance with this Section 2.4(c); provided,
however, that if such prepayment is made during the period from the Closing Date
through the date twenty-four (24) months after the Closing Date (such period,
the “Spread Maintenance Period”), as a condition to such prepayment, Borrower
shall, concurrently with such prepayment, pay to Agent for the pro rata benefit
of the Lenders the applicable Spread Maintenance Fee (as defined below). Any
such prepayment notice shall be irrevocable and shall specify the Payment Date
and amount of the prepayment. Concurrently with, and as a condition to, any such
prepayment, Borrower shall pay to Agent all sums required to be paid Agent or
Lenders pursuant to, and shall otherwise comply with, Section 2.4(f) hereof. As
used herein, the “Spread Maintenance Fee” shall be one and one-half percent
(1.50%) of the amount prepaid, in the case of a prepayment made before the first
(1st) anniversary of the Closing Date, or one percent (1.0%) of the amount
prepaid, in the case of a prepayment made on or after the first
(1st) anniversary of the Closing Date but before the second (2nd) anniversary of
the Closing Date. In addition, in the event the Maturity Date is accelerated
during the Spread Maintenance Period, a Spread Maintenance Fee computed as
though the entire outstanding principal amount of the Loan were prepaid as of
the date of acceleration shall be due and payable by Borrower upon such
acceleration.

(d) Other Sums. Borrower shall pay to Agent all other sums owed to Agent and/or
Lenders pursuant to the Loan Documents when such sums are due and payable as
provided in the applicable Loan Document, or if not provided therein, within ten
(10) Business Days after the due date thereof or if demand is expressly
required, within ten (10) Business Days after written demand by Agent. To the
extent any other such sums are determined on a per diem or similar basis, such
sums shall be calculated on the basis of a 360-day year and the actual number of
days elapsed.

 

29



--------------------------------------------------------------------------------

(e) Mandatory Prepayment. Borrower shall be required to prepay the Loan at any
time and from time to time upon the occurrence of any of the circumstances
requiring prepayment described in this Loan Agreement (including Section 2.15
hereof) or the Mortgage by paying the principal amount so required to be
prepaid. Concurrently with any such prepayment, Borrower shall pay to Agent all
sums required to be paid to Agent or Lenders pursuant to, and shall otherwise
comply with, Section 2.4(f) hereof.

(f) Reduction of Interest Rate Protection Arrangement and Payment of Other Sums.
Concurrently with any payment or prepayment of principal pursuant to Section 2.4
(c) or (e) hereof, Borrower shall, as a further condition of such prepayment,
(w)(1) in the case of any Lender Interest Rate Protection Agreement other than
an interest rate cap, if the prepayment reduces the amount of the Loan subject
to the Lender Interest Rate Protection Agreement, cause a reduction of the
notional amount of such Lender Interest Rate Protection Agreement in an amount
equal to the excess of the notional amount of such Lender Interest Rate
Protection Agreement over the outstanding principal balance of the Loan taking
into account such prepayment, (2) pay all sums, if any, payable by Borrower
pursuant to any Interest Rate Protection Agreement with respect to such
reduction and (3) provide evidence to Agent of Borrower’s compliance with
clauses (1) and (2) above, (x) pay all accrued and unpaid Interest to and
including the date of such prepayment on the amount being prepaid, (y) pay all
Additional Interest and any other amounts due and payable under any Loan
Document as a result of such repayment or prepayment and (z) if such repayment
or prepayment repays the entire outstanding amount of the Loan, pay all other
outstanding amounts then due and payable under the Loan Documents.

SECTION 2.5. Payment; Default Rate; Application of Certain Monies; Priority of
Payments; Set-offs.

(a) Manner of Payment. All sums payable by Borrower to or for the account of
Agent or any Lenders under this Loan Agreement or any other Loan Document shall
be made in Dollars and in immediately available funds not later than 1:00 p.m.
(New York City time) on the date when such payment is due and shall be payable
by wire transfer in accordance with the wiring instructions attached hereto as
Exhibit H or such other wiring instruction as Agent may provide to Borrower from
time to time. Funds received by Agent after 1:00 p.m. (New York City time) shall
be treated for all purposes as having been received by Agent on the immediately
succeeding Business Day, and Borrower shall be responsible for any costs of
Agent and Lenders resulting therefrom, including any Additional Interest or
overdraft charges.

(b) Payment on a Non-Business Day. Whenever any payment to be made under the
Loan Documents shall be stated to be due, or if the Maturity Date would
otherwise occur, on a day which is not a Business Day, such payment shall be
made, and the Maturity Date shall occur, as applicable, on the immediately
succeeding Business Day. Any such extension of time shall be included in the
computation of payment of Interest (including interest at the Default Rate),
fees, and Additional Interest.

 

30



--------------------------------------------------------------------------------

(c) Default Rate.

(i) Notwithstanding anything to the contrary contained herein or in another Loan
Document, if an Event of Default shall have occurred and be continuing, the Loan
shall bear Interest from and including the date of the occurrence of such Event
of Default (after as well as before judgment) at a fluctuating rate of interest
per annum equal to the Default Rate, which interest at the Default Rate shall be
payable upon demand of Agent. Interest accruing at the Default Rate shall be
calculated on the basis of the actual number of days elapsed and a year of 360
days.

(ii) If Borrower shall fail to make a payment on the due date therefor (i.e.,
the scheduled due date or within the required number of days following written
demand therefor to the extent provided under the Loan Documents) of any sum
under the Loan Documents (whether principal (other than principal which is
accruing interest at the Default Rate pursuant to Section 2.5(c)(i) above),
Interest, Additional Interest or other amounts), such sum shall bear Interest
from and including the date such payment is due to but excluding the date such
payment is made (after as well as before judgment) at a fluctuating rate of
interest per annum equal to the Default Rate with respect to such sum.

(iii) Agent’s failure to collect interest at the Default Rate at any time shall
not constitute a waiver of Agent’s right thereafter, at any time and from time
to time (including upon acceleration of the Maturity Date or upon payment in
full of the Loan), to collect such previously uncollected interest at the
Default Rate or to collect subsequently accruing interest at the Default Rate.

(d) Late Payment Fee. Borrower shall pay to Agent for the account of the Lenders
a late payment premium in the amount of five percent (5%) of any principal
payment, Interest, Additional Interest, fee or other amount payable under any
Note, this Loan Agreement or the other Loan Documents made more than seven
(7) days after the due date thereof (i.e., the scheduled due date or within the
required number of days following written demand therefor to the extent provided
under the Loan Documents), which late payment premium shall be due with any such
late payment. The acceptance of a late payment premium shall not constitute a
waiver of any Default or Event of Default then existing or thereafter arising.
Agent’s failure to collect a late payment premium at any time shall not
constitute a waiver of Agent’s right thereafter, at any time and from time to
time (including upon acceleration of the Maturity Date or upon payment in full
of the Loan), to collect such previously uncollected late payment premiums or to
collect subsequently accruing late payment premiums.

(e) Priority of Payments. All payments received with respect to the Loan shall
be applied on account of sums due and owing pursuant to the Note, this Loan
Agreement, the Mortgage or the other Loan Documents in the following order of
priority:

first, to the payment of all amounts due and then owing pursuant to the Note,
the Loan Agreement and the other Loan Documents which do not constitute either
principal or Interest;

second, to the payment of Interest due and then owing; and

 

31



--------------------------------------------------------------------------------

third, to the unpaid principal balance of the Loan (and such payments applied to
principal shall be applied first to the portion of the principal balance of the
Loan, if any, not subject to an Interest Rate Protection Agreement, and then to
the remaining portion of the principal balance of the Loan subject to an
Interest Rate Protection Agreement);

provided, however, in the event that an Event of Default shall have occurred and
shall then be continuing, or such payments are insufficient to pay all amounts
then due and owing pursuant to the Loan Documents, all such payments, including
sums received in connection with the exercise of any remedies pursuant to the
Loan Documents, shall be applied in such order and manner as the Requisite
Lenders shall elect; and provided, further, that, the Requisite Lenders may
apply payments first to satisfy the portion of the Obligations, if any, for
which Borrower, any Guarantor or any other Person has no personal, partnership,
company or corporate liability, and then to the remaining Obligations.

(f) No Set-offs. All sums payable by Borrower under the Note, this Loan
Agreement and the other Loan Documents shall be paid in full and without
set-offs, counterclaims, deductions or withholdings of any kind.

SECTION 2.6. Interest Rate Protection Agreement.

(a) Interest Rate Protection Agreement. On or before the Closing Date, Borrower
shall enter into and satisfy all conditions precedent to the effectiveness of an
Interest Rate Protection Agreement that shall satisfy all of the following
conditions and shall thereafter maintain such Interest Rate Protection Agreement
in full force and effect from the Closing Date through the Initial Maturity
Date:

(i) The Interest Rate Protection Agreement shall be an interest rate cap, swap,
collar or other derivative product acceptable to Agent, the effect of which is
to protect Borrower against upward fluctuations of LIBOR (as opposed to the
LIBOR Rate) applicable to a LIBOR Rate Period of one (1) month in excess of
three percent (3.0%) per annum during the Term and in a notional amount equal to
eighty percent (80%) of the Loan Amount;

(ii) The Interest Rate Protection Agreement shall be entered into between
Borrower and, at Borrower’s option, (A) Agent or an Affiliate of Agent if Agent
or such Affiliate and Borrower shall elect to enter into an Interest Rate
Protection Agreement, (B) Crédit Agricole or another Lender or an Affiliate of
Crédit Agricole or another Lender if Crédit Agricole or another Lender or such
Affiliate and Borrower shall elect to enter into an Interest Rate Protection
Agreement or (C) a Qualified Counterparty;

(iii) In the case of an Interest Rate Protection Agreement that is an interest
rate cap agreement, all sums payable by Borrower on account of the purchase
price for the Interest Rate Protection Agreement during the term of the Interest
Rate Protection Agreement shall have been paid in full on or prior to the
effective date thereof;

(iv) Borrower’s interest in such Interest Rate Protection Agreement, including
all rights of Borrower to payment thereunder and any residual value thereof,
shall have been collaterally assigned to Agent pursuant to the Mortgage and the
Assignment of Agreements;

 

32



--------------------------------------------------------------------------------

(v) The financial institution which is party to such Interest Rate Protection
Agreement shall have executed and delivered to Agent a consent to the collateral
assignment of Borrower’s interest in such Interest Rate Protection Agreement
referred to in clause (iv) above pursuant to a consent in the form annexed
hereto as Schedule 2.6(a) or otherwise in form and content reasonably acceptable
to Agent (the “Interest Rate Protection Agreement Consent”); and

(vi) Such Interest Rate Protection Agreement shall be satisfactory to Agent in
form and content.

(b) Failure to Provide Interest Rate Protection. In the event that Borrower
breaches its obligation to enter into and maintain an Interest Rate Protection
Agreement in full force and effect as set forth in Section 2.6(a) hereof, in
addition to Agent’s rights and remedies hereunder or under the other Loan
Documents, Agent may, but shall have no obligation to, at Borrower’s sole cost
and expense and on Borrower’s behalf, enter into an Interest Rate Protection
Agreement as may be required pursuant to Section 2.6(a) hereof. In the event
that Agent shall elect to enter into an Interest Rate Protection Agreement on
Borrower’s behalf, such Interest Rate Protection Agreement, at Agent’s election,
may be a Lender Interest Rate Protection Agreement. In the event that Borrower
breaches its obligations to enter into or maintain an Interest Rate Protection
Agreement in full force and effect as set forth in Section 2.6(a) hereof and
during the continuance of such breach, Agent is hereby irrevocably appointed the
true and lawful attorney of Borrower (coupled with an interest), in its name and
stead, to execute such an Interest Rate Protection Agreement and all necessary
documents ancillary thereto, and for that purpose Agent may execute all
necessary agreements and instruments, and may substitute one or more persons
with like power, Borrower hereby ratifying and confirming all that its said
attorney or such substitute or substitutes shall lawfully do by virtue hereof.
All sums paid and liabilities incurred by Agent pursuant to this Section 2.6
shall be paid by Borrower (and not from the proceeds of the Loan) within ten
(10) Business Days after Agent’s demand with interest at the Default Rate to the
date of payment to Agent and such sums and liabilities, including such interest,
shall be deemed and shall constitute advances under this Loan Agreement and be
evidenced by the Note and be secured by the Security Documents.

(c) Obligation of Borrower Unaffected by Interest Rate Protection Agreement. No
Interest Rate Protection Agreement shall alter, impair, restrict, limit or
modify in any respect the obligation of Borrower to pay Interest or Additional
Interest on the Loan, as and when the same becomes due and payable in accordance
with the provisions of the Loan Documents.

(d) Termination, etc. of Interest Rate Protection Agreement. Borrower shall not
terminate, modify, cancel or surrender, or permit the termination, modification,
cancellation or surrender of, any Interest Rate Protection Agreement without the
prior consent of the Requisite Lenders. Within ten (10) Business Days after
Borrower obtains knowledge of or receipt of notice (which may be given by Agent
or a Lender) of a default by the financial institution that is a party to any
Interest Rate Protection Agreement, Borrower shall substitute for such defaulted
Interest Rate Protection Agreement another Interest Rate Protection Agreement
(to which the Person that defaulted under the defaulted Interest Rate Protection
Agreement is not a party) so that, after giving effect to such substitution,
Borrower is in compliance with the requirements of Section 2.6(a) hereof.

 

33



--------------------------------------------------------------------------------

(e) Receipts from Interest Rate Protection Agreements. All payments due to
Borrower pursuant to any Interest Rate Protection Agreement, including upon any
termination thereof, shall be payable to and held by Agent; provided, however,
that all periodic “net payments” and any other payments due to Borrower so
received by Agent in connection with a payment made by a counterparty to an
Interest Rate Protection Agreement shall be applied by Agent on account of
Interest then due and payable or which becomes due and payable on the Loan. If
an Event of Default occurs, Agent may, in its sole discretion, for so long as
such Event of Default is continuing and in addition to any other rights and
remedies hereunder, apply the amounts so held by Agent to the Loan or other
amounts due under the Loan Documents at Agent’s election. Until such time as all
Obligations have been paid in full, Borrower shall have no right to withdraw or
otherwise apply any funds received by Agent on account of any Interest Rate
Protection Agreement. Such funds shall constitute additional security for the
Obligations, a security interest therein being granted hereby. In the event
Borrower receives any sums pursuant to or in connection with any Interest Rate
Protection Agreement, it shall immediately pay such sums to Agent.

(f) Security. No Interest Rate Protection Agreement shall be secured by all or
any portion of the Collateral unless it is a Lender Interest Rate Protection
Agreement, in which case such Lender Interest Rate Protection Agreement shall be
secured pari passu with the other sums secured by the Mortgage and other
Security Documents.

SECTION 2.7. Intentionally Omitted.

SECTION 2.8. Additional Interest. Borrower shall pay to Agent the following
losses, costs and expenses of Agent or any Lender incurred or reasonably
estimated by Agent or such Lender, as applicable, to be incurred:

(a) All “breakage” charges, i.e., losses, costs and expenses (including internal
charges but excluding consequential damages and excluding lost LIBOR Rate
Margin) incurred by reason of obtaining, liquidating or redeploying deposits or
other funds acquired by Agent or such Lender to fund or maintain the Loan as a
result of any prepayment of the Loan or any delay or failure to prepay the Loan
when required hereunder or otherwise; and

(b) Any sums becoming payable by Borrower pursuant to any Lender Interest Rate
Protection Agreement, including any termination thereof.

In any of the foregoing events, Borrower shall pay to Agent, (i) as to amounts
due under clause (a) above, concurrently with the principal payment, in the case
of such breakage charges in connection with a payment of principal, and within
ten (10) Business Days after written demand in all other cases or (ii) in the
case of any Lender Interest Rate Protection Agreement, within ten (10) Business
Days or such shorter period as shall be specified therein after written demand,
such amount as shall equal the amount of the Additional Interest certified by
Agent (or the applicable Lender) to Borrower by reason of such event. A
certificate as to the amount of such Additional Interest submitted by Agent to
Borrower setting forth Agent’s (or the applicable

 

34



--------------------------------------------------------------------------------

Lender’s) basis for the determination of Additional Interest shall be conclusive
evidence of the amount thereof, absent manifest error. Failure on the part of
Agent to demand payment from Borrower for any Additional Interest attributable
to any particular period shall not constitute a waiver of Agent’s (or the
applicable Lender’s) right to demand payment of such amount for any subsequent
or prior period.

SECTION 2.9. No Withholdings. All sums payable by Borrower under the Note, this
Loan Agreement and the other Loan Documents, shall be paid in full and without
set-off or counterclaims and free of any deductions or withholdings for any and
all present and future taxes, levies, imposts, deductions, duties, filing and
other fees or charges, excluding Excluded Taxes (collectively, “Taxes”). In the
event that Borrower is prohibited by any law from making any such payment free
of such deductions or withholdings with respect to Taxes, then Borrower shall
pay such additional amount to Agent as may be necessary in order that the actual
amount received by Lenders after such deduction or withholding (and after
payment of any additional Taxes due as a consequence of the payment of such
additional amount) shall equal the amount that would have been received if such
deduction or withholding were not required; provided, however, that Borrower
shall not be obligated to pay such additional amount on account of a specific
Lender if at the time such Lender became a “Lender” hereunder, Borrower is
required to deduct or withhold any sums solely because such Lender had a legal
basis to deliver, but failed to deliver, to Borrower a duly executed copy of
United States Internal Revenue Service Form W-8 BEN, W-8 ECI, W-9 or other form
or statement prescribed by law from time to time and applicable to a Lender (in
such number of copies as may be prescribed by law from time to time), and any
required renewal thereof, as the case may be, which, pursuant to the applicable
provisions of an income tax treaty between the United States and the country of
residence of the Lender, the IRC, or any applicable rule or regulation under the
IRC, indicate that such Lender is entitled to receive payments under the Loan
Documents without deduction or withholding of any United States federal income
taxes, or at a tax rate that is reduced to zero (or, upon written request of
Borrower specifying the applicable form which such Lender may in accordance with
law sign with no disadvantageous consequences to it or any of its affiliates as
determined by such Lender, at a reduced rate of tax or deduction), and as result
of such failure, Borrower was prohibited by the IRC from making any such payment
free (or at a reduced rate as aforesaid) of such deductions or withholding.
Notwithstanding anything contained in this Section 2.9, in no event will any
Lender’s failure to deliver any such forms, or any renewal or extension thereof,
affect, postpone or relieve Borrower from any obligation to pay Interest,
principal, Additional Interest and other amounts due under the Loan Documents
(other than as expressly set forth above in this Section 2.9). Such additional
amount shall be due concurrently with the payment with respect to which such
additional amount is owed in the amount of Taxes certified by Agent (or the
applicable Lender). A certificate as to the amount of Taxes submitted by Agent
to Borrower setting forth Agent’s (or the applicable Lender’s ) basis for the
determination of Taxes shall be conclusive evidence of the amount thereof,
absent manifest error. Failure on the part of Agent to demand payment from
Borrower for any Taxes attributable to any particular period shall not
constitute a waiver of Agent’s (or the applicable Lender’s) right to demand
payment of such amount for any subsequent or prior period. In the event that
Borrower is obligated to pay any additional amounts described in this
Section 2.9 in respect of the Loan, the applicable Lender shall, at no cost to
such Lender, make commercially reasonable efforts to designate another of its
lending offices to be the Applicable Lending Office of such Lender if, in the
reasonable judgment of such Lender, doing so would avoid or materially reduce

 

35



--------------------------------------------------------------------------------

such additional amounts payable by Borrower and would not be disadvantageous to
such Lender. Nothing in the immediately foregoing sentence shall postpone
Borrower’s obligation to pay such additional amounts as and when they become
payable hereunder.

SECTION 2.10. Unavailability of LIBOR; Illegality.

(a) Unavailability of LIBOR. If on any date on which Borrower seeks to establish
a LIBOR Rate as the Applicable Interest Rate pursuant to Section 2.3 hereof or
if Section 2.3(d) hereof applies, Agent determines (which determination shall be
conclusive and binding upon Borrower absent manifest error) that (i) Dollar
deposits in an amount approximately equal to the then outstanding principal
balance of the Loan Portion bearing interest at a LIBOR Rate are not generally
available at such time in the London interbank Eurodollar market for deposits in
Eurodollars, (ii) reasonable means do not exist for ascertaining LIBOR, or
(iii) the Applicable Interest Rate would be in excess of the maximum interest
rate which Borrower may by law pay, Agent shall promptly give notice (the
“Non-Availability Notice”) of such fact to Borrower and the option to convert to
or to continue the Applicable Interest Rate on such Loan Portion as a LIBOR Rate
shall be suspended until such time as such condition no longer exists. In the
event that the option to elect, to convert to or to continue an Applicable
Interest Rate as a LIBOR Rate shall be suspended as provided in this
Section 2.10(a), effective upon the giving of the Non-Availability Notice, and
if applicable, effective as of the first date that the one (1) month LIBOR Rate
Period would otherwise be in effect pursuant to Section 2.3(d) hereof, interest
on the Loan Portion for which a LIBOR Rate was to be determined shall be payable
at the Base Rate, from and including the date of the giving of the
Non-Availability Notice (or the date that the one (1) month LIBOR Rate Period
would otherwise be in effect pursuant to Section 2.3(d) hereof, if applicable)
until the Maturity Date or until any earlier date on which a LIBOR Rate shall
become effective for such Loan Portion pursuant to Section 2.3 hereof following
the giving of notice by Agent to Borrower that the conditions referred to in
this Section 2.10(a) no longer exist (Agent agreeing to give prompt notice to
Borrower if such conditions no longer exist).

(b) Illegality. In the event that at any time while any Loan Portion bears
interest at a LIBOR Rate, any Lender determines (which determination shall be
conclusive and binding on Borrower) that it shall become illegal for such Lender
to maintain the Loan or a portion thereof on the basis of one or more LIBOR
Rates, Agent shall promptly after receiving notice thereof from such Lender give
notice of such fact to Borrower, and the option to elect, to convert to or to
continue the Applicable Interest Rate on any Loan Portion as a LIBOR Rate shall
be suspended until such time as such condition shall no longer exist (Agent
agreeing to give prompt notice to Borrower if such conditions no longer exist).
In the case of existing Loan Portions affected by the circumstances described in
the immediately preceding sentence, the Applicable Interest Rate on such Loan
Portion shall be converted automatically to the Base Rate (unless such Lender
determines that such conversion is not required with respect to any existing
Loan Portion) and shall be payable at the Base Rate in the same manner as
provided in Section 2.10(a) hereof.

 

36



--------------------------------------------------------------------------------

SECTION 2.11. Increased Costs and Capital Adequacy.

(a) Borrower agrees to pay Agent additional amounts (without duplication of any
other amounts payable in respect of increased costs pursuant to this Loan
Agreement) as Agent shall reasonably determine will compensate Lenders for
additional costs incurred in maintaining the Loan or any portion thereof
outstanding or for the reduction of any amounts received or receivable as a
result of any change after the date hereof in any applicable law, regulation or
treaty, or in the interpretation or administration thereof by any domestic or
foreign governmental authority charged with the interpretation or administration
thereof (whether or not having the force of law), or by any domestic or foreign
court, (i) changing the basis of taxation of payments to any Lender (other than
taxes imposed on all or any portion of the overall net income of any Lender by
the United States or by any political subdivision or taxing authority of the
United States), (ii) imposing, modifying or applying any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, credit extended by, or any other acquisition of funds for loans by
any Lender (whether directly, indirectly or on a portfolio wide basis) or
(iii) imposing on any Lender any other condition affecting the Note or the Loan.

(b) If any Lender shall determine in good faith that (i) any change enacted
after the date hereof in the application of any law, rule, regulation or
guideline adopted or arising out of the July 1988 report of the Basel Committee
on Banking Regulations and Supervisory Practices entitled “International
Convergence of Capital Measurement and Capital Standards,” including the draft
Capital Accord proposed to replace such report, or any change in the
interpretation or administration thereof by any domestic or foreign governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, (ii) any change in or adoption of any other law, rule,
regulation or guideline regarding capital adequacy enacted after the date
hereof, or (iii) compliance by any Lender, or any lending office of any Lender,
or the holding company of any Lender, with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency based on any such change or adoption, has or
would have the effect of reducing the rate of return on any Lender’s capital to
a level below that which such Lender would have achieved but for such adoption,
change or compliance (taking into consideration the policies of such Lender with
respect to capital adequacy), then from time to time Borrower shall pay to Agent
such additional amounts (without duplication of any other amounts payable
pursuant to this Loan Agreement) as will compensate Lenders for such actual
reduction with respect to any portion of the Loan outstanding.

(c) Any amount payable by Borrower pursuant to Section 2.11(a) or (b) hereof
shall be paid to Agent within ten (10) Business Days of receipt by Borrower of a
certificate of Agent setting forth the applicable law, change or other matter
giving rise to such amount as described herein, the amount due, and Agent’s
basis for the determination of such amount, which statement shall be conclusive
and binding upon Borrower absent manifest error. Failure on the part of Agent to
demand payment from Borrower for any such amount attributable to any particular
period shall not constitute a waiver of Agent’s right to demand payment of such
amount for any subsequent or prior period.

(d) Notwithstanding Sections 2.11(a) and (b) hereof, (i) all requests, rules,
guidelines or directions under or in connection with the Dodd-Frank Wall Street
Reform and

 

37



--------------------------------------------------------------------------------

Consumer Protection Act shall be deemed not to have been the subject of any
request or directive implemented or any change having occurred prior to the date
hereof and (ii) any change based on the reports and supporting documentation of
the Basel Committee on Banking Supervision of December 2009 entitled
“Strengthening the Resilience of the Banking Sector” and “International
Framework for Liquidity Risk Measurement, Standards and Monitoring”, in each
case together with any amendments thereto, shall not be deemed to have occurred
on or prior to the Closing Date.

SECTION 2.12. Usury. The Note, this Loan Agreement, the Mortgage, and the other
Loan Documents are subject to the express condition that at no time shall
Borrower be obligated or required to pay interest on the Obligations at a rate
which could subject any Lender to either civil or criminal liability as a result
of being in excess of the maximum interest rate which Borrower is permitted by
law to contract for or to agree to pay. If by the terms of the Note, this Loan
Agreement, the Mortgage or any other Loan Document, Borrower is at any time
required or obligated to pay interest at a rate in excess of such maximum rate,
the rate of interest shall be deemed to be immediately reduced to such maximum
rate and, to the extent not prohibited by law, the interest payments in excess
of such maximum rate and shall be applied and shall be deemed to have been
payments in reduction of principal.

SECTION 2.13. Closing. The Closing shall be held pursuant to an escrow with the
Title Company.

SECTION 2.14. Loan Fee Letter. Borrower shall pay to Agent the fees provided for
in the Loan Fee Letter in accordance with the terms of this Loan Agreement and
the Loan Fee Letter.

SECTION 2.15. Cash Sweep Provisions. On the third (3rd) Payment Date following
any Testing Determination Date as of which a Cash Sweep Condition is determined
or deemed to exist, and thereafter on each of the two (2) immediately succeeding
Payment Dates, in addition to all other amounts then due and owing, Borrower
shall (i) deposit into the Cash Sweep Account an amount (the “Applicable Excess
Amount”) equal to the lesser of (A) all Excess Cash Flow with respect to the
calendar month ending immediately prior to the calendar month immediately prior
to such applicable Payment Date, as adjusted for seasonal variations in a manner
and amount reasonably agreed upon by Borrower and Agent, and (B) the Cash Sweep
Limit and (ii) deliver to Agent a certificate setting forth in reasonable detail
Borrower’s calculation of Excess Cash Flow and the Applicable Excess Amount;
provided, however, that in any event, Borrower shall in addition make a deposit
into the Cash Sweep Account on the first two (2) Payment Dates following the
Closing Date, in each case in an amount as determined pursuant to the preceding
clause (A). On the fifth (5th) Payment Date following each Testing Determination
Date as of which a Cash Sweep Condition is determined or deemed to exist (but
subject to the last sentence of this Section 2.15), all amounts on deposit in
the Cash Sweep Account shall be applied by Agent to the reduction of the
outstanding principal balance of the Loan or, if Agent permits in its sole
discretion, be disbursed by Agent to pay or reimburse Borrower for operating
shortfalls of the Premises for any month during the period from the applicable
Testing Determination Date to such fifth (5th) following Payment Date.
Concurrently with any such application to principal, Borrower shall pay to Agent
all sums required to be paid pursuant to, and shall otherwise comply with,
Section 2.4(f) hereof, but no Spread Maintenance

 

38



--------------------------------------------------------------------------------

Fee shall be applicable. In illustration of the foregoing, in the event that the
Testing Determination Date with respect to which a Cash Sweep Condition exists
would be March 31, (x) the third (3rd) Payment Date following such Testing
Determination Date would be the first (1st) Business Day of June and the
applicable calendar month for which Applicable Excess Amount would be deposited
on such Payment Date would be April, (y) the first immediately succeeding
Payment Date thereafter would be the first (1st) Business Day of July and the
applicable calendar month for which Applicable Excess Amount would be deposited
on such Payment Date would be May, and (z) the second immediately succeeding
Payment Date thereafter would be the first (1st) Business Day of August and the
applicable calendar month for which Applicable Excess Amount would be deposited
on such Payment Date would be June (and on the first (1st) Business Day of
August, all funds in the Cash Sweep Account, including those deposited on that
date, will be applied to principal (or disbursed to pay or reimburse operating
shortfalls) as aforesaid); provided, that, the Applicable Excess Amounts to be
deposited on the Payment Dates occurring on the first (1st) Business Day of
June, July and August would be deposited even if no Cash Sweep Condition exists
as of the June 30th Testing Determination Date; provided, further, that, in the
event that a Cash Sweep Condition exists as of the June 30th Testing
Determination Date, Borrower shall continue to deposit the Applicable Excess
Amounts with respect to the applicable calendar months of July, August and
September on the Payment Dates occurring on the first (1st) Business Day of each
of September, October and November, respectively. Disbursements from the Cash
Sweep Account to reimburse Borrower for operating shortfalls as provided above
shall be conditioned on, among other things, the absence of any First Tier
Default or Event of Default and Agent’s receipt of a request for disbursement,
in form and substance satisfactory to Agent, accompanied by such supporting
documentation as Agent shall require. Promptly following termination of a Cash
Sweep Condition, provided there exists no Event of Default, Agent shall remit to
Borrower all sums in the Cash Sweep Account.

SECTION 2.16. FF&E Reserve Account.

(a) On the Closing Date, Borrower shall cause to be deposited all sums in its
pre-existing capital reserve or similar account (if any) into an
interest-bearing account or sub-account at Agent (the “FF&E Reserve Account”).
Thereafter, on each Payment Date, and in addition to all other amounts then due
and owing, Borrower shall (i) deposit into the FF&E Reserve Account, in cash or
other immediately available funds, the FF&E Reserve Amount for the second
(2nd) calendar month immediately prior to such Payment Date (e.g., the payment
due on March 1, shall be the FF&E Reserve Amount for the preceding January) and
(ii) deliver to Agent a certificate setting forth in reasonable detail
Borrower’s calculation of such FF&E Reserve Amount. Interest on the FF&E Reserve
Account shall be deposited therein and become part of the funds therein.

(b) From time to time, but no more frequently than once per calendar month,
Borrower may submit to Agent a FF&E Disbursement Request with respect to FF&E
Expenditures and/or Capital Expenditures. So long as the expenditures that are
the subject of such FF&E Disbursement Request are Approved FF&E Expenditures or
Approved Capital Expenditures, Agent shall disburse to Borrower from the
available balance of the FF&E Reserve Account an amount equal to the Approved
FF&E Expenditures and/or Approved Capital Expenditures which were requested in
such FF&E Disbursement Request. Additionally, in the event of an emergency or
other unexpected event at the Premises that requires Borrower to make

 

39



--------------------------------------------------------------------------------

an emergency Capital Expenditure or FF&E Expenditure in order to protect or
secure the Premises, property contained therein or the life and safety of
Persons at the Premises, or in order to maintain the normal operation of the
Premises, Borrower may request a disbursement from the FF&E Reserve Account to
pay or reimburse Borrower for such expenditure to the extent of funds on deposit
in the FF&E Reserve Account by submitting a FF&E Disbursement Request for same,
together with an explanation of the emergency or event, the proposed Capital
Expenditure or FF&E Expenditure and such other information Agent reasonably
requests; provided, however, that the foregoing shall not include emergencies or
other unexpected events that are, or arise from, a Casualty or other insured
event (or event that would have been insured if the Insurance Policies were in
effect) or a Taking. Borrower shall use disbursements from the FF&E Reserve
Account solely for the purpose of paying those amounts specified in each FF&E
Disbursement Request or reimbursing Borrower for such amounts. Notwithstanding
the foregoing, upon the occurrence and during the continuance of an Event of
Default, Agent shall have no obligation to make any disbursement from the FF&E
Reserve Account. Agent’s concurrence with any FF&E Disbursement Request shall
not be deemed to constitute a representation that no Default or Event of Default
has occurred and/or is continuing or a waiver of any Default or Event of Default
or any right or remedy resulting therefrom.

(c) Upon the occurrence and during the continuance of an Event of Default, Agent
may apply any funds on deposit in the FF&E Reserve Account as set forth in
Section 8.5 hereof and shall have all other rights and remedies with respect to
the FF&E Reserve Account specified in this Loan Agreement and in any other Loan
Document, at law and in equity.

SECTION 2.17. Collection and Operating Accounts.

(a) Borrower shall cause all Gross Revenue and all other profits, issues,
accounts, accounts receivable, income, receipts and revenues of Borrower to be
paid and deposited directly into the Collection Account. If Borrower actually
receives any of the foregoing, Borrower shall cause same to be deposited into
the Collection Account within two (2) Business Days after receipt. Borrower
shall deliver to Agent an Account Agreement with respect to the Collection
Account, executed by Borrower and, if applicable, Property Manager, and the
depository at which the Collection Account is held if not at Agent. Borrower
shall also deliver to Agent a Credit Card Servicer Agreement from each credit
card company, servicer or agency used by Borrower and/or Property Manager,
executed by Borrower and/or Property Manager, as applicable, and such credit
card company, servicer or agency promptly after engaging same.

(b) Borrower shall not, and shall not permit Property Manager to, close the
Collection Account or open any additional Collection Account without the prior
consent of Agent. Within three (3) Business Days after notice from Agent at any
time upon the occurrence and during the continuance of or after the occurrence
of an Event of Default, Borrower shall cause the Collection Account to be held
at Agent or another depository bank satisfactory to Agent in its sole
discretion.

(c) So long as no Event of Default shall have occurred and be continuing and
Agent shall not have notified Borrower pursuant to Section 8.5 hereof that
Borrower’s right to receive funds from the Collection Account is terminated,
funds shall be swept from the

 

40



--------------------------------------------------------------------------------

Collection Account to the Operating Account. Property Manager may from time to
time make withdrawals from the Operating Account (i) to pay reasonable or
necessary expenses incurred by Borrower or Property Manager (without
duplication) in the ownership, maintenance, use, operation and leasing of the
Premises as shown in the then-applicable annual operating budget for the
Premises, (ii) to pay Debt Service and other sums in respect of the Obligations,
(iii) to pay for alterations and other Capital Expenditures and FF&E and (iv) to
make distributions to or to pay or repay loans from Borrower’s members and for
any other purposes of Borrower, subject, however, to any limitations and
prohibitions on withdrawals and use of funds set forth in this Loan Agreement
and the other Loan Documents. Upon the occurrence and during the continuance of
an Event of Default and notice from Agent as aforesaid, Borrower shall not, and
shall not permit any other Person to, receive funds from the Collection Account
except as may be approved by Agent in writing. To the extent any funds were
withdrawn by or on behalf of Borrower or Property Manager from the Collection
Account after the occurrence of an Event of Default and notice from Agent as
aforesaid, Borrower shall cause the withdrawn funds to be redeposited in the
Collection Account. Upon the occurrence and during the continuance of an Event
of Default, Agent may apply any funds on deposit in the Collection Account as
set forth in Section 8.5 hereof and shall have all other rights and remedies
with respect to the Collection Account specified in this Loan Agreement and in
any other Loan Document, at law and in equity.

(d) Notwithstanding anything herein to the contrary, Borrower shall not, and
shall not permit Property Manager to, make any withdrawals from the Operating
Account or use any Gross Revenues or other profits, issues, accounts, accounts
receivable, income, receipts, revenues or security deposits in contravention of
this Loan Agreement or any other Loan Document. Borrower shall cause each and
every withdrawal from the Operating Account by Borrower and Property Manager to
be used for the purpose for which such withdrawal was made and for no other
purpose.

SECTION 2.18. Tenant Security Account.

(a) Borrower shall comply with all Legal Requirements and the applicable Lease
applicable to any security given under any Lease. Subject to the foregoing,
Borrower shall deposit or cause to be deposited all Security Deposits under the
Major Leases into an account with a bank or other financial institution approved
by Agent (the “Tenant Security Account”) within two (2) Business Days after
receipt.

(b) Borrower may make withdrawals from the Tenant Security Account at such time
as no Event of Default has occurred and is continuing provided the proceeds are
(i) applied in the ordinary course of business to sums due under the applicable
Lease when the terms of such Lease or applicable Legal Requirements permit the
application thereof or (ii) returned to the applicable Lessee pursuant to Legal
Requirements or the terms of the applicable Lease which require Borrower to
return such other Security Deposit. After the occurrence and during the
continuation of an Event of Default, neither Borrower nor any other Person shall
have any right to, and Borrower covenants that it shall not, and shall not
permit Property Manager to, withdraw any amounts from the Tenant Security
Account or apply any Security Deposits, except as may be approved by Agent.
However, if an Event of Default exists but Borrower is required pursuant to the
terms of the applicable Lease or applicable Legal

 

41



--------------------------------------------------------------------------------

Requirements to return any Security Deposit to the applicable Lessee, Borrower
shall deliver a notice to Agent certifying same and stating the reason therefor,
and Agent shall, at Agent’s option and at Borrower’s sole cost and expense,
either permit Borrower to return the Security Deposit to the applicable Lessee
or, if Agent elects, cause such Security Deposit to be returned directly to the
applicable Lessee. Upon the occurrence and during the continuance of an Event of
Default, Agent may apply any funds on deposit in the Tenant Security Account as
set forth in Section 8.5 hereof and shall have all other rights and remedies
with respect to the Tenant Security Account specified in this Loan Agreement and
in any other Loan Document, at law and in equity, subject to the rights of the
Lessees under Major Leases in their Security Deposits. Upon payment in full of
the Obligations, and at Borrower’s sole cost and expense, Agent shall return any
Security Deposits held by it to Borrower.

(c) Borrower shall transfer to the name of Agent and deliver to Agent all
original Lease Letters of Credit under each Major Lease promptly after receipt
of same, together with evidence that all fees payable to the issuer on account
of such assignment and transfer have been paid. All such Lease Letters of Credit
shall be transferable by their terms. Borrower hereby grants to Agent and
Lenders a security interest in all rights of Borrower in and to all Lease
Letters of Credit, including all proceeds thereof, as additional security for
the Obligations. In addition to all other rights and remedies of Agent and
Lenders, Agent may, and to the extent necessary in order to do so, Borrower
hereby grants to Agent, effective from the occurrence and during the continuance
of an Event of Default, an irrevocable power of attorney, coupled with an
interest, and Agent shall be entitled to act pursuant to such power following an
Event of Default that shall have occurred and be continuing by reason of a
failure to comply with the terms of this Section 2.18(c), solely to draw upon or
otherwise realize on each such Lease Letters of Credit in accordance with its
terms and those of the applicable Lease.

(d) Borrower shall hold and apply all Lease Letters of Credit and the proceeds
thereof subject to the same terms and conditions as Security Deposits pursuant
to Section 2.18(a) and (b) hereof. Additionally, Borrower may draw on any Lease
Letter of Credit in its possession if the issuer has elected to cancel or not
renew such Lease Letter of Credit, provided that the proceeds thereof are held
as a Security Deposit in accordance with Section 2.18(a) and (b) hereof. If
Borrower delivered a Lease Letter of Credit to Agent, and (i) Borrower is
entitled to make a drawing on such Lease Letter of Credit under the terms of the
applicable Lease, such Lease Letter of Credit or applicable Legal Requirements,
and (ii) no Event of Default shall have occurred and be continuing, Agent shall,
at Borrower’s sole cost and expense, re-transfer such Lease Letter of Credit to
Borrower in trust for the benefit of Agent and subject to Agent’s security
interest, provided that Borrower delivers to Agent a written request certifying
compliance with the conditions set forth in the foregoing clauses (i) and (ii),
and indicating the applicable Lease and Letter of Credit, the amount of the draw
and the reasons for such draw. Borrower shall hold any such Lease Letter of
Credit solely for the purpose of drawing or realizing thereon in accordance with
the provisions of the applicable Lease or Lease Letter of Credit and Legal
Requirements and shall apply the proceeds thereof in the ordinary course of
business to sums due under the applicable Lease in conformance with the
requirements of the terms thereof and applicable Legal Requirements. If such
draw is to be made because the issuer has elected to cancel or not renew such
Lease Letter of Credit, a copy of such notice of election to cancel or not renew
shall also be delivered to Agent together with Borrower’s request. If any
proceeds of such Lease Letter of Credit are paid to Agent instead of Borrower,
Agent shall

 

42



--------------------------------------------------------------------------------

transfer same to Borrower provided no Event of Default shall have occurred and
be continuing for application as provided in Section 2.18(a) and (b) hereof. The
original of any such Lease Letters of Credit (to the extent not fully drawn)
shall be promptly re-assigned, transferred and re-delivered to Agent. Borrower
shall promptly deposit the proceeds of any such drawing into the Collection
Account, unless the drawing is being made to liquidate any Lease Letter of
Credit because the issuer thereof has elected to cancel or not to renew same or
for any other reason not arising from a default by the Lessee, in which case
Borrower shall deposit such proceeds in the Tenant Security Account. If Borrower
is required by the terms of the applicable Leases or applicable Legal
Requirements to return any Lease Letter of Credit previously delivered to Agent
to the Lessee, Agent shall, at Borrower’s sole cost and expense, re-assign and
transfer and deliver possession of such original Lease Letter of Credit to
Borrower provided Borrower delivers to Agent a written request for same,
certifying the foregoing and indicating the applicable Lease and Letter of
Credit and the reasons for such return. Borrower shall promptly return the same
to the applicable Lessee. At Agent’s election and at Borrower’s sole cost and
expense, instead of delivering such Lease Letter of Credit to Borrower, Agent
shall return same to the applicable Lessee. If a Lease permits a Lessee to
re-post a new Lease Letter of Credit, or to amend an existing Lease Letter of
Credit, Agent will permit same and cooperate with Borrower to effect same, at
Borrower’s sole cost and expense. Upon payment in full of the Obligations and at
Borrower’s sole cost and expense, Agent shall return any Lease Letter of Credit
held by it to Borrower.

SECTION 2.19. Accounts. Borrower hereby grants to Agent a security interest in
all rights of Borrower in and to the Accounts (other than the Operating Account)
and all sums on deposit therein as additional security for the Obligations.
Borrower shall cause all banks or financial institutions other than Agent which
are holding any Account (other than the Operating Account) to execute and
deliver to Agent an Account Agreement with respect to such Account. Subject to
the rights of Borrower expressly set forth herein to receive funds and make and
permit others to make withdrawals from the Accounts, Borrower hereby
acknowledges and agrees that Agent shall have sole dominion and control of the
Accounts (other than the Operating Account). Borrower shall not close any
Account without obtaining the prior written consent of Agent. Borrower shall not
open any Account in substitution for or in addition to any Account set forth in
Schedule 5.11 attached hereto without Agent’s prior consent. Notwithstanding the
foregoing, with respect to any Operating Account and the Tenant Security
Account, Borrower may open new Account(s) to serve as the Operating Account or
the Tenant Security Account without Agent’s consent provided that (a) Borrower
gives Agent at least ten (10) Business Days prior notice of Borrower’s intention
to open a new Account, (b) the bank or other financial institution at which such
Account is to be opened is reasonably acceptable to Agent and (c) with respect
to the Tenant Security Account only, prior to the opening of such Account,
Borrower shall have delivered to Agent an Account Agreement with respect to such
Account executed by it and Property Manager if applicable and such bank or other
financial institution. Borrower shall maintain the Accounts and shall pay all
fees and charges with respect thereto when due, and shall keep in full force and
effect the Account Agreement with respect thereto, if applicable, except any
Account which is closed in accordance with this Section 2.19. All interest
earned on amounts deposited in any Account shall be re-deposited therein and
become part thereof. No funds in any Account (other than the Operating Account)
not held by Agent may be commingled with any other funds of Borrower, Property
Manager, any Affiliate of Borrower or Property Manager or any other Person or
with any funds contained in any other Account not held by

 

43



--------------------------------------------------------------------------------

Agent. Upon the occurrence and during the continuance of an Event of Default,
Agent may apply any funds on deposit in the Accounts (other than the Operating
Account) as set forth in Section 8.5 hereof and shall have all other rights and
remedies with respect to the Accounts specified in this Loan Agreement and in
any other Loan Document, at law and in equity. Neither Agent nor Lenders shall
be liable for any loss of interest on or any penalty or charge assessed against
the funds in, payable on, or credited to any Account as a result of the exercise
by Agent of any of its rights, remedies or obligations hereunder or under any
other Loan Document, except as may arise from the gross negligence or willful
misconduct of Agent or any Lender. Upon payment in full of the Obligations, at
Borrower’s sole cost and expense, (i) if any Account is subject to an Account
Agreement, Agent shall deliver a notice of termination of its security interest
to the financial institution that is the party to such Account Agreement and
(ii) if any Account is held at Agent, Agent shall release the funds on deposit
therein to Borrower, free of the security interest provided for herein.

SECTION 2.20. Extension of Loan.

(a) Generally. Subject to the conditions set forth in this Section 2.20,
Borrower shall have one (1) option to extend the Initial Maturity Date. Such
option shall be exercisable as provided in Section 2.20(b) hereof and shall
extend the Initial Maturity Date to July 15, 2015 (such extension period is
referred to herein as the “Extension Term”).

(b) Conditions to Extension Term. Borrower’s option to extend the Term for the
Extension Term as referred to in Section 2.20(a) hereof shall be subject to the
following conditions being satisfied by Borrower at its sole cost and expense to
the satisfaction of Agent, except to the extent that Agent may elect (which
election may be made without written or express notice of such waiver) to waive
any of the following conditions, on or prior to the Initial Maturity Date (or
such other date as may be expressly provided):

(i) Borrower shall have delivered to Agent an irrevocable written notice of
Borrower’s election to so extend the Term no later than ninety (90) days prior
to the Initial Maturity Date;

(ii) The Property Leverage Ratio as of the most recent Testing Determination
Date prior to the Initial Maturity Date for which Borrower is required to have
delivered, as of the Initial Maturity Date, quarterly financial statements and a
quarterly compliance statement pursuant to Section 7.1(b) and (c) hereof shall
be no greater than 6.00:1.00 and Borrower shall have delivered to Agent a
certificate, in form and substance satisfactory to Agent, containing a
computation of the Property Leverage Ratio evidencing the same, together with
such supporting documentation as Agent may reasonably request (it being
acknowledged that, if necessary, Borrower may make a voluntary prepayment of the
Loan in accordance with Section 2.4(c) hereof in an amount so as to satisfy the
condition set forth in this clause (ii));

(iii) The Assumed Debt Service Coverage Ratio as of the most recent Testing
Determination Date prior to the Initial Maturity Date for which Borrower is
required to have delivered, as of the Initial Maturity Date, quarterly financial
statements and a quarterly compliance statement pursuant to Section 7.1(b) and
(c) hereof shall be at least 1:40:1.00 and Borrower shall have delivered to
Agent a certificate, in form and substance satisfactory to Agent,

 

44



--------------------------------------------------------------------------------

containing a computation of the Assumed Debt Service Coverage Ratio evidencing
the same, together with such supporting documentation as Agent may reasonably
request (it being acknowledged that, if necessary, Borrower may make a voluntary
prepayment of the Loan in accordance with Section 2.4(c) hereof in an amount so
as to satisfy the condition set forth in this clause (iii));

(iv) The Loan-to-Value Ratio, based on an Appraisal or Appraisal Update, in each
case dated no more than ninety days (90) days prior to the Initial Maturity
Date, shall be no greater than fifty-five percent (55%) (it being acknowledged
that, if necessary, Borrower may make a voluntary prepayment of the Loan in
accordance with Section 2.4(c) hereof in an amount so as to satisfy the
condition set forth in this clause (iv));

(v) Borrower shall have taken and completed all action required to be taken to
cause an Interest Rate Protection Agreement to be in full force and effect which
shall cap the Applicable Interest Rate at a rate reasonably satisfactory to the
Requisite Lenders (after consultation with Borrower and based upon a fixed or
capped interest rate that would result in an Assumed Debt Service Coverage Ratio
of at least 1.40:1.00, computed, however, based on pro-forma Net Operating
Income for the Extension Term) and otherwise satisfy all of the conditions set
forth in Section 2.6(a) hereof through and including the expiration of the
Extension Term, without regard to any time period set forth in Section 2.6
hereof by which such Interest Rate Protection Agreement is required to be in
effect or any other action must be completed;

(vi) No Default or Event of Default shall have occurred and be continuing, and
no Cash Sweep Condition shall exist, as of the Initial Maturity Date;

(vii) All representations and warranties made by Borrower and each Guarantor in
the Loan Documents (and any certificate, document or financial or any other
statement furnished pursuant to or in connection therewith) shall be true and
correct in all material respects on and as of the Initial Maturity Date with the
same force and effect as if made on and as of such date; provided that to the
extent such representations are no longer true due to changes in factual
circumstances that (x) have been disclosed by notice from Borrower to Agent,
(y) do not constitute or are not the result of a Default or Event of Default and
(z) do not have a Material Adverse Effect, then such representations and
warranties shall be deemed to be updated to reflect such changes in
circumstances;

(viii) Borrower shall have delivered to Agent a Title Continuation, dated as of
the first day of the Extension Term;

(ix) Borrower shall have delivered to Agent at least ten (10) Business Days
prior to the Initial Maturity Date current tax lien, Uniform Commercial Code,
bankruptcy and judgment searches against Borrower, Borrower Member, Guarantors
and such other Persons required by Agent in such jurisdictions required by
Agent, which searches shall be reasonably acceptable in content to Agent;

(x) Borrower shall have paid to Agent the Extension Fee and all reasonable costs
and expenses, including Agent’s Counsel Fees, incurred in connection with such
extension on or prior to the Initial Maturity Date;

 

45



--------------------------------------------------------------------------------

(xi) Borrower shall have delivered to Agent on or prior to the Initial Maturity
Date, a certificate of a duly authorized officer of Borrower, satisfactory to
Agent, certifying as to the matters set forth in clauses (ii) through
(ix) above, a certificate from each Guarantor certifying as to its
representations and warranties as provided in clause (vii) above and any other
documents reasonably required by Agent to evidence satisfaction of the
conditions in this Section 2.20(b); and

(xii) No material Taking with respect to which Restoration has not been
completed or any material and adverse modification, realignment or relocation of
any streets or roadways abutting the Premises or such other property or material
denial of access to the Premises or such other property from any point of access
(public or private), shall have occurred or be threatened in writing or pending.

ARTICLE III

INTENTIONALLY OMITTED

ARTICLE IV

CONDITIONS PRECEDENT TO THE

EFFECTIVENESS OF THIS LOAN AGREEMENT

This Loan Agreement shall not be effective until the following conditions shall
have been satisfied, except to the extent that Agent may elect (which election
may be made without written or express notice of such waiver) to waive any such
conditions:

SECTION 4.1. Representations and Warranties. The representations and warranties
made by Borrower and each Guarantor in the Loan Documents and in any
certificate, document, or financial or other statement furnished by Borrower or
any Guarantor pursuant to or in connection therewith, shall be true and correct
in all material respects on and as of the Closing Date.

SECTION 4.2. Closing Documents, Etc. Agent shall have received and approved in
its sole and absolute discretion the following items and documents, duly
executed by all parties thereto and in recordable form where applicable:

(a) this Loan Agreement, the Note and the other Loan Documents;

(b) an Appraisal setting forth an Appraised Value that is at least
$105,454,545.45;

(c) the Title Policy;

(d) the Survey;

(e) unless such information is indicated on the Survey, a certificate from a
licensed surveyor or an insurance broker as to whether the Premises or any
portion thereof are located in a flood hazard plain as indicated on the maps of
the Federal Emergency Management Agency;

 

46



--------------------------------------------------------------------------------

(f) the Environmental Report;

(g) the Engineering Report;

(h) a report from Agent’s insurance consultant as to the insurance maintained by
Borrower, together with such documents with respect to the Insurance Policies,
evidence that the Insurance Policies are in full force and effect and reflect
that Agent and Lenders are properly endorsed in accordance with Schedule 7.11
hereof, and that the requirements set forth in Schedule 7.11 hereof are
otherwise met, and evidence that the premiums for same paid in full;

(i) an organizational chart of Borrower;

(j) copies of (y) transaction authorizations executed by Borrower, each
Guarantor, and each member, partner or shareholder thereof, to the extent
required by the organizational documents of Borrower and each Guarantor,
authorizing the execution, delivery and performance of the Loan Documents to
which Borrower and each Guarantor, respectively, is a party and (z) the
organizational documents of Borrower and each Guarantor;

(k) a good standing certificate for Borrower and each Guarantor issued by the
Secretary of State of the state of their formation, and a good standing
certificate for Borrower issued by the Secretary of State of the state in which
the Premises are located;

(l) an incumbency certificate for Borrower and each Guarantor executed by the
secretary or other officer thereof or the managing member or general partner
thereof;

(m) an IRS form W-9 executed by Borrower, setting forth its tax identification
number;

(n) a copy of a valid driver’s license, passport or other government-issued
identity card of each individual who executes the Loan Documents on behalf of
Borrower and each Guarantor, certified as true and correct by an attorney or
notary public;

(o) such financial and other information required by Agent with respect to the
Premises, the other Collateral, Borrower and each Guarantor and any Person that
directly or indirectly holds any ownership interest therein, including financial
statements for the Premises showing a Net Operating Income of at least
$5,000,000 during the twelve (12) calendar month period set forth in the
financial statements most recently delivered to Agent as of the Closing Date;

(p) reports of Uniform Commercial Code, bankruptcy, judgment, tax lien and
litigation searches against Borrower, each Guarantor and such other Persons as
Agent shall request; such searches shall disclose, among other things, no
material adverse litigation pending against Borrower, any Guarantor or the
Premises;

 

47



--------------------------------------------------------------------------------

(q) copies of the Property Management Agreement, the License Agreement and each
Lease that exists as of the Closing Date, all Permitted Encumbrances and
Premises Documents and all other licenses, easements and other agreements or
instruments to which the Premises are subject;

(r) evidence of payment of all real estate taxes, assessments, and payments in
lieu of taxes with respect to the Premises;

(s) copies of all certificates of occupancy, if any, and other required
Operating Permits that exist as of the Closing Date;

(t) evidence that the Premises comply with all zoning and building code
requirements and that the uses thereof are permitted uses;

(u) opinion(s) of counsel for Borrower and Guarantors with respect to their
formation, the Loan Documents and such other matters required by Agent; and

(v) all other documents, instruments, agreements, instruments, certificates,
reports, opinions and information (including estoppel certificates and
non-disturbance and attornment agreements) as Agent or Agent’s Counsel may
require.

SECTION 4.3. Payment of Fees and Expenses. Agent shall have either received
payment of all fees and expenses required to be paid at or prior to the funding
of the Loan pursuant to the Loan Fee Letter, this Loan Agreement or the other
Loan Documents, including Section 2.14 hereof, or such amounts shall be set
forth on the settlement statement of the Title Company executed by Borrower as
of the Closing Date for disbursement by the Title Company.

SECTION 4.4. No Default or Event of Default. No Default or Event of Default
shall have occurred and be continuing.

SECTION 4.5. No Casualty or Taking. No Casualty shall have occurred to any
portion of the Premises. No Taking of any portion of the Premises or any
modification, realignment or relocation of any streets or roadways abutting the
Premises or denial of access to the Premises, from any point of access (public
or private), shall have occurred or be threatened or pending. There is no
material deferred maintenance for the Premises.

SECTION 4.6. Adverse Conditions; Internal Approval. Agent shall be satisfied
that (a) no material adverse change has occurred to the business, property
(including the Premises and other Collateral) or other assets, operations,
prospects or condition (financial or otherwise), taken as a whole, of Borrower
or any Guarantor since the date of the financial statements referred to above,
and (b) there has been no (i) material disruption or material adverse change in
financial, banking or capital market conditions or (ii) outbreak or escalation
of hostilities involving the United States or the declaration by the United
States of a national emergency or war, that, in Agent’s reasonable judgment,
could result in a material disruption or a material adverse change in the
financial, banking or capital markets. Agent and each Lender shall have received
all necessary internal approvals, in their respective sole and absolute
discretion, to enter into this Loan Agreement.

 

48



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce Lenders to make the Loan and to induce Lenders and Agent to enter into
this Loan Agreement and to perform Lenders’ and Agent’s obligations hereunder,
Borrower hereby represents and warrants to Agent and Lenders as follows as of
the date hereof (which representations and warranties shall survive the
execution and delivery of this Loan Agreement and the other Loan Documents,
regardless of any investigation made by Agent or Lenders or on its or their
behalf).

SECTION 5.1. Due Organization. Borrower is a limited liability company duly
organized and validly existing under the laws of the state of its formation, and
is duly qualified to do business in the State where the Premises are located.
Borrower has all necessary power and authority to own its properties and to
conduct its business as presently conducted or proposed to be conducted and to
enter into and perform its obligations under this Loan Agreement and the other
Loan Documents to which it is a party, and all other agreements and instruments
to be executed by Borrower in connection herewith and therewith. Attached to
Borrower’s Certificate is an organizational chart of Borrower as of the Closing
Date and the information shown thereon is true and correct.

SECTION 5.2. Due Execution. This Loan Agreement and the other Loan Documents to
which Borrower is a party have been duly executed and delivered, and all
necessary actions have been taken to authorize Borrower to perform its
obligations hereunder and thereunder.

SECTION 5.3. Enforceability. This Loan Agreement and the other Loan Documents to
which Borrower is a party constitute legal, valid and binding obligations of
Borrower.

SECTION 5.4. No Violation. The consummation of the transactions herein
contemplated, the execution and delivery of this Loan Agreement, the other Loan
Documents to which Borrower is a party, and all other agreements and instruments
to be executed by Borrower in connection herewith and therewith, and the
performance by Borrower of its obligations hereunder and thereunder, do not and
will not (a) violate any Legal Requirement, (b) result in a breach of any of the
terms, conditions or provisions of, or constitute a default under any mortgage,
deed of trust, indenture, agreement, permit, franchise, license, note or
instrument to which Borrower or any Affiliate of Borrower is a party or by which
it or any of its properties is bound, (c) result in the creation or imposition
of any lien, charge or encumbrance of any nature whatsoever upon any of the
assets of Borrower or any Affiliate of Borrower (except as contemplated by this
Loan Agreement and by the other Loan Documents), or (d) violate any provision of
the operating agreement or other organizational documents of Borrower Member or
Borrower. Borrower is not in default with respect to any Legal Requirement
relating to its formation or organization.

SECTION 5.5. No Litigation. Other than claims which, if adversely determined,
would reasonably likely have no Material Adverse Effect, and further, except as
set

 

49



--------------------------------------------------------------------------------

forth on Schedule 5.5 attached hereto or in GWRI’s most recent 10-Q filing with
the Securities and Exchange Commission, there are no actions, suits or
proceedings at law or in equity or before or instituted by any Governmental
Authority pending or, to Borrower’s knowledge, threatened against Borrower, the
Premises, the Collateral or any part thereof (including any condemnation or
eminent domain proceeding against the Premises, or any part thereof) or any
Guarantor.

SECTION 5.6. No Default or Event of Default. No Default or Event of Default has
occurred and is continuing.

SECTION 5.7. Offsets, Defenses, Etc. Borrower has no offsets, defenses or
counterclaims against its obligations under the Loan Documents.

SECTION 5.8. Consents. All consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, or other actions with respect to or
by, any Governmental Authorities or any party to any Permitted Encumbrance that
are required in connection with the valid execution, delivery and performance by
Borrower of the Loan Documents and all other related agreements and instruments
to be executed by Borrower, and the assignment and grant of security interests
in liens in all agreements of Borrower and all other Collateral, have been
obtained and are in full force and effect.

SECTION 5.9. Financial Statements and Other Information. All statements of
financial condition and related schedules of Borrower and Guarantors heretofore
delivered to Agent are true, correct and complete in all material respects,
fairly present the financial conditions of the subjects thereof as of the
respective dates thereof, and without limiting the foregoing, reflect all direct
and contingent liabilities of Borrower and Guarantors, and have been prepared in
accordance with Applicable Accounting Standards or such other standards as are
satisfactory to Agent. Title to all assets listed in such statements and
schedules of Borrower are held solely in the name of Borrower, and no other
Person has an interest therein. No material adverse change has occurred in the
financial conditions reflected in the most recent of the aforesaid statements of
financial condition and related schedules since the respective dates thereof.
Neither the aforesaid statements of financial condition and related schedules
nor any certificate, statement, document or information furnished to Agent or
Agent’s Counsel or to any other Person at the request of Agent by or on behalf
of Borrower, Borrower Member, Guarantors or any Affiliate of the foregoing in
connection with or related to the transactions contemplated hereby, nor any
representation nor warranty in this Loan Agreement or any other Loan Document,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained therein or herein not
misleading in any material respect.

SECTION 5.10. Full Disclosure. There is no material fact known to Borrower or
any Guarantor pertaining to Borrower, any Guarantor, the Premises or the
Collateral that Borrower has not disclosed to Agent that would or is reasonably
likely to have a Material Adverse Effect.

SECTION 5.11. Accounts. All accounts of Borrower or Property Manager held on
behalf of or for the benefit of Borrower which are required to be established
pursuant to

 

50



--------------------------------------------------------------------------------

this Loan Agreement or any other Loan Document and which are not held at Agent,
including the account number of each Account and the name and address of the
financial institution at which each Account is held, are as set forth on
Schedule 5.11 attached hereto. Borrower has no other accounts except those held
at Agent and those set forth on said schedule.

SECTION 5.12. Indebtedness. Borrower is not currently indebted or in contract
for any Indebtedness, and is not otherwise liable in respect of any
Indebtedness, other than Permitted Indebtedness and is not holding out its
credit as being available to satisfy the obligations of any other Person (except
pursuant to the Loan Documents).

SECTION 5.13. Insurance Policies. The Insurance Policies required to be
maintained pursuant to this Loan Agreement are in full force and effect and
reflect proper endorsements for the benefit of Agent in accordance with Schedule
7.11 hereof. Such Insurance Policies satisfy the requirements set forth in
Schedule 7.11 hereof and the premiums for the Insurance Policies have been paid
in full.

SECTION 5.14. Availability of Utilities and Access. All utility services and
facilities necessary for the current operation, use and occupancy of the
Premises for their intended purposes in accordance with this Loan Agreement, are
available at the boundaries of the Premises, including water supply, storm and
sanitary sewer facilities, gas and electric and telephone facilities. The
Premises have direct physical access to and from at least one public road,
either directly or through valid easements benefiting the Premises.

SECTION 5.15. No Liens. As of the Closing Date, there exists no Lien on any
direct or indirect equity or beneficial interest in Borrower, other than any
Lien which would be permitted hereunder.

SECTION 5.16. Compliance with Legal Requirements. The Legal Requirements,
including zoning ordinances and regulations, permit the current operation, use
and occupancy of the Premises. All Operating Permits for the existing use and
operation of the Premises have been obtained and are in full force and effect
and all conditions to the continued effectiveness of such permits have been
fully satisfied. To the knowledge of Borrower, there are no pending or
threatened in writing actions, suits or proceedings to revoke, attach,
invalidate, rescind or modify the ordinances and regulations currently in effect
and to which the Premises are subject, or any of the Operating Permits as
currently existing. The Premises and the existing uses thereof comply in all
material respects with all Legal Requirements, including all applicable zoning
ordinances and regulations and building codes.

SECTION 5.17. Certain Agreements. The Property Management Agreement, the License
Agreement, the Premises Documents and the Material Operating Agreements are in
full force and effect, not having been amended, modified, terminated, assigned
or otherwise changed, or the provisions thereof waived, except as permitted
under this Loan Agreement. Borrower has delivered to Agent true, correct and
complete copies of said agreements, and all unrecorded Permitted Encumbrances
and all Material Operating Agreements. No default or failure of performance in
any material respect by Borrower exists under the Property Management Agreement,
the License Agreement, any Material Operating Agreement, any Premises Document
or any Permitted Encumbrance, and each of said documents is in full force

 

51



--------------------------------------------------------------------------------

and effect. To Borrower’s knowledge and except to the extent the same would not
constitute, and would not be reasonably likely to result in a Material Adverse
Effect, there are no offsets, claims or defenses to the enforcement by Borrower
of any of the foregoing agreements presently outstanding and Borrower has not
received a notice of default under any such agreement. None of the foregoing
agreements contains any option to purchase or right of first refusal to purchase
the Mortgaged Property or any part thereof. To Borrower’s knowledge, no default
exists, and no grounds for termination, by Borrower or any other party to the
Property Management Agreement, the License Agreement, any Premises Document or
any Material Operating Agreement exists and no event exists which, with the
giving of notice or passage of any cure period, or both, would constitute a
material default thereunder or give rise to any right of any party thereto to
terminate same. To Borrower’s knowledge, there are no offsets, claims or
defenses to the enforcement by Borrower of any of the foregoing agreements. The
Property Management Agreement represents the entire agreement between Borrower
and Property Manager with respect to the management of the Premises, and there
are no other agreements or representations, written or oral, between Borrower
and Property Manager (other than the License Agreement). The License Agreement
represents the entire agreement between Borrower and Licensor with respect to
the subject matter thereof, and there are no other agreements or
representations, written or oral, with respect to such subject matter between
Borrower and Licensor.

SECTION 5.18. Intentionally Omitted.

SECTION 5.19. Security Documents. The provisions of each Security Document are
effective to create, in favor of Agent for the benefit of itself and Lenders, a
legal, valid and enforceable Lien on or security interest in all of the
collateral described therein, and when the appropriate recordings and filings
have been effected in public offices, each of the Security Documents will
constitute a perfected Lien on and security interest in all right, title, estate
and interest in the collateral described therein (other than the Operating
Account), prior and superior to all other Liens, except as permitted under the
Loan Documents.

SECTION 5.20. Casualty and Taking. To Borrower’s knowledge, no Casualty has
occurred to any portion of the Premises which has not been fully restored. No
Taking of any portion of the Premises, or modification, realignment or
relocation of any streets or roadways abutting the Premises or denial of access
to the Premises from any point of access (public or private), has occurred or,
to Borrower’s knowledge, is threatened in writing or pending.

SECTION 5.21. Brokerage. Neither Borrower, any Guarantor nor any Affiliate
thereof has dealt with any brokers or “finders” in connection with the Loan, and
no brokerage or “finders” fees or commissions are payable by any of such Persons
in connection with the Loan.

SECTION 5.22. Encroachments. Other than as disclosed on the Survey, the
Improvements do not encroach upon any building line, setback line, side yard
line, any Permitted Encumbrance or any other recorded easement or any visible
easement or other easement of which Borrower is aware or has reason to believe
may exist, except in the case of immaterial encroachments which are permitted
pursuant to the Permitted Encumbrances currently in effect, or encroach over any
property line of the Land.

 

52



--------------------------------------------------------------------------------

SECTION 5.23. Foreign Person. Borrower is not a “foreign person” within the
meaning of Section 1445 or 7701 of the IRC.

SECTION 5.24. Control Person. Borrower is not, and no Person having “control”
(as that term is defined in 12 U.S.C. § 375b or in regulations promulgated
pursuant thereto) of Borrower is, an “executive officer,” “director,” or “person
who directly or indirectly or in concert with one or more persons, owns,
controls, or has the power to vote more than ten percent (10%) of any class of
voting securities” (as those terms are defined in 12 U.S.C. § 375b or in
regulations promulgated pursuant thereto) of any Lender, of a bank holding
company of which any Lender is a subsidiary, or of any other subsidiary of a
bank holding company of which any Lender is a subsidiary.

SECTION 5.25. Government Regulation. Borrower is not an “investment company” or
a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940. Borrower is not engaged principally, or as one
of its important activities, in the business of extending, or arranging for the
extension of, credit for the purpose of “purchasing or carrying any margin
stock,” within the meaning of Regulation U of the Board of Governors. No portion
of the assets of Borrower consists of any such margin stock, and no part of the
proceeds of the Loan shall be used to purchase or carry any such margin stock
within the meaning of said regulation or to extend credit to others for such
purpose.

SECTION 5.26. ERISA. None of the assets of Borrower constitute or will
constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. § 2510.3-101; and Borrower is not nor will it be a “governmental plan”
within the meaning of § 3(3) of ERISA. Borrower has no current obligation,
contingent or otherwise, with respect to any Pension Plan, Multiemployer Plan or
other employee benefit plan within the meaning of § 3(3) of ERISA. Each employee
benefit plan of Borrower that is intended to qualify under § 401 of the IRC does
so qualify, and any trust created thereunder is exempt from tax under the
provisions of § 401 of the IRC. Each Pension Plan is in compliance in all
material respects with all applicable provisions of ERISA, the IRC and other
requirements of applicable law. There has been no, nor is there reasonably
expected to occur any, ERISA Event. No Pension Plan has any unfunded pension
liability. To the knowledge of Borrower, neither Borrower, nor any ERISA
Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal as of the date hereof from any Multiemployer Plan that could
reasonably be expected to, alone or in the aggregate, result in a material
liability.

SECTION 5.27. Labor Relations. Borrower is not a party to any collective
bargaining agreement. There are, to Borrower’s knowledge, no material
grievances, disputes or controversies with any union at the Premises, including
employees of Borrower, or threats of strikes, work stoppages or any asserted
pending demands for collective bargaining by any union or organization.

SECTION 5.28. Name; Principal Place of Business. Except as provided in the
License Agreement, Borrower does not use any trade name and has not done
business under

 

53



--------------------------------------------------------------------------------

any name other than Borrower’s actual name set forth herein. The principal place
of business and chief executive office of Borrower is, and will remain, at
10175 Weddington Road, Concord, North Carolina 28027.

SECTION 5.29. Intellectual Property. Except as provided in the License
Agreement, as of the date hereof, the name for the Premises used by Borrower in
its marketing material is not a registered trademark. Borrower shall notify
Agent of any trademark owned by Borrower as used in connection with the
Premises. Agent may make any filing, at Borrower’s sole cost and expense, with
the United States Patent and Trademark Office or otherwise in order to obtain
and perfect a security interest in such trademarks owned by Borrower. There
exists no claim by any Person that contests or questions Borrower’s right to use
all applicable patents, trademarks, copyrights, technology, know-how and
processes necessary for the conduct of the business and the operation of the
Premises substantially in the manner as contemplated to be conducted and
operated. There are no claims against Borrower, and to Borrower’s knowledge,
there is no infringement of the rights of any Person by Borrower, arising from
the use of such patents, trademarks, copyrights, technology, know-how and
processes by Borrower. To Borrower’s knowledge, there is no infringement by any
third party on any rights of Borrower in any of its intellectual property. No
name or logo used in connection with the Premises or any part thereof or
business therein is a registered tradename or trademark, other than tradenames
or trademarks registered by Borrower and other than those provided in the
License Agreement or any other license agreement to which Borrower hereafter may
be a party.

SECTION 5.30. Flood Zone. Other than as disclosed on the Survey or in any flood
hazard certificate delivered to Agent, neither the Premises nor any portion
thereof is located within an area that has been designated or identified as an
area having special flood hazards by the Secretary of Housing and Urban
Development or by such other official as shall from time to time be authorized
by federal or state law to make such designation pursuant to the National Flood
Insurance Act of 1968, as such act may from time to time be amended, or pursuant
to any other national, state, county or city program of flood control.

SECTION 5.31. Condition of Property. Except as set forth in the Engineering
Report, the Improvements and Personal Property forming a part of the Premises
are in good condition and repair in all material respects. Except as set forth
in the Engineering Report, there is no patent or, to the Borrower’s knowledge,
latent, structural or other significant defect or deficiency in the Improvements
or Personal Property.

SECTION 5.32. Taxes. All tax returns required to be filed by Borrower in any
jurisdiction as of the date hereof have been filed and all taxes, assessments,
fees, and other governmental charges upon Borrower or upon any of its assets,
income or franchises have been paid that are required to be paid prior to the
time that the non-payment of such taxes could give rise to a lien (other than a
lien not yet due or payable) on any asset of Borrower, unless such tax,
assessment, fee or charge is being contested in accordance with Section 7.8
hereof. To Borrower’s knowledge, there is no material proposed tax assessment
against the Premises or any basis for such assessment which is material and not
being contested in good faith by Borrower through appropriate proceedings after
the establishment of appropriate reserves therefor with Agent’s approval. The
Land is separately assessed from all other adjacent land for purposes of real
estate taxes, and for all purposes may be dealt with as an independent parcel.

 

54



--------------------------------------------------------------------------------

SECTION 5.33. Adverse Contracts. Borrower is not a party to any contract or
agreement, or subject to any charter or other restriction, which materially and
adversely affects its business, including the operation, use and marketing of
the Premises in accordance with the standards required pursuant to Section 7.2
hereof, property, assets, operations, condition (financial or otherwise) taken
as a whole, or its ability to perform its obligations under this Loan Agreement
or any of the other Loan Documents.

SECTION 5.34. Adverse Claims. To Borrower’s knowledge, there are no adverse
claims to the title of Borrower in and to the Mortgaged Property, the other
Collateral, or any rights of Borrower appurtenant thereto.

SECTION 5.35. Creditworthiness. Both before and immediately after entering into
each of the Loan Documents to which it is a party, each of Borrower and each
Guarantor is able to pay its debts and other obligations when due and has a
positive net worth.

SECTION 5.36. Patriot Act. None of Borrower, any Guarantor nor, to Borrower’s
knowledge, any owner of a direct or indirect interest in Borrower or any
Guarantor (a) is listed on any Government Lists, (b) is a Person who has been
determined by competent authority to be subject to the prohibitions contained in
Presidential Executive Order No. 13224 (Sept. 23, 2001) or any other similar
prohibitions contained in the rules and regulations of OFAC or in any enabling
legislation or other Presidential Executive Orders in respect thereof, (c) has
been previously indicted for or convicted of any Patriot Act Offense (and, with
respect to Borrower, Borrower Member and each Guarantor only, no felony
involving a crime or crimes of moral turpitude) or (d) with respect to Borrower,
Borrower Member and each Guarantor only, is currently under investigation by any
governmental authority for alleged criminal activity.

SECTION 5.37. Leases. Borrower has delivered to Agent true, correct and complete
copies of all Leases, if any, in effect as of the Closing Date. As of the
Closing Date, there are no Leases with respect to the Premises other than the
Leases, if any, delivered to Agent in connection with the closing of the Loan.
Except as Borrower has otherwise notified Agent in writing, (a) each Major Lease
is in full force and effect; (b) all Rents due and payable under the Major
Leases have been paid and no portion of any Rent has been paid for any period
more than thirty (30) days in advance; (c) there is no claim or basis for a
claim by any Lessee under any Major Lease for an adjustment to such fixed rent;
(d) no Lessee under a Major Lease has made any claim in writing against Borrower
or Property Manager which remains outstanding that Borrower or Property Manager
is in default under its applicable Lease; (e) no material default has occurred
by Borrower or, to Borrower’s knowledge, any Lessee under any Major Lease, and
no event which, with the giving of notice or passage of time, or both, would
constitute a material default by Borrower or, to Borrower’s knowledge, any
Lessee under any Major Lease, has occurred; (f) each Major Lease is the valid,
binding and enforceable obligation of Borrower and, to Borrower’s knowledge, the
applicable Lessee thereunder; (g) each Major Lease is subordinate to the
Mortgage and the other Loan Documents; (h) all Security Deposits under the Major
Leases are held pursuant to Section 2.18 hereof, and Borrower is in compliance
with all Legal Requirements with respect to all Security Deposits; (i) no use
restriction contained in any Lease, Permitted Encumbrance or Premises Document
is violated by any use permitted under any other Lease, any Permitted
Encumbrance or any Premises Document; (j) no Lease contains any option to
purchase or right of first refusal to purchase the Premises or any part thereof;
(k) to

 

55



--------------------------------------------------------------------------------

Borrower’s knowledge, the Lessees under the Major Leases are in occupancy of the
premises leased under their Major Leases; and (l) to Borrower’s knowledge, no
Lessee under any Major Lease has (i) consented to the appointment of a
conservator, receiver, trustee, custodian or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings of or relating to it or of or relating to all, or substantially all,
of its property, or for the winding-up or liquidation of its affairs,
(ii) admitted in writing its inability to pay its debts generally as they become
due, (iii) filed a petition, or otherwise instituted, or consented to the
institution against it of, proceedings to take advantage of any law relating to
bankruptcy, insolvency or reorganization or the relief of debtors, (iv) made an
assignment for the benefit of its creditors or (v) suspended payment of its
obligations.

SECTION 5.38. Notices under Certain Agreements. To the extent that Borrower has
been required to do so by any party to any Operating Agreement, the Premises
Documents or any other agreement entered into by Borrower or affecting the
Premises, Borrower has notified such Person of the Loan and has delivered to
such Person such information as Borrower is required to provide with respect to
the Loan.

SECTION 5.39. Special Purpose Entity. Borrower is a Special Purpose Entity.

ARTICLE VI

INTENTIONALLY OMITTED

ARTICLE VII

GENERAL AND OPERATIONAL COVENANTS

SECTION 7.1. Financial Statements, Reports and Documents. Borrower shall deliver
to Agent each of the following:

(a) Annual Financial Statements. As soon as practicable and in any event within
one hundred and twenty (120) days after the close of each fiscal year of
Borrower, audited financial statements of Borrower for such period and the
immediately preceding fiscal year to date, which shall include a detailed
balance sheet, statement of operations (income and expenses), statement of cash
flow, statement of changes in members’ or partners’ capital or shareholder’s
equity, as applicable, and contingent liability schedule, and any other
financial information with respect to Borrower as shall be reasonably required
by Agent, such statements to be in detail and presentation reasonably acceptable
to Agent, prepared in accordance with Applicable Accounting Standards or such
other standards as are satisfactory to Agent consistently applied for all
periods, and audited by and accompanied by an opinion thereon by an independent
certified public accounting firm selected by Borrower and reasonably acceptable
to Agent, which audit shall be unqualified as to the scope of audit and state
that such financial statements were prepared in accordance with Applicable
Accounting Standards or such other standards as are satisfactory to Agent, and
that the examination of such accounting firm in connection with such financial
statements has been made in accordance with generally accepted

 

56



--------------------------------------------------------------------------------

auditing standards. Such financial statements shall also be certified by the
chief executive, operating or financial officer of Borrower as being true,
correct and complete in all material respects and fairly presenting in all
material respects the financial position of Borrower as of the respective dates
thereof.

(b) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days after the end of each Calendar Quarter, unaudited
financial statements of Borrower for such period, the trailing twelve
(12) months, the fiscal year to date and the immediately preceding fiscal year
to date, which shall include a detailed balance sheet, statement of operations
(income and expenses), statement of cash flow, statement of changes in members’
or partners’ capital or shareholders’ equity, as applicable, contingent
liability schedule, occupancy percentage, average daily rate and revenue per
available room report, and any other financial information with respect to
Borrower as shall be reasonably required by Agent, such financial statements to
be in detail and presentation reasonably acceptable to Agent, prepared in
accordance with Applicable Accounting Standards or such other standards as are
satisfactory to Agent and certified by the chief executive, operating or
financial officer of Borrower as being true, correct and complete in all
material respects and fairly presenting in all material respects the financial
position of Borrower as of the respective dates thereof.

(c) Quarterly Compliance Certificate. Within forty-five (45) days after the end
of each Calendar Quarter, a certificate executed by the chief executive,
operating or financial officer of Borrower (in his or her capacity as such)
(i) stating that a review of the activities of Borrower and the Premises during
the period that is the subject of such financial statements has been made under
his or her supervision, (ii) stating that, to the best of his or her knowledge
and belief after reasonable and due investigation, there exists no Default or
Event of Default as of the date of such certificate or, if any such event shall
have occurred, specifying the nature and status thereof, (iii) certifying that
Borrower has not received any written notice that any other party to the
Property Management Agreement, License Agreement or Interest Rate Protection
Agreement has challenged or denied the validity or enforceability of any such
agreement, any notice of termination or intent to terminate thereunder, or any
notice alleging a default by Borrower thereunder, or, if any such event shall
have occurred, specifying the nature and status thereof, (iv) certifying that
there is no litigation, mediation or arbitration pending with respect to
Borrower or the Premises which, if adversely determined, would reasonably likely
have a Material Adverse Effect or, if any such litigation, mediation, or
arbitration is pending, specifying the nature and status thereof and (v) setting
forth Borrower’s calculation of Excess Cash Flow and the Applicable Excess
Amount for such Calendar Quarter and Borrower’s calculation of the Debt Service
Coverage Ratio, Assumed Debt Service Coverage Ratio and the Property Leverage
Ratio, in each case as of the end of such Calendar Quarter calculated on a
trailing twelve (12)-month basis (or as otherwise required by this Loan
Agreement).

(d) Monthly Reports.

 

  (i)

As soon as practicable, and in any event within thirty (30) days after the end
of each calendar month, (A) an unaudited statement

 

57



--------------------------------------------------------------------------------

  of operations (income and expenses) of Borrower for (x) such month (with a
comparison to the then-current operating budget for the Premises and to the
corresponding month in the immediately prior calendar year), (y) the fiscal year
to date (with a comparison to the then-current operating budget and the
corresponding period in the immediately prior fiscal year) and (z) the trailing
twelve (12) months and (B) an occupancy, average daily rate and revenue per
available room report for such month, all such statements and reports to be in
detail and presentation reasonably acceptable to Agent, prepared in accordance
with Applicable Accounting Standards or such other standards as are satisfactory
to Agent and certified by the chief executive, operating or financial officer of
Borrower as being true, correct and complete in all material respects and fairly
presenting in all material respects the financial position of Borrower, together
with a monthly statement with respect to each Account from the financial
institution holding such Account; and

 

  (ii)

As soon as practicable, and in any event within thirty (30) days after the end
of the calendar month immediately following a Testing Determination Date as of
which a Cash Sweep Condition shall exist, and on the thirtieth (30th) day
following the end of each subsequent calendar month through the second
(2nd) month following the first Testing Determination Date as of which the Cash
Sweep Condition no longer exists, a calculation of Excess Cash Flow and the
Applicable Excess Amount for such calendar month and the Property Leverage Ratio
as of such Testing Determination Date, all in detail and presentation reasonably
acceptable to Agent.

(e) Annual Budgets. As soon as available and in any event within thirty
(30) days prior to the end of each calendar year, (i) an annual operating budget
for the Premises for the following calendar year in a form to be agreed to
between Borrower and Agent and (ii) an annual FF&E/Capital Budget for the
Premises for the following calendar year. Each such FF&E/Capital Budget shall
require Agent’s approval as to form and substance, which approval shall not be
unreasonably withheld. The annual capital budget for the balance of 2011 and the
Approved FF&E/Capital Budget for such period are attached hereto as Exhibits I-1
and I-2, respectively. No FF&E/Capital Budget shall be amended without the prior
approval of Agent, which approval shall not be unreasonably withheld provided no
Event of Default exists, provided, however, that Permitted FF&E/Capital Budget
Reallocations shall not require Agent’s consent. In the event of any such
Permitted FF&E/Capital Budget Reallocations, Borrower shall promptly deliver to
Agent a copy of the amended FF&E/Capital Budget (and shall in any case deliver
same to Agent prior to requesting a disbursement from the FF&E Reserve Account
against same). In the event that Borrower requests Agent to approve any
FF&E/Capital Budget or amendment thereof, and Borrower does not receive Agent’s
written response within fifteen (15) Business Days of the giving of such request
(which

 

58



--------------------------------------------------------------------------------

request shall contain a provision, in bold face type, to the effect that “This
is a request for consent pursuant to the Loan Agreement among Great Wolf Lodge
of the Carolinas, LLC, Crédit Agricole Corporate and Investment Bank, as agent,
and the lenders party thereto; your failure to respond in writing within fifteen
(15) Business Days as set forth in Section 7.1(e) thereof will constitute your
granting of the requested approval”), Agent shall be deemed to have granted the
approval sought in such request.

(f) Income Tax Returns. Within thirty (30) days after the filing thereof, true
and correct copies of the federal income tax return of Borrower, including all
schedules, exhibits and attachments thereto or other documents filed together
with such returns, unless Borrower is consolidated with a Public Company for
federal income tax purposes and does not separately file a federal income tax
return.

(g) Notices by Governmental Authorities. Promptly upon Borrower’s receipt of
same, true and complete copies of any official notice, claim or complaint by any
Governmental Authority pertaining to Borrower, the Premises, the Collateral,
Borrower’s rights under any Permitted Encumbrance or any license, permit or
approval obtained by Borrower that would be reasonably likely to have a Material
Adverse Effect, including any notice from a public authority concerning any tax
or special assessment, or any notice of any alleged violation of any zoning
ordinance, restrictive covenant, fire ordinance, building code provision, or
other Legal Requirement and any notice of any Taking or other eminent domain
action or proceeding affecting or threatened against any portion of the
Premises.

(h) Property Management Agreement and License Agreement. Contemporaneous with
Borrower’s receipt or giving of same, a copy of all material statements and
reports provided to or by Borrower pursuant to the Property Management Agreement
or License Agreement and any notice of default or any other material notice or
other material written communication given under, pursuant to or in connection
with the Property Management Agreement or License Agreement.

(i) Notification by Borrower. The following notifications (such notification
requirement not changing in any manner any other provision of this Loan
Agreement or other Loan Document that may prohibit, limit or condition the
subject action described below):

 

  (i)

promptly upon Borrower’s learning thereof, any claim made in writing, litigation
or proceeding (other than claims which, if adversely determined, would
reasonably likely have no Material Adverse Effect) against or any written demand
for mediation or arbitration involving Borrower, any Guarantor (to the extent
such claim, litigation or proceeding would be likely to have a Material Adverse
Effect), the Premises, the Collateral, Borrower’s rights under any Permitted
Encumbrance, or any license, permit or approval obtained by Borrower or the
Liens securing the Obligations, including any challenge to or appeal of any
Operating

 

59



--------------------------------------------------------------------------------

  Permit or zoning applicable to the Premises, specifying the nature and status
thereof, and any material determinations in all such litigation, proceedings,
mediations and arbitrations;

 

  (ii) promptly after Borrower obtains knowledge of the occurrence thereof, of
any material and adverse change in any material fact or circumstance represented
or warranted in this Loan Agreement or any of the other Loan Documents, and of
any fact or circumstance which would reasonably be expected to materially and
adversely interfere with the operation of the Premises or the ownership of any
of the Collateral;

 

  (iii) promptly upon the occurrence thereof, of any acceleration of any
Indebtedness of Borrower;

 

  (iv) within five (5) Business Days after the occurrence thereof, of any name
change or change in fiscal year for Borrower;

 

  (v) within thirty (30) days after the occurrence thereof, a copy of any
amendment to the operating agreements or any other organizational document of
Borrower, and promptly following Agent’s request, a list or organizational chart
of the owners of direct or indirect beneficial and equitable interests in
Borrower in the form attached to the Borrower’s Certificate (excluding
shareholders of GWRI);

 

  (vi) promptly upon occurrence thereof, any breach, default or failure of
performance by any party under, or any written notice that a party has
challenged or denied the validity or enforceability of any Permitted
Encumbrance, any Premises Document, any Lease, any Material Operating Agreement,
the Property Management Agreement or the License Agreement, which breach,
default, failure or notice has resulted in, or would reasonably be expected to
have, a Material Adverse Effect;

 

  (vii) promptly, and in any case within five (5) Business Days after the
occurrence thereof, any fire or other Casualty that would reasonably be expected
to exceed the Casualty Proceeds Disbursement Threshold, and within ten
(10) Business Days after the occurrence thereof, Borrower shall provide Agent
with a general description of the nature and extent of such Casualty and set
forth Borrower’s good faith estimate of the cost of Restoration as of such date;

 

  (viii)

promptly, and in any case within five (5) Business Days after the occurrence
thereof, Borrower shall notify Agent of any Taking or the commencement of any
proceedings or negotiations which

 

60



--------------------------------------------------------------------------------

  would reasonably be expected to result in such a Taking, and within ten
(10) Business Days after the occurrence thereof, Borrower shall provide Agent
with a general description of the nature and extent of such Taking or the nature
of such proceedings or negotiations and the nature and extent of the Taking
which would reasonably be expected to result therefrom; and

 

  (ix) (i) within ten (10) days after Borrower or any ERISA Affiliate knows or
has reason to know that any ERISA Event has occurred, written notice describing
such event; (ii) within ten (10) days after Borrower or any ERISA Affiliate
knows or has reason to know that a request for a minimum funding waiver under
IRC Section 412 has been filed with respect to any Pension Plan or Multiemployer
Plan, a written statement of Borrower describing such ERISA Event or waiver
request and the action, if any, Borrower and ERISA Affiliates propose to take
with respect thereto and a copy of any notice filed with the PBGC or the IRS
pertaining thereto; (iii) within thirty (30) days after Borrower or any ERISA
Affiliate knows or has reason to know that there has been a material increase in
the unfunded pension liability of any Pension Plan, notice of such occurrence;
(iv) simultaneously with the date that Borrower or any ERISA Affiliate files a
notice of intent to terminate any Pension Plan, if such termination would
require material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, a copy of each
notice; and (v) within thirty (30) days after Borrower or any ERISA Affiliate
adopts a new Pension Plan or becomes obligated to contribute to a Multiemployer
Plan, written notice describing same.

(j) Notice Regarding Contracts. Promptly following the occurrence thereof,
notification of any material changes in any Material Operating Agreement, to the
extent the same has or would reasonably be expected to have a Material Adverse
Effect.

(k) Estoppel Certificates. Within ten (10) Business Days after request therefor
from Agent, Borrower shall deliver to Agent a certificate executed by Borrower,
(i) stating the amount due under the Note and this Loan Agreement and to the
effect that as of the date of such certificate no Event of Default or, to
Borrower’s knowledge, Default, has occurred and is continuing or, if so,
describing in reasonable detail each such Default or Event of Default and the
action, if any, taken or being taken to cure the same, (ii) identifying the
then-current Property Manager and Licensor and Property Management Agreement and
License Agreement and stating whether either has been modified (and if so,
listing such modifications), (iii) setting forth the list of Loan Documents and
whether any have been modified (and if so, such modifications), (iv) stating
that the Loan Documents are in full force and effect and binding upon Borrower
and represent the entire agreement among Borrower, Guarantors, Agent and Lenders
with respect to the Loan, and (v) setting forth the outstanding amount of the

 

61



--------------------------------------------------------------------------------

Loan, the date through which Interest has been paid, the maturity date of the
Loan and whether Borrower or any Guarantor has, to Borrower’s knowledge, any
offsets, defenses or counterclaims against Agent or Lenders with respect to the
Loan (and if so, describing same).

(l) Other Information. Promptly upon Agent’s or a Lender’s request, such other
information concerning the business, properties, or financial condition of
Borrower and (unless such Guarantor is a Public Company or a subsidiary thereof
that has its financial statements consolidated with such Public Company and the
requested information is publicly available) Guarantors, including the
performance of their obligations under the Loan Documents, as Agent or any
Lender shall reasonably request.

SECTION 7.2. Management, Maintenance and Repairs.

(a) The Premises shall at all times be managed directly and exclusively by a
Property Manager under a Property Management Agreement and be licensed by
Licensor under the License Agreement. Borrower shall not amend, modify or
supplement in any material respect, terminate, cancel, consent to the assignment
or surrender of, waive or release any material obligation of the Property
Manager under, waive any material right of Borrower under, or enter into any
agreement in substitution of, the Property Management Agreement without Agent’s
prior consent. Borrower shall not amend, modify or supplement in any material
respect, terminate, cancel, consent to the assignment or surrender of, waive or
release any material obligation of Licensor under, waive any material right of
Borrower under, or enter into any agreement in substitution of, the License
Agreement without Agent’s prior consent. Agent’s consent to the foregoing (other
than terminations, assignments, surrenders and substitute agreements) shall not
be unreasonably withheld.

(b) Borrower shall comply in all material respects with all of Borrower’s
covenants, obligations, agreements and undertakings under the Property
Management Agreement and the License Agreement. Borrower shall promptly
(i) notify Agent, in writing, of any defaults by Property Manager or Licensor
after Borrower becomes aware of the same and (ii) deliver to Agent a copy of all
termination notices, default notices, notices claiming any offset rights and all
other material notices from Property Manager or Licensor to Borrower or from
Borrower to Property Manager or Licensor. Borrower shall use commercially
reasonable efforts to secure the performance of the obligations of the Property
Manager and Licensor under the Property Management Agreement and License
Agreement and to enforce Borrower’s rights thereunder. Borrower shall appear in
and defend any action or proceeding arising under, occurring out of, or in any
manner connected with, the Property Management Agreement or License Agreement or
the obligations, duties, or liabilities of Borrower or Property Manager or
Licensor thereunder. Borrower shall pay all costs and expenses of Agent,
including reasonable attorneys’ fees, in any action or proceeding in which Agent
may appear. Upon non-payment of the Obligations in full on the scheduled
Maturity Date or the acceleration of the Maturity Date following the occurrence
of an Event of Default, Agent shall have the right (i) to terminate or require
that Borrower terminate, the Property Management Agreement and (ii) require
Borrower upon such termination to engage a replacement property manager
acceptable to Agent pursuant to a replacement property management agreement
acceptable to Agent.

 

62



--------------------------------------------------------------------------------

(c) Borrower shall cause the Premises to be at all times open for business to
the public (except for temporary closings due to renovations, Casualties,
Takings or pursuant to governmental order; provided that (i) at all times during
such temporary closing due to Casualty or a Taking Borrower shall diligently
pursue the Restoration of the Premises in accordance with this Loan Agreement
and maintain all insurance required by this Loan Agreement and (ii) no such
temporary closing shall be deemed to waive, stay or otherwise limit any other
Obligations), operated, maintained and managed materially in the manner and
materially in accordance with the standards required pursuant to the Property
Management Agreement, the License Agreement and the Permitted Encumbrances, but
in no event below Comparable Standards. Subject to the last sentence of
Section 7.2(b) hereof, Borrower shall keep in effect at all times any
contractual arrangements as may be necessary to meet the standard of operation
described in the foregoing sentence or as may be required by Legal Requirements
and Operating Permits. In furtherance of the foregoing, Borrower shall keep the
Premises in good repair, working order and condition, so that the value of all
or any portion of the Premises will not be diminished in any material respect
thereby and shall supply the Premises and such property with all necessary
supplies and equipment and promptly and diligently make or cause to be made all
needful and proper repairs, renewals and replacements thereto whether interior
or exterior, structural or non-structural, ordinary or extraordinary, or
foreseen or unforeseen consistent with and in order to maintain the standards
set forth above. All such repairs, renewals and replacements shall be at least
equal in quality, value and class to that of the improvements which are the
subject of such repairs, renewals and replacements. Without limiting the
foregoing, Borrower shall not, and shall not permit Property Manager to, use or
permit to be used any part of the Premises for any dangerous or noxious use or
use that impairs the ability to use, operate, maintain and manage the Premises
in accordance with this Section 7.2, or cause or permit to be maintained any
nuisance in, at or on the Premises.

(d) Borrower shall not commit or permit any waste (other than ordinary wear and
tear) of or to the Premises or other improvements, structures and equipment
thereon. Borrower shall promptly, diligently and continuously restore, replace
or rebuild or cause to be restored, replaced or rebuilt any part of and
improvements, structures and equipment on the Premises damaged or destroyed by
any Casualty (including any Casualty for which insurance was not obtained or
obtainable) or which may be affected by any Taking, in accordance with the Loan
Documents and the Permitted Encumbrances. Borrower shall promptly replace, or
caused to be replaced, any part of the Premises taken by theft to the extent
necessary to comply with the provisions of this Section 7.2(d).

SECTION 7.3. Inspection of Premises and Books and Records.

(a) Borrower shall permit Agent or its designated representatives, to enter upon
and inspect the Premises, or any part thereof, in an emergency, subject to
reasonable safety rules with respect to inspections during emergencies, and at
all other times during normal business hours and upon reasonable notice, with
free access to inspect or examine the Premises; provided, however, that such
inspection or examination shall not unreasonably interfere with the operation of
the Premises or unreasonably disturb the guests or tenants therein.

(b) Agent shall have no duty to make any inspection nor shall Agent incur any
liability or obligation for not making any such inspection or, once having
undertaken any such

 

63



--------------------------------------------------------------------------------

inspection, for making the inspection, not making the same carefully or
properly, or for not completing the same; nor shall the fact that such
inspection may not have been made by Agent relieve Borrower of any obligations
that it may otherwise have under the Loan Documents.

(c) Borrower shall at all times keep complete and accurate books, records and
accounts of its transactions. At Borrower’s expense, Borrower shall permit any
representative of Agent, at all times during normal business hours upon
reasonable notice, to examine and copy the books and records of Borrower, and
all contracts, statements, invoices, bills, and claims for labor, materials, and
services supplied for the construction, reconstruction, maintenance, operation
and repair of the Premises; provided, however, that such inspection or
examination shall not unreasonably interfere with the operation of the Premises
or unreasonably disturb the guests or tenants therein.

SECTION 7.4. Compliance with Legal, Insurance and Contractual Requirements.

(a) Subject to Borrower’s right to contest as set forth in Section 7.8 hereof,
Borrower, at its sole cost and expense, shall comply and cause compliance of the
Premises and the construction, use, occupancy, possession, operation,
management, maintenance and ownership thereof, with all Legal Requirements and
all Insurance Requirements, whether or not compliance therewith shall require
changes in, or interfere with the use and enjoyment of, the Premises or any part
thereof. Borrower shall preserve and maintain all its rights, privileges and
Operating Permits necessary to operate the Premises in accordance with
Section 7.2 hereof. Except for the gross negligence or intentional misconduct of
Agent or any Lender, Agent and Lenders shall not have any obligation or
responsibility whatsoever for any matter incident to the Premises or the
maintenance and operation of the Premises. Borrower agrees that all consents,
approvals, orders or authorizations of, or registrations, declarations or
filings with, or other actions with respect to or by, any Governmental
Authorities required for the operation and maintenance of the Premises and
otherwise required in connection with the carrying out or performance of any of
the transactions required or contemplated hereby or thereby shall be obtained
when required.

(b) Borrower shall, at its sole cost and expense, comply in all material
respects with all of its covenants, obligations, agreements and undertakings
under the Premises Documents, the Permitted Encumbrances, the Material Operating
Agreements and each other agreement to which Borrower is a party, and make all
reasonable efforts to secure the performance of the obligations of the other
parties thereto in all material respects and to enforce its rights thereunder.
Borrower shall keep in full force and effect and not terminate, cancel,
surrender, modify, amend or enter into any agreement in substitution for any
Permitted Encumbrance described in clause (a) or (b) of the definition thereof
in Section 1.1 hereof, any Premises Document or any Material Operating
Agreement, in each case without the prior consent of Agent, other than any
termination arising out of a default by the other party thereto and where the
termination thereof would be commercially reasonable and in the ordinary course
of business (but excluding Premises Documents that benefit the Premises).

(c) Borrower, at its sole cost and expense, shall comply and cause compliance
with all rights of way or use, declarations or transfers of air rights, other
declarations, zoning lot

 

64



--------------------------------------------------------------------------------

development agreements, privileges, franchises, licenses, servitudes, easements
and other encumbrances affecting or forming a part of the Mortgaged Property or
any portion thereof, and all instruments creating or evidencing the same, in
each case, to the extent compliance therewith is required of Borrower under the
terms thereof. Borrower shall not take any action which results in a forfeiture
or termination of the rights afforded to Borrower under any such instruments.
Borrower shall make all reasonable efforts to secure the performance of the
obligations of the grantors or other parties thereto and to enforce Borrower’s
rights thereunder. Borrower shall not, without the prior consent of Agent,
modify, amend or enter into any agreement in substitution for any such
instruments or voluntarily grant any such new declarations, zoning lot
development agreements, privileges, franchises, licenses, servitudes, easements
or other encumbrances.

SECTION 7.5. Appraisals. Agent shall be entitled to obtain (and if the Requisite
Lenders so request, will obtain), at Borrower’s expense, Appraisals or Appraisal
Updates at Agent’s election at any time that an Event of Default has occurred
and is continuing, in connection with the foreclosure of the Mortgage or the
granting of a deed-in-lieu thereof or the exercise of other remedies against
Borrower, and at any other single time after the date sixty (60) days prior to
the second (2nd) anniversary of the Closing Date (or more frequently if required
for regulatory purposes applicable to Agent or any Lender). Borrower shall
cooperate with Agent and any such appraiser and their agents and employees in
connection with Appraisals and Appraisal Updates. The foregoing shall not be
construed as preventing Lenders from ordering an Appraisal or Appraisal Update
at any other time, at their own expense.

SECTION 7.6. Payment of Impositions. Subject to Borrower’s right to contest in
accordance as set forth in Section 7.8 hereof, Borrower shall pay or cause to be
paid all Impositions on or before the due date thereof and in any event before
any fine, penalty, interest or cost may be added for non-payment. Borrower
promptly shall deliver to Agent after payment of any Imposition and at other
times, upon request, copies of official receipts or other evidence satisfactory
to Agent evidencing the payment of the Impositions. Borrower shall not claim or
demand or be entitled to any credit or credits on account of the Obligations for
any Imposition or any part thereof and no deduction shall otherwise be made or
claimed from the taxable value of the Mortgaged Property, the Collateral or any
part thereof, by reason of the Mortgage or the Obligations.

SECTION 7.7. Liens and Encumbrances; Ownership of Collateral. Borrower shall at
all times be the absolute and sole owner of, and have good, legal and beneficial
title to, the Premises in fee simple absolute. Borrower shall at all times be
the sole and absolute owner of and have legal and beneficial title to the other
Collateral, free and clear of any Lien (subject to the right to contest same
herein) except the Permitted Encumbrances and the Loan Documents. In furtherance
of the foregoing, Borrower shall not directly or indirectly create or permit or
suffer to be created any Lien on Borrower’s interest in the Collateral or any
part thereof, other than the Permitted Encumbrances and the Loan Documents,
subject, however, with respect to Liens on the Collateral that are not
voluntarily placed thereon by Borrower or any Affiliate thereof, Borrower’s
right to contest same in accordance with Section 7.8 hereof. Borrower shall not
suffer or permit, and shall promptly cause to be discharged, any Lien on any
direct equity or beneficial interest in Borrower.

 

65



--------------------------------------------------------------------------------

SECTION 7.8. Permitted Contests. After prior written notice to Agent and
provided no Default or Event of Default shall have occurred and be continuing,
Borrower, at its sole cost and expense, may contest, by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity or application, in whole or in part, of any Imposition, Legal
Requirement, Insurance Requirement or Liens on the Collateral that are not
voluntarily placed thereon by Borrower or any Affiliate of Borrower, and defer
the payment thereof or compliance therewith, subject, however, to the following
conditions:

(a) in the case of an unpaid Imposition, such proceedings shall suspend the
collection thereof from Borrower, Agent, Lenders and the Mortgaged Property and
other Collateral;

(b) neither the Mortgaged Property, the other Collateral, any Rents nor any part
thereof or interest therein, in the reasonable judgment of Agent, would be in
any danger of being sold, forfeited, terminated, canceled or lost in any
respect;

(c) in the case of a Legal Requirement, Borrower would not be in danger of
criminal liability for failure to comply therewith and neither Agent nor any
Lender would be in danger of any civil or criminal liability for failure to
comply therewith;

(d) Borrower shall have furnished such security, if any, as may be required in
the proceedings or as may be reasonably requested by Agent to ensure the payment
of any Imposition or Lien or the compliance with any Legal Requirement or
Insurance Requirement, as the case may be, together with any interest or
penalties which may become due in connection therewith, provided that no
security shall be requested if it would be for less than $50,000;

(e) in the case of a Lien, such Lien shall be bonded over or otherwise removed
of record on or before the date which is one hundred twenty (120) days after
Borrower receives written notice of or otherwise learns of such Lien;

(f) the non-payment of the whole or any part of any tax, assessment or charge
during the pendency of any such action will not result in the delivery of a tax
deed to the Mortgaged Property or any part thereof, because of such non-payment;
and the non-payment of the whole or any part of such Lien shall not result in
the foreclosure thereof, and no such tax deed shall be delivered or Lien shall
be foreclosed;

(g) the payment of any sums required to be paid under this Loan Agreement and
the other Loan Documents (other than any unpaid Imposition at the time being
contested in accordance with this Section 7.8) shall not be interfered with or
otherwise affected;

(h) in the case of any Insurance Requirement, the failure of Borrower to comply
therewith shall not affect the validity or effectiveness of any insurance
required to be maintained by Borrower under Section 7.11 hereof; and

(i) Borrower complies with any and all conditions or requirements set forth in
any other agreement to which Borrower is a party or pursuant to which the
Premises are bound with respect to such contest, to the extent non-compliance
therewith would be reasonably likely to have a Material Adverse Affect;

 

66



--------------------------------------------------------------------------------

provided, that, the conditions set forth in clauses (a), (c), (d), (e), (f) and
(g) shall not be conditions to a permitted contest pursuant to this Section 7.8
if Borrower pays and otherwise complies with such Imposition, Legal Requirement
or Insurance Requirement or pays or bonds over such Lien.

SECTION 7.9. Alterations. Borrower shall cause all alterations of the Premises
to be done in a good and workmanlike manner and shall be completed materially in
accordance with all Legal Requirements and free and clear of Liens or claims for
materials supplied or for labor or services performed in connection with such
repairs and alterations or otherwise (subject to Borrower’s right to contest the
same pursuant to Section 7.8 hereof). Prior to Borrower’s or Property Manager’s
commencing any Significant Alteration, all of the following requirements and
conditions shall be satisfied:

(a) Agent shall have determined that (x) Borrower has the financial resources to
complete the Significant Alteration on a timely and lien-free basis and (y) the
Significant Alteration can be completed at least nine (9) months prior to the
then Maturity Date;

(b) If requested by Agent, Agent shall have received architectural or
engineering plans and specifications for the Significant Alteration and an
estimate of the costs and expenses of such Significant Alteration, all of which
shall be reasonably acceptable to Agent;

(c) If requested by Agent, Agent shall have received copies of the material
agreements (for purposes of this clause (c) and clause (d) below, a construction
contract will be considered “material” if it requires or is reasonably likely to
require, in the aggregate with all other contracts with the contractor under
such contract, payments of $500,000 or more in the aggregate) pursuant to which
the Significant Alteration shall be done all of which shall be in form and
substance reasonably satisfactory to Agent and, which also shall be reasonably
satisfactory to Agent as to the party performing the construction obligations
thereunder;

(d) If requested by Agent, Agent shall have received a written assignment from
Borrower to Agent of all of its right, title and interest in and to all material
construction and design-professional contracts, and a written consent to such
assignments by all parties to such contracts and an agreement by such parties to
continue performance on Agent’s or its designee’s or successor’s behalf at its
request, all of which shall be in form and substance reasonably satisfactory to
Agent; and

(e) Agent shall have received such other information and documentation as Agent
may reasonably request regarding the Significant Alteration and the cost
thereof.

SECTION 7.10. Leases.

(a) Borrower shall not enter into, amend, modify, terminate, consent to the
assignment or surrender of, or grant a waiver of any material provision or right
of Borrower under, or otherwise supplement any Lease without Agent’s and the
Requisite Lenders’ prior

 

67



--------------------------------------------------------------------------------

consent; provided, however, that Borrower may enter into, amend, modify,
terminate, consent to the assignment or surrender of, or grant a waiver of any
material provision or right of Borrower under, or otherwise supplement, any
Lease that is not a Major Lease without Agent’s or the Requisite Lenders’ prior
consent provided that same is done in the ordinary course of business of
Borrower and is commercially reasonable, any such lease or amendment is on arm’s
length, market terms with a creditworthy tenant, and each such Lease is
subordinate to the Mortgage.

(b) Without limiting Section 7.10(a) hereof, Borrower shall deliver to Agent a
copy of any Lease, and any amendment, modification or supplement thereof within
five (5) Business Days after the execution and delivery thereof.

(c) Borrower shall faithfully keep and perform its material obligations under
the Leases and shall not permit any Lessee to prepay Rents pursuant to the terms
of any Lease more than thirty (30) days in advance of the time when the same is
due, except bona fide security deposits. Borrower shall promptly (i) provide
Agent with copies of any notice of default or termination sent by Borrower or
Property Manager to any Lessee under a Lease and (ii) deliver to Agent a copy of
all termination notices, default notices, notices claiming any offset rights and
all other material notices from any Lessee under a Major Lease or Lease
guarantor of same to Borrower or Property Manager.

(d) Borrower shall furnish to Agent, within ten (10) days after a request by
Agent to do so, a certified rent roll containing the names of all Lessees under
all Major Leases, the terms and expiration date of their respective Leases, the
space occupied, the rents payable and the securities deposited thereunder, and
the name of any Lease guarantor thereof, together with true copies of each Lease
and any Lease guaranty thereof or amendments and supplements thereto not
previously furnished to Agent and any other information with respect to
Borrower’s leasing activities and policies as Agent shall reasonably request.

(e) Borrower shall appear in and defend any action or proceeding arising under,
occurring out of, or in any manner connected with, any Leases and Lease
guaranties or the obligations, duties, or liabilities of Borrower or any Lessee
or any Lease guarantor thereunder. Borrower shall pay all costs and expenses of
Agent, including reasonable attorneys’ fees, in any action or proceeding in
which Agent may appear.

(f) Borrower shall use commercially reasonable efforts to enforce or secure the
performance of the obligations of the Lessees under Major Leases and Lease
guarantors thereof. Borrower shall not waive, discount, set-off, compromise, or
in any manner release or discharge any Lessee under a Major Lease or Lease
guarantor thereof of and from any obligations, covenants, conditions, and
agreements by said Lessee and Lease guarantor to be kept, observed, and
performed, in the manner and at the place and time specified in the applicable
Major Lease and Lease guaranty thereof.

(g) Borrower shall not, and shall not allow any Person on behalf of Borrower to,
enter into any agreement from and after the Closing Date with any Person to pay
lease commissions with regard to any Lease which agreement is not expressly made
subordinate to Agent’s rights, interests and claims under the Loan Documents.

 

68



--------------------------------------------------------------------------------

(h) All Leases entered into after the Closing Date shall be made expressly
subject and subordinate to mortgages and deeds of trust that may at any time be
placed on the Premises and shall contain provisions obligating the Lessees
thereunder to attorn to Agent or any purchaser therefrom upon its written demand
in the event Agent or such purchaser succeeds to the interest of Borrower under
such Leases. Each Lease guaranty under a Major Lease shall provide that it shall
remain in full force and effect, and that guarantor thereunder shall perform for
the benefit of Agent or such purchaser, upon attornment by the Lessee.

(i) Borrower shall pay all expenses of Agent, and Co-Agents, if applicable,
including Agent’s Counsel Fees and Co-Agents’ Counsel Fees, incurred in
connection with the review of any proposed Lease, amendment, modification,
waiver, supplement, termination or surrender under this Section 7.10.

SECTION 7.11. Required Insurance.

(a) Required Coverage. In addition to any insurance required to be maintained by
Borrower pursuant to the Property Management Agreement, the License Agreement,
the Premises Documents and the Leases, Borrower shall maintain, or cause to be
maintained, the types of insurance set forth in Schedule 7.11 attached hereto
complying with the requirements set forth in said Schedule 7.11. In
clarification of the foregoing, in the event a Casualty occurs due to any event
that is required to be insured hereunder (e.g., a flood or hurricane), Borrower
shall continue to maintain or cause to be maintained at all times the insurance
coverage required with respect to such event, including during the occurrence of
an on-going Casualty, settlement of insurance claims after the Casualty and
during the course of any Restoration of the Premises. Borrower shall perform or
cause to be performed the obligations set forth in said Schedule 7.11 as and
when required therein, and in addition to their other rights and remedies set
forth in the Loan Documents, at law or in equity, Agent and Lenders shall have
the rights and remedies set forth therein. Borrower shall not name any Person
other than Agent as “First Mortgagee” and “First Lender Loss Payee” on the
property insurance set forth in Schedule 7.11, or give any Person other than
Agent the right to make a claim for, settle or receive insurance proceeds
pursuant to the insurance policies of Borrower, unless such insurance is a
blanket or group policy, in which case, Borrower shall not name any Person other
than Agent as “First Mortgagee” and “First Lender Loss Payee” with respect to
the Premises on such insurance, or give any Person other than Agent the right to
make a claim for, settle or receive insurance proceeds on account of the
Premises or otherwise with respect to Borrower pursuant to such policies.

(b) Agent’s Right to Procure Insurance. Notwithstanding anything to the contrary
contained herein, if at any time Agent is not in receipt of written evidence
that all insurance required hereunder is maintained in full force and effect,
Agent shall have the right (but not the obligation) with written notice to
Borrower to take such action as Agent deems necessary to protect its interests
in the Premises, including the obtaining of such insurance coverages as are
required hereunder, and all expenses incurred by Agent in connection with such
action or in obtaining such insurance and keeping it in effect shall be paid by
Borrower promptly after demand and shall be secured by the Loan Documents.

 

69



--------------------------------------------------------------------------------

SECTION 7.12. Damage or Destruction.

(a) Borrower hereby irrevocably assigns, transfers and sets over to Agent all
rights of Borrower to any business interruption/rent loss, property and
terrorism insurance proceeds, award or payment or other insurance proceeds
payable with respect to the Premises on account of any Casualty. Subject to
Section 7.12(b) hereof, (i) Agent shall be entitled to collect and receive all
business interruption/rent loss, property, terrorism and other insurance
proceeds payable with respect to the Premises on account of a Casualty and until
disbursed such proceeds shall constitute additional security for the
Obligations, (ii) Borrower hereby irrevocably authorizes and empowers Agent, in
the name of Borrower or otherwise, to file for and prosecute in its own name
what would otherwise be Borrower’s claim for any such insurance proceeds and to
collect such proceeds and (iii) Agent may participate in all proceedings and
negotiations in connection with such proceeds subject to the other provisions of
this Section 7.12 and Borrower will deliver or cause to be delivered to Agent
all instruments requested by Agent to permit such participation; provided,
however, that Agent shall be under no obligation to question or maximize the
amount of the proceeds or obtain any particular amount of proceeds. Although it
is hereby expressly agreed that the same shall not be necessary, and in any
event, Borrower shall upon demand of Agent, make, execute and deliver any and
all assignments and other instruments sufficient for the purpose of assigning
any such proceeds to Agent, free and clear of any encumbrances of any kind or
nature whatsoever. Agent may be represented by counsel satisfactory to it, the
reasonable expenses of which shall be paid by Borrower.

(b) Notwithstanding Section 7.12(a) hereof, so long as no Default or Event of
Default shall have occurred and shall then be continuing and provided Borrower
promptly files all claims and diligently prosecutes same, Borrower shall have
the sole right to collect and receive all such insurance proceeds and to file,
adjust, settle and prosecute any claim for insurance proceeds with respect to a
Casualty, the insurance proceeds with respect to which are reasonably expected
to be less than or equal to $1,000,000 (the “Casualty Proceeds Disbursement
Threshold”); provided, however, that Borrower shall not have the right to
collect and receive and shall not agree to any adjustment or settlement of any
such claim payable with respect to a Casualty the insurance proceeds with
respect to which are reasonably expected to be or are greater than the Casualty
Proceeds Disbursement Threshold without Agent’s prior consent. Borrower shall
promptly after demand pay to Agent all reasonable costs and expenses (including
the fee of any insurance consultant or adjuster and reasonable attorneys’ fees
and disbursements) incurred by Agent in connection with a Casualty and seeking
and obtaining any insurance proceeds, award or payment with respect thereto. Net
Proceeds held by Agent, together with any interest earned thereon, shall
constitute additional security for the payment of the Obligations (a security
interest therein being granted hereby), until disbursed in accordance with this
Section 7.12 or Section 7.14 hereof, as the case may be. Notwithstanding the
foregoing, or anything else herein, to the contrary (but subject to the second
sentence of Section 7.12(g) hereof), all proceeds of business interruption/rent
loss insurance may be collected by and shall be paid to Agent and applied in
accordance with Section 7.12(g) hereof.

(c) Borrower shall use all insurance proceeds actually received by Borrower for
Restoration. Borrower shall, at its sole cost and expense, promptly commence and
diligently and continuously perform to lien-free completion the Restoration in a
good and workmanlike manner and in compliance with all Legal Requirements and
the requirements of the Permitted

 

70



--------------------------------------------------------------------------------

Encumbrances, the Property Management Agreement, the License Agreement and the
Leases, whether or not Borrower shall have satisfied the requirements of
Section 7.12(d) hereof in order to cause the Net Proceeds to be made available
for such Restoration and whether or not such insurance proceeds on account of
the Casualty shall be sufficient for such purpose.

(d) In the case of any Casualty with respect to which the insurance proceeds
payable are less than the Casualty Proceeds Disbursement Threshold, the Net
Proceeds shall be payable directly to Borrower (or if paid to Agent, Agent shall
disburse same to Borrower) for Restoration. In the case of any Casualty with
respect to which the insurance proceeds payable are equal to or greater than the
Casualty Proceeds Disbursement Threshold, the Net Proceeds shall be held by
Agent, if Agent so elects, as a part of the Collateral and shall be made
available to Borrower for the Restoration of the Premises from time to time as
the Restoration progresses, subject to compliance by Borrower with
Section 7.12(c) hereof and satisfaction of the following terms and conditions
for each disbursement (each a “Release Condition” and collectively, the “Release
Conditions”):

 

  (i) No First Tier Default or Event of Default shall have occurred and be
continuing;

 

  (ii) Agent shall have been provided an Appraisal certifying that upon
completion of the Restoration, the outstanding principal balance of the Loan,
shall not exceed fifty-five percent (55%) of the Appraised Value;

 

  (iii) Borrower shall have demonstrated to the satisfaction of Agent that the
Restoration can be completed at least six (6) months prior to the then-current
Maturity Date, or such earlier time as may be required by applicable Legal
Requirements;

 

  (iv) To the extent, in Agent’s reasonable judgment, the Net Proceeds are
insufficient to pay the costs of the Restoration, Borrower shall have deposited
with Agent sums in an amount at least equal to the excess, if any, of Agent’s
reasonable estimate of the costs of the Restoration over the amount of Net
Proceeds received by Agent with respect to such Casualty, which additional sums
shall be disbursed by Agent prior to any disbursements of insurance proceeds;

 

  (v) Borrower shall have demonstrated to the satisfaction of Agent that
sufficient funds are available through the rent and/or business interruption
insurance deposited with Agent pursuant to Section 7.12(g) hereof and/or cash
deposited with Agent to be disbursed in accordance with Section 7.12(g) hereof,
to pay all debt service with respect to the Loan and all operating expenses with
respect to the Premises during the period reasonably estimated by Agent as
necessary for the completion of the Restoration and the extended indemnity
period referred to in item (1d) of Addendum A to Schedule 7.11 hereto;

 

71



--------------------------------------------------------------------------------

  (vi) intentionally omitted;

 

  (vii) Agent shall have received architectural and/or engineering plans and
specifications for the Restoration and an estimate of the costs and expenses of
the Restoration, all of which shall be in form reasonably acceptable to Agent;
and

 

  (viii) Prior to any disbursement by Agent, the following information and
documentation shall have been obtained by Borrower, at Borrower’s expense, and
submitted to Agent, which information and documentation shall be in form and
substance reasonably satisfactory to Agent:

 

  (A) A request for disbursement signed by Borrower, accompanied by billing
statements, vouchers or invoices, which request for disbursement shall expressly
warrant that the work with respect to which the advance is requested has been
performed in all material respects in accordance with the approved plans and
specifications for the Restoration;

 

  (B) Proof that all invoices for labor and materials previously submitted by
Borrower and approved and reimbursed by Agent have been paid, except for those
the subject of the current request for disbursement;

 

  (C) Lien waivers for all payees under previous requests for disbursements;

 

  (D) A report from Borrower’s architect or if Agent shall elect, such
consultant as Agent shall retain, which shall specify the percentage of
completion of the Restoration, shall provide detailed comments on specific work
performed since the date of the last such report, and, if required by Agent, an
estimate of the cost to complete the Restoration after taking into account the
work then completed;

 

  (E) At the request of Agent, a Title Continuation;

 

  (F) Copies of the architect, trade contract and all other material agreements
pursuant to which the Restoration shall be done, and which also shall be
reasonably satisfactory to Agent as to the party performing the construction
obligations thereunder;

 

72



--------------------------------------------------------------------------------

  (G) An assignment to Agent of all such agreements, together with the written
consent to such assignments by all parties to such contracts and an agreement to
continue performance thereunder at Agent’s request; and

 

  (H) Such other information and documentation as Agent may reasonably request
regarding the Improvements and the Restoration and the cost thereof.

(e) If one or more of the Release Conditions set forth in subsections (ii)
through (vii) of Section 7.12(d) hereof are not satisfied within one hundred and
twenty (120) days after the date of the Casualty, then all Net Proceeds shall be
applied in accordance with Section 7.14 hereof. If an Event of Default occurs,
all Net Proceeds shall also be applied in accordance with Section 7.14 hereof.
If a First Tier Default occurs, or one or more of the Release Conditions set
forth in subsection (viii) of Section 7.12(d) hereof are not satisfied, Agent
shall, with respect to the applicable disbursement, continue to hold the Net
Proceeds until those conditions are satisfied or, if applicable, such First Tier
Default ceases to exist, subject to the other terms of this Section 7.12(e).

(f) All reasonable costs and expenses incurred by Agent in connection with
making the Net Proceeds available for the Restoration (including reasonable
attorneys’ fees and disbursements and reasonable fees and actual out-of-pocket
expenses of Agent’s construction consultants and inspectors) shall be paid by
Borrower. Any Net Proceeds remaining after the Restoration and the payment in
full of all costs incurred in connection with the Restoration will, provided
there exists no Event of Default, be distributed by Agent to Borrower.

(g) Business interruption/rent loss insurance proceeds of Borrower shall be
deposited into an interest-bearing account or subaccount of Agent as further
security for the Obligations. If the insurer remits such proceeds to Borrower
rather than directly to Agent, Borrower shall promptly pay such proceeds over to
Agent. Provided no First Tier Default or Event of Default shall have occurred
and be continuing, Agent shall use such proceeds to pay Interest, principal due
and payable under Section 2.4 hereof and other sums that become due and payable
under the Loan Documents as and when due and after payment or reservation of
such sums for any calendar month, at Borrower’s written request from time to
time on a monthly basis, Agent shall disburse such proceeds to Borrower to pay
for reasonable and necessary expenses of the Premises incurred in the ordinary
course of the ownership, maintenance and operation of the Premises for such
calendar month, and FF&E Expenditures payable in such calendar month, in each
case incurred in accordance with the applicable operating budget and Approved
FF&E/Capital Budget and provided that the payment of any such amount is not
prohibited by the terms hereof. Borrower hereby grants to Agent a security
interest in all rights of Borrower in and to such account and all sums on
deposit therein as additional security for the Obligations. Upon the occurrence
and during the continuation of an Event of Default, Agent shall have the rights
and remedies with respect to such account specified in this Loan Agreement and
in any other Loan Document. The credit balance in such account or subaccount may
be commingled with the general funds of Agent. Borrower shall pay all fees and
costs with respect to such account. Neither Agent nor Lenders shall be liable
for any loss of interest on or any penalty or charge assessed against the funds
in, payable on, or credited to such account as a

 

73



--------------------------------------------------------------------------------

result of the exercise by Agent of any of its rights, remedies or obligations
hereunder or under any other Loan Document. Any interest earned on the balance
of such account shall be deposited into such account and be applied with the
balance of such account in accordance with this Section 7.12(g). Agent shall
have sole control over such account. Any business interruption/rent loss
insurance proceeds remaining after completion of the Restoration shall, at
Agent’s election, be distributed to Borrower or applied as a mandatory
prepayment of the Loan.

SECTION 7.13. Taking of the Mortgaged Property.

(a) Borrower hereby irrevocably assigns, transfers and sets over to Agent all
rights of Borrower to any awards or compensation payable on account of a Taking
and irrevocably authorizes and empowers Agent, in the name of Borrower or
otherwise, to collect and receive any such award or compensation and delegate to
Agent the right to file and prosecute any and all claims for any such awards or
compensation and to participate in any and all hearings, trials and appeals in
connection with a Taking on behalf of Borrower and (iii) Agent may participate
in such proceedings or negotiations and Borrower will deliver or cause to be
delivered to Agent all instruments requested by Agent to permit such
participation; provided, however, that Agent shall be under no obligation to
question or maximize the amount of the award or compensation or obtain any
particular amount of award or compensation. Although it is hereby expressly
agreed that the same shall not be necessary, and in any event, Borrower shall,
upon demand of Agent, make, execute and deliver any and all assignments and
other instruments sufficient for the purpose of assigning any such award or
compensation to Agent, free and clear of any encumbrances of any kind or nature
whatsoever. Agent may be represented by counsel satisfactory to it, the
reasonable expenses of which shall be paid by Borrower.

(b) Notwithstanding Section 7.13(a) hereof, so long as no First Tier Default or
Event of Default shall have occurred and shall then be continuing and provided
Borrower promptly files all claims and diligently prosecutes same, Borrower
shall have the right to collect and receive any award or compensation arising
from a Taking, and to file and prosecute all claims for such awards and Agent
shall not collect or receive such awards or file or prosecute such a claim or
participate in the proceedings or negotiations thereof except for (i) awards or
compensation with respect to temporary Takings and (ii) Takings on account of
which the award and compensation thereof are reasonably expected to be or is
greater than $300,000 (the “Condemnation Proceeds Disbursement Threshold”), and
provided that, in any event, Borrower shall not agree to any adjustment or
settlement of any such claim payable with respect to a Taking the award and
compensation with respect to which are reasonably expected to be greater than
the Condemnation Proceeds Disbursement Threshold without Agent’s prior consent.
Borrower shall pay promptly after demand all reasonable costs and expenses
(including reasonable attorneys’ fees and disbursements and any appraiser or
other consultant) incurred by Agent in connection with any Taking and seeking
and obtaining any award or payment on account thereof. Awards and compensation
held by Agent, together with any interest earned thereon, shall constitute
additional security for the payment of the Obligations (a security interest
therein being granted hereby), until disbursed in accordance with this
Section 7.13 or Section 7.14 hereof, as the case may be. Notwithstanding the
foregoing, or anything else herein, to the contrary, all awards and compensation
for temporary Takings may be collected by and shall be paid to Agent and applied
in accordance with Section 7.13(d)(iii) hereof.

 

74



--------------------------------------------------------------------------------

(c) Borrower shall use all awards and other compensation actually received by
Borrower for Restoration to the extent required pursuant to the definition
thereof herein. Borrower shall, at its sole cost and expense, promptly commence
and diligently and continuously perform to completion the Restoration in a good
and workmanlike manner and in compliance with all Legal Requirements and the
requirements of the Permitted Encumbrances, whether or not Borrower shall have
satisfied the Release Conditions in order to cause the Net Restoration Award to
be made available for such Restoration and whether or not such awards or
compensation, if any, on account of the Taking shall be sufficient for such
purpose.

(d) In the case of any Taking with respect to which the award and compensation
payable are less than the Condemnation Proceeds Disbursement Threshold, the Net
Restoration Award shall be payable directly to Borrower (or if paid to Agent,
Agent shall disburse same to Borrower) for Restoration, provided that if any
such Net Restoration Award remains after the completion of such Restoration,
Borrower shall apply same to the Loan as a prepayment thereof in accordance with
Section 2.4(e) hereof promptly after completion of such Restoration. In the case
of any Taking with respect to which the award and compensation payable are equal
to or greater than the Condemnation Proceeds Disbursement Threshold, the Net
Restoration Award shall be held by Agent, if Agent so elects, as a part of the
Collateral and shall be applied as follows:

(i) If the Release Conditions are satisfied, and the Taking is not a Material
Taking, all Net Restoration Awards shall be applied to pay the cost of
Restoration, such application to be effected in the same manner as provided in
Section 7.12(d) hereof with respect to Net Proceeds and the balance, if any, of
such Net Restoration Awards shall, provided there exists no Event of Default, be
distributed by Agent to Borrower following completion of the Restoration.

(ii) If the Taking is a Material Taking, or one or more of the Release
Conditions set forth in subsection (ii) through (vii) of Section 7.12(d) hereof
are not satisfied within one hundred and twenty (120) days from and after the
date of the Taking, all Net Restoration Awards shall be applied in accordance
with Section 7.14 hereof. If an Event of Default occurs, all Net Restoration
Awards shall also be applied in accordance with Section 7.14 hereof. If a First
Tier Default occurs, or one or more of the Release Conditions set forth in
subsection (viii) of Section 7.12(d) hereof are not satisfied, Agent shall, with
respect to the applicable disbursement, continue to hold the Net Restoration
Awards until those conditions are satisfied or, if applicable, such First Tier
Default ceases to exist, subject to the other terms of this Section 7.13(d).

(iii) In the case of a Taking for temporary use, any Net Restoration Awards
shall be deposited with Agent and disbursed in accordance with Section 7.12(g)
hereof for so long as such temporary Taking continues.

SECTION 7.14. Application of Proceeds of Casualty or Taking to Loan; Loan
Repayment. Upon a Casualty, if the disposition of the Net Proceeds is governed
by the first two (2) sentences of Section 7.12(e) hereof or upon a Taking, if
the disposition of the Net Restoration Awards is governed by the first two
(2) sentences of Section 7.13(d)(ii) hereof, at the option of Agent, the Loan
shall be immediately due and payable. In such case, regardless of

 

75



--------------------------------------------------------------------------------

whether Agent shall so elect to accelerate the maturity of the Loan as
aforesaid, Agent shall have the option to (a) make available the Net Proceeds or
the Net Restoration Awards, as the case may be, to Borrower for Restoration in
the manner provided in Section 7.12(d) hereof or (b) apply the Net Proceeds
and/or the Net Restoration Awards to the Obligations, in such order and manner
as Agent determines, as the case may be.

SECTION 7.15. Costs and Expenses. Without limiting any other provision of this
Loan Agreement or of any other Loan Document, Borrower shall pay within ten
(10) Business Days after demand by Agent or either Co-Agent, to or for the
account of Agent or such Co-Agent, as the case may be, Agent’s Counsel Fees,
Co-Agents’ Counsel Fees and all other reasonable costs and expenses incurred by
or on behalf of Agent or Co-Agent in connection with the closing of the Loan,
the syndication of the Loan, all costs of maintaining a virtual data room with
respect to the Loan on the Debtdomain website or a comparable website, any
prepayments of the Loan, Agent’s responses to requests for consents and waivers
under the Loan Documents, all payments from any accounts, any modification,
amendment or restructuring of the Loan or the Loan Documents (regardless if such
modification, amendment or restructuring closes) and (without limiting
Section 11.1(b) hereof) the enforcement of Agent’s and Lenders’ rights and
remedies under the Loan Documents, intercreditor agreements and other agreements
relating to the Loan, Borrower or the Collateral or otherwise at law or equity,
or with respect to any and all other aspects of the transactions contemplated
herein or in any other Loan Document, including the following, whether currently
outstanding or which may arise at any time during the term of the Loan:

(a) all taxes and recording expenses, including all filing fees and mortgage
recording and deed transfer taxes, with respect to the Security Documents, and
any other documents modifying, extending or consolidating the Security
Documents;

(b) in the event the Mortgaged Property or other Collateral, or any part
thereof, shall be advertised for foreclosure sale and not sold, all costs in
connection therewith, including reasonable attorneys’ fees and disbursements,
advertising costs and trustees’ commissions;

(c) all title insurance charges and premiums; and

(d) all survey, investigation, insurance and, subject to the provisions hereof,
appraisal, fees and expenses and all costs of preparing environmental,
engineering and insurance reports (including any such reports as may reasonably
be required in connection with the administration of the Loan), concerning the
Premises. Without limiting the foregoing, Borrower agrees to pay the reasonable
fees and expenses of Agent’s insurance consultant in connection with renewals of
or proposed changes in policies.

SECTION 7.16. Transfers.

(a) Unless the same is a Permitted Personal Property Transaction or a Permitted
Transfer (as hereinafter defined), without the prior consent of Agent and all
Lenders, neither Borrower nor any other Person having a direct or indirect
ownership or beneficial interest

 

76



--------------------------------------------------------------------------------

in Borrower shall (i) directly or indirectly sell, transfer, convey, mortgage,
pledge, or assign the Collateral, any part thereof or any interest therein
(including any direct or indirect ownership interest in Borrower);
(ii) encumber, alienate, grant a Lien or grant any other interest in the
Collateral or any part thereof (including any direct or indirect ownership
interest in Borrower), whether voluntarily or involuntarily; or (iii) lease all
or substantially all of the Property (each of the foregoing, a “Transfer”). As
used in this Section 7.16, “transfer” shall include (i) an installment sales
agreement wherein Borrower agrees to sell the Collateral or any part thereof for
a price to be paid in installments; (ii) an agreement by Borrower leasing all or
a substantial part of the Premises for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if Borrower or any general partner or managing member of
Borrower is a corporation, the voluntary or involuntary sale, conveyance or
transfer of such corporation’s stock (or the stock of any corporation directly
or indirectly controlling such corporation by operation of law or otherwise) or
the creation or issuance of new stock such that such corporation’s stock shall
be vested in a party or parties who are not now stockholders or any change in
the control of such corporation; and (iv) if Borrower or any general partner or
managing member of Borrower is a limited or general partnership, joint venture
or limited liability company, the change, removal, resignation or addition of a
general partner, managing partner, limited partner, joint venturer or member or
the transfer of the partnership interest of any general partner, managing
partner or limited partner or the transfer of the interest of any joint venturer
or member. Without limiting the generality of the foregoing, the Loan is not
“assumable”.

(b) Upon the sale, conveyance, alienation, mortgage, encumbrance, pledge,
assignment or transfer of the Collateral or any direct or indirect ownership
interest in Borrower or other Transfer, other than a Permitted Transfer, without
Agent’s and all Lenders’ consent, the Loan may be declared immediately due and
payable without any requirement for Agent or any Lender to demonstrate any
actual impairment of its security or any increased risk of default hereunder.
This provision shall apply to every sale, conveyance, alienation, mortgage,
encumbrance, pledge, assignment or transfer of the Collateral and direct or
indirect ownership interest in Borrower or other Transfer, other than a
Permitted Transfer, regardless of whether voluntary or not, or whether or not
Agent and/or Lenders have consented to any previous sale, conveyance,
alienation, mortgage, encumbrance, pledge, assignment or transfer of the
Collateral or such ownership interest or other Transfer.

(c) Agent’s and/or Lenders’ consent to one sale, conveyance, alienation,
mortgage, encumbrance, pledge, assignment or transfer of the Collateral or
direct or indirect ownership interest in Borrower or any other Transfer for
which Agent’s and Lenders’ consent is required shall not be deemed to be a
waiver of Agent’s and Lenders’ right to require such consent to any future
occurrence of same for which Agent’s and Lenders’ consent is required.

(d) Borrower agrees to bear and shall pay or reimburse Agent and Lenders on
demand for all reasonable expenses (including, without limitation, attorneys’
fees and disbursements, title search costs and title insurance endorsement
premiums) incurred by Agent and Lenders in connection with the review, approval
and documentation of any such sale, conveyance, alienation, mortgage,
encumbrance, pledge, assignment or transfer or other Transfer.

 

77



--------------------------------------------------------------------------------

(e) Agent’s and Lenders’ consent shall not be required with respect to the
following Transfers (each, a “Permitted Transfer”):

(i) the merger or consolidation of any of GWRI, GWROP or GWROPGP with one or
more of the others (and with no other Person), provided that Borrower shall have
given Agent prior notice of such merger or consolidation, the obligations of
Guarantor under the Loan Documents to which it is a party shall not be otherwise
affected, after such merger or consolidation Borrower shall continue to comply
with the terms of Section 5.39 hereof and no such merger or consolidation shall
have a Material Adverse Effect;

(ii) the merger or consolidation of GWRI other than as set forth in the
preceding clause (i) (and, if it were to occur, the merger or consolidation of
GWROP and/or GWROPGP into the entity surviving such merger or consolidation),
provided, that:

 

  (A) Borrower shall have given Agent prior notice of such merger or
consolidation;

 

  (B) after such merger or consolidation, Borrower shall continue to comply with
the terms of Section 5.39 hereof;

 

  (C) no such merger or consolidation shall have a Material Adverse Effect;

 

  (D) following such merger or consolidation, the obligations of Guarantor under
the Loan Documents to which it is a party shall not be affected (and without
limiting the foregoing, such obligations shall remain binding on GWRI’s (and
GWROP’s and/or GWROPGP’s, as applicable) successor by such merger or
consolidation);

 

  (E)

(i) GWRI shall be the surviving entity and shall remain a Public Company and
(ii) no GWRI Change of Control shall occur; as used herein, “GWRI Change in
Control” means the occurrence of a change in the composition of the governing
body of GWRI (full voting members of the board of directors, or otherwise) such
that a majority of the members of any such governing body (x) were not members
of such governing body on the Closing Date and (y) were not (1) nominated for
election or elected to such governing body with the affirmative vote of a
majority of the members who were either members of such governing body on the
Closing Date or whose nomination or election was approved prior to the Closing
Date or (2) nominated to such governing body with the affirmative vote of a
nominating committee, the majority of the members of

 

78



--------------------------------------------------------------------------------

  which were members of such nominating committee of such governing body on the
Closing Date, members whose nomination was approved by such a nominating
committee prior to the Closing Date and/or members whose nomination or election
was previously approved in accordance with the immediately preceding clause (1);

(iii) the issuance or sale, transfer, conveyance or assignment of stock in GWRI,
so long as, in each case, no GWRI Change of Control shall occur;

(iv) the sale, transfer, conveyance, assignment, pledge, mortgage, grant of a
security interest in, hypothecation or encumbrance of any stock in GWRI, so long
as, in each case, no GWRI Change in Control shall occur; and

(v) the pledge, mortgage, grant of a security interest in, hypothecation or
encumbrance by GWRI of its (and/or GWROPGP’s) equity interests in GWROP or
GWROPGP, but not the foreclosure or realization on such pledge, mortgage, grant
of security interest, hypothecation or encumbrance.

(f) Notwithstanding the foregoing provisions of this Section, at all times GWRI
shall indirectly control (as defined in the definition of “Affiliate” in this
Section 1.1) Borrower and there shall be no Transfer of any direct interest in
Borrower (it being acknowledged that mergers and consolidations of GWROP and/or
GWRI, and other Transfers of interests in GWROP and/or GWRI , permitted under
this Section 7.16 shall not be a “Transfer” of a direct interest in Borrower).

SECTION 7.17. Defense of Title. Borrower will do all things necessary or proper
to defend title to the Mortgaged Property and the other Collateral, subject to
the Permitted Encumbrances, but Agent shall have the right, at any time, to
intervene in any suit affecting such title and to employ independent counsel in
connection with any such suit to which it may be a party by intervention or
otherwise; and upon demand, Borrower shall pay Agent all reasonable expenses
paid or incurred by Agent in respect of any such suit affecting title to any
such property or affecting Agent’s lien or rights hereunder, including Agent’s
Counsel Fees. Borrower shall indemnify and hold harmless Agent from and against
any and all costs and expenses, including any and all cost, loss, damage or
liability which Agent may suffer or incur by reason of the failure of the title
to all or any part of the Premises or security interest in the Collateral or by
reason of the failure or liability of Borrower, for any reason, to convey or
grant a security interest in the rights, titles and interests which the Mortgage
or other Security Document purports to mortgage, assign, pledge or grant a
security interest in, and all amounts at any time so payable by Borrower shall
be secured by the Security Documents.

SECTION 7.18. Recordation and Certain Taxes. Borrower, at its sole cost and
expense, shall at all times cause the Mortgage, Financing Statements and any
other Security Document to be recorded, registered or filed in the public
records, and any amendments or supplements hereto and thereto, and, if requested
by Agent, any instruments of assignment hereof or thereof, to be recorded,
registered and filed, as applicable, and to be kept recorded, registered and
filed, in such manner and in such places, shall pay all recording, registration
and

 

79



--------------------------------------------------------------------------------

filing fees and taxes and other charges, including any recording, transfer or
intangible personal property tax or similar imposition, with respect thereto,
and shall comply with all Legal Requirements in order fully and effectively to
establish, preserve, perfect and protect the lien of the Security Documents
subject only to Permitted Encumbrances. Borrower hereby authorizes Agent to file
financing and continuation statements with respect to the Collateral.

SECTION 7.19. Name, Fiscal Year and Accounting Method. Borrower shall not,
without the prior consent of Agent, change its method of accounting or its name.
Borrower shall not change its fiscal year without giving Agent at least ten
(10) Business Days’ prior written notice.

SECTION 7.20. Consolidation, Merger, Conveyance, Transfer or Lease. Without the
prior consent of the Requisite Lenders, Borrower shall not consolidate with or
merge into any other Person or convey, transfer or lease its properties or
assets substantially as an entirety to any Person.

SECTION 7.21. Organization Restrictions. Borrower shall at all times be a
Special Purpose Entity. Without limiting the foregoing, Borrower shall not
engage in any business other than that related to the acquisition, ownership,
construction, management, development, financing, leasing, sale, maintenance,
marketing and operation of the Premises. Borrower shall not directly or
indirectly make or permit any change, amendment or modification to its operating
agreement or other organizational document of Borrower in any manner that
(i) violates the single purpose covenants set forth in this Section 7.21 or
(ii) amends, modifies or otherwise changes any provision thereof that cannot be
modified at any time when the Loan is outstanding or by its terms cannot be
modified, without Agent’s consent, and such documents shall not be terminated or
cancelled, without the prior consent of Agent. Borrower shall not directly or
indirectly take or permit any action which could result in Borrower not being a
Special Purpose Entity.

SECTION 7.22. Changes in Zoning. Borrower shall not request or seek to obtain
any change to, or consent to any request for or change in, any Legal
Requirement, restrictive covenant or other restriction applicable to the
Premises or any portion thereof or any other law, ordinance, rule, regulation,
restrictive covenant or restriction affecting the zoning, development or use of
the Premises or any portion thereof, or any variance or special exception
therefrom, without the prior consent of Agent.

SECTION 7.23. Limitation on Indebtedness. Borrower shall not incur, create,
contract for, waive, assume, have outstanding, guarantee or otherwise become
liable with respect to Indebtedness other than Permitted Indebtedness.

SECTION 7.24. Distributions, Dividends and Affiliate Payments. Borrower shall
not make any payments, dividends or distributions to any direct or indirect
owner of or Affiliate of Borrower or any Guarantor, including on account of any
Indebtedness, investment, services rendered or goods supplied at any time that
(i) any Event of Default shall have occurred and be continuing or (ii) any Cash
Sweep Condition shall exist or be deemed to exist; provided, however, that
(x) payment of the fees, reimbursable expenses and other amounts payable to
Property Manager under the Property Management Agreement shall be permitted,
except that if

 

80



--------------------------------------------------------------------------------

an Event of Default shall have occurred and be continuing, only reimbursable
expenses may be paid under the Property Management Agreement and the payment of
the Base Management Fee and any incentive management fee shall not be permitted,
(y) the fees under the License Agreement to Licensor shall be permitted in
accordance with the Licensor Tri-Party Agreement and (z) payments, dividends or
distributions made by Borrower to its direct or indirect owners in order to
reimburse them for Capital Expenditures, FF&E Expenditures or other expenses
that had been paid by them or in order to repay loans or other advances made by
them to Borrower for the payment of Capital Expenditures, FF&E Expenditures or
other expenses (provided such loans and advances are expressly subordinate to
the Obligations, are unsecured and are repaid within sixty (60) days of the date
incurred or made) shall be permitted so long as no Event of Default shall have
occurred and be continuing.

SECTION 7.25. ERISA. Borrower shall not at any time have any employees or engage
in any transaction which would cause any obligation or action taken or to be
taken hereunder by Borrower to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA that could
reasonably be expected to, alone or in aggregate with all other uncorrected
non-exempt prohibited transactions, result in a material liability. Borrower
(i) shall, and shall cause all ERISA Affiliates to make all required
contributions to any Pension Plan or Multiemployer Plan, and (ii) shall not, nor
shall it permit any ERISA Affiliate to, cause or permit to occur an event that
could result in the imposition of a Lien under IRC Section 412 or Section 302 or
4068 of ERISA, or any ERISA Event that could reasonably be expected to, alone or
in the aggregate with all other ERISA Events, result in a material liability.

SECTION 7.26. Maintenance of Existence. Borrower shall (a) remain in existence
as a Delaware limited liability company, (b) qualify to do business in and
remain in good standing under the laws of the State of Delaware and the State of
North Carolina, and, to the extent required for the ownership, management and
operation of its assets, any other jurisdiction, (c) take all action to maintain
all rights, privileges and franchises necessary or desirable for the conduct of
its business in the State of North Carolina, and, to the extent required for the
ownership, management and operation of its assets, any other jurisdiction, and
(d) comply with all Legal Requirements with respect to the foregoing in all
material respects.

SECTION 7.27. Subsidiaries and Joint Ventures. Borrower shall not acquire any
stock or assets of, or form a partnership, joint venture or other similar
arrangement with, any Person, without Agent’s prior consent.

SECTION 7.28. Loans to Members, Etc. Borrower shall not make any loan or advance
to Borrower Member or to any employee or Affiliate of Borrower except for
business travel, out-of-pocket incidental personal business expenses and similar
advances in the ordinary course of business.

SECTION 7.29. Transactions with Affiliates. Borrower shall not enter into, or be
a party to, any transaction with any Affiliates of Borrower except contracts for
the providing of goods and services in the ordinary course of business and upon
fair and reasonable terms which are no more onerous to it than it would obtain
in a comparable arm’s length transaction with a Person not its Affiliate. Agent
hereby approves the Property Management Agreement and License Agreement in
effect as of the Closing Date and the Property Manager and Licensor named
thereunder.

 

81



--------------------------------------------------------------------------------

SECTION 7.30. Adverse Contracts. Borrower shall not enter into any contract or
agreement which would materially and adversely affect its business, property,
assets, operations or condition (financial or otherwise), taken as a whole, or
its ability to perform its obligations under this Loan Agreement or any of the
other Loan Documents.

SECTION 7.31. Utilities. Borrower shall pay, or cause to be paid, all charges
for all utility services at any time rendered to, or the payment of which is the
obligation of, Borrower in connection with, the Premises, and will do all other
things required for the maintenance and continuance of utility services
necessary for the operation, use and occupancy of the Premises for their
intended purposes in accordance with this Loan Agreement, and ensure that they
are available at the boundaries of the Premises.

SECTION 7.32. Margin Stock. Borrower shall not use any of the proceeds of the
Loan for the purpose of purchasing or carrying “margin stock” within the meaning
of Regulation T, U or X issued by the Board of Governors of the Federal Reserve
System, as at any time amended, and Borrower agrees to execute all instruments
customarily executed by borrowers for a type of loan similar to the Loan
necessary to evidence Lenders’ compliance with all the requirements of
Regulation U of the Federal Reserve System, as at any time amended, as
applicable to the Loan.

SECTION 7.33. Patriot Act Compliance. Borrower shall comply with the Patriot Act
and all applicable requirements of governmental authorities having jurisdiction
over Borrower and the Premises, including those relating to money laundering and
terrorism. If required by applicable Legal Requirements, Agent shall have the
right to audit Borrower’s compliance with the Patriot Act and all applicable
requirements of governmental authorities having jurisdiction over Borrower and
the Premises, including those relating to money laundering and terrorism. In the
event that Borrower fails to comply with the Patriot Act or any such
requirements of governmental authorities, then Agent may, at its option, cause
Borrower to comply therewith and any and all costs and expenses incurred by
Agent in connection therewith shall be secured by the Loan Documents and shall
be payable on demand and shall accrue interest at the Default Rate from the date
paid or incurred by Agent until paid to Agent.

SECTION 7.34. Post Closing Requirements. Borrower covenants that it will
(a) within forty-five (45) days after the Closing Date, procure and equip the
Premises with additional “ADA kits” to comply with the Americans with
Disabilities Act as recommended in the Engineering Report, (b) within one
hundred twenty (120) days after the Closing Date, complete the installation of a
storm water drainage system in the north side of the west wing of the hotel at
the Premises as recommended in the Engineering Report and (c) within thirty
(30) days after the Closing Date, deliver to Agent an Account Agreement,
executed by Borrower and Wells Fargo Bank National Association, with respect to
the Collection Account.

 

82



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.1. Events of Default. The following shall each constitute an “Event of
Default” hereunder:

(a) the failure of Borrower to pay when due (i) the principal of and accrued,
unpaid interest on the Note upon maturity, whether upon the Maturity Date or
earlier following acceleration, (ii) any payment or deposit required pursuant to
Section 2.4(b), 2.4(e), 2.15, 2.16 (provided that, with respect to Section 2.15
and 2.16, so long as Borrower makes the required deposit when due based on the
Excess Cash Flow or Gross Revenue, as applicable, of the applicable calendar
month set forth in the financial statement for such calendar month pursuant to
Section 7.1(d) hereof, if such deposit is subsequently determined to be less
than the true amount required to be deposited pursuant to Section 2.15 or 2.16,
then the failure to deposit the correct amount shall not be an Event of Default
hereunder provided that the additional amount required to be deposited is
deposited by Borrower within five (5) Business Days after notice from Agent as
to the required additional amount) or 2.17 hereof, or (iii) any Interest or
Additional Interest (other than that payable pursuant to Section 2.9 hereof);

(b) the failure of Borrower (i) to pay within five (5) Business Days after same
is due any payment on account of any fees due under the Loan Fee Letter or
(ii) to pay when due any other monetary Obligations, excluding those referred to
in clause (a) of this Section 8.1, but including Additional Interest pursuant to
Section 2.9 hereof, on or before the due date therefor and such failure
described in this subclause (ii) continues for five (5) Business Days after
notice from Agent of the non-payment thereof;

(c) Borrower shall fail in the due performance or observance of any covenant,
agreement or term binding upon Borrower contained in this Loan Agreement, other
than those covenants, agreements or terms which Borrower’s failure to perform
would constitute another Event of Default referred to in this Section 8.1, and
such failure shall continue unremedied for more than thirty (30) days after
notice thereof shall have been given to Borrower by Agent; provided, however,
that if such failure is of a nature such that it cannot be cured by the payment
of money and if such failure requires work to be performed, acts to be done or
conditions to be removed which cannot reasonably, with due diligence, be
performed, done or removed, as the case may be, within such thirty (30) day
period and Borrower shall have commenced to cure such failure within such thirty
(30) day period, such period shall be deemed extended for so long as shall be
required by Borrower in the exercise of due diligence to cure such failure, but
in no event shall such thirty (30) day period be so extended to be a period in
excess of ninety (90) days;

(d) any “Event of Default” or any other default shall occur, and shall continue
beyond the applicable grace period, if any, provided for therein, under any of
the Loan Documents (other than this Loan Agreement, such a default being the
subject of other provisions of this Section 8.1), including an “Event of
Default” under the Mortgage;

 

83



--------------------------------------------------------------------------------

(e) any warranty, representation or certification made by or on behalf of
Borrower or any Guarantor in or pursuant to this Loan Agreement or any other
Loan Document or any document, instrument or certificate heretofore or hereafter
executed or delivered in connection herewith or therewith shall prove to have
been incorrect or misleading in any material respect when made or deemed to have
been made;

(f) intentionally omitted;

(g) any material default by Borrower shall occur and shall continue, beyond any
applicable notice and grace period provided for therein, under any Premises
Document, the Property Management Agreement or the License Agreement, or the
occurrence of any other act or omission of Borrower, beyond any applicable
notice and grace period provided for therein, that would permit the other
parties to any of the foregoing to terminate same;

(h) any Premises Document, or the Property Management Agreement or License
Agreement (if the Property Management Agreement or License Agreement, as
applicable, is with a Property Manager or Licensor that is not an Affiliate of
Borrower) is amended, modified or terminated without the prior consent or prior
approval of Agent, to the extent such consent or approval is required pursuant
to this Loan Agreement or (ii) any Property Management Agreement or License
Agreement (if the applicable such agreement is with a Property Manager or
Licensor that is an Affiliate of Borrower) is amended, modified or terminated
without the prior consent or prior approval of Agent, to the extent such consent
or approval is required pursuant to this Loan Agreement, and such amendment,
modification or termination is not revoked, with the effect that such Property
Management Agreement or License Agreement shall never have been so amended,
modified or terminated, within ten (10) days after notice shall have been given
to Borrower by Agent;

(i) any breach or default by Borrower shall occur and shall continue, beyond any
applicable notice and grace period provided for therein, under any Interest Rate
Protection Agreement, or the occurrence of any other act or omission by
Borrower, beyond any applicable notice and grace period provided for therein,
that would permit the other party thereto to terminate same;

(j) Borrower, Borrower Member or any Guarantor shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any such proceeding or
petition, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Borrower, Borrower
Member or any Guarantor or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding or (v) make a general assignment for the benefit of creditors;

(k) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Borrower,

 

84



--------------------------------------------------------------------------------

Borrower Member or any Guarantor or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Borrower,
Borrower Member or any Guarantor or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;

(l) Borrower shall fail in the due performance and observance of any of its
covenants contained in Section 2.6, 2.17, 7.6 (with respect only to the covenant
to pay Impositions as and when required therein and subject to Borrower’s
contest rights in Section 7.8 hereof), 7.7 (subject to Borrower’s contest rights
in Section 7.8 hereof), 7.10(a), 7.11(a), 7.12(g), 7.16, 7.20, 7.26(a) or 7.34
hereof;

(m) Borrower shall fail in the due performance and observance of any of its
covenants contained in Section 7.1(a), (b), (c), (d) or (e), 7.23, 7.24, 7.27 or
7.28 hereof, or, in any material respect, its covenants contained in
Section 7.21 hereof, and such failure shall continue unremedied for more than
ten (10) days after notice thereof shall have been given to Borrower by Agent;

(n) any of the Loan Documents or the Liens created (or purported to be created)
pursuant thereto shall for any reason cease to be in full force and effect, or
be declared null and void or unenforceable in whole or in part, or the validity
or enforceability of any Loan Document shall be challenged or denied by any
party thereto other than Agent or a Lender;

(o) the Liens created (or purported to be created) by the Mortgage or any other
Loan Documents should cease to be first priority Liens subject only to the
Permitted Encumbrances;

(p) a default beyond applicable grace or cure periods, if any, shall occur under
(i) that certain Indenture dated as of April 7, 2010 among U.S. Bank National
Association, GWROP, Great Wolf Finance Co. and each of the “Guarantors” party
thereto, (ii) the documents evidencing or securing any substitute or similar
loan facility to or for the benefit of GWROP or (iii) the documents evidencing
or securing any indebtedness with respect to which any Guarantor has direct
liability, in whole or part (pursuant to a guaranty or otherwise, but excluding
liability under a “non-recourse carveout” or environmental indemnity);

(q) a Debt Service Coverage Ratio Event of Default shall have occurred;

(r) there shall have been rendered against Borrower one or more final and
unappealable judgment(s) for the payment of money in excess of $500,000 in the
aggregate outstanding at any one time, and in each case any such judgment(s)
shall have continued unsatisfied for a period of thirty (30) days after the
entry of such judgment(s);

(s) there shall have been rendered against any Guarantor, one or more final and
unappealable judgment(s) for the payment of money, which judgment shall have

 

85



--------------------------------------------------------------------------------

continued unsatisfied for a period of thirty (30) days after the entry of such
judgment and, such judgment, individually or in the aggregate with any other
outstanding final and unappealable judgments, has or would reasonably be likely
to have a Material Adverse Effect on such Guarantor’s ability to perform its
obligation under the Loan Documents to which it is a party; or

(t) (i) Borrower or any Guarantor shall have incurred any liability, or an event
or action shall have occurred that could reasonably be expected to cause
Borrower or any Guarantor to incur any liability, (x) with respect to any
Pension Plan, including any liability under Section 412 of the IRC or Title IV
of ERISA, or (y) on account of a partial or complete withdrawal (as such terms
are defined in Section 4203 and 4205 of ERISA, respectively) from, unpaid
contributions to, or the reorganization, termination or insolvency of, any
Multiemployer Plan, or (ii) Borrower or any Guarantor shall have engaged in any
transaction in connection with which Borrower or any Guarantor could be subject
to either a material civil penalty assessed pursuant to the provisions of
Section 502 of ERISA or a material tax imposed under the provisions of
Section 4975 of the IRC, and in each case in subclauses (i) and (ii) of this
clause (t), such event or condition, together with all other such events or
conditions under this clause (t), if any, could reasonably be expected to have a
material adverse effect upon the Collateral or the business, operations,
properties, assets, condition (financial or otherwise), prospects or performance
of Borrower or any Guarantor that would materially and adversely affect the
Collateral or the ability of Borrower or any Guarantor to perform its respective
obligations hereunder or under any other Loan Document or which would materially
and adversely impair the ability of Agent to enforce or collect any of the
Obligations.

SECTION 8.2. Acceleration of Loan. In addition to any other rights and remedies
which Agent and Lenders may have under this Loan Agreement and the other Loan
Documents or pursuant to law or equity, and without limitation thereof, upon and
at any time during the occurrence of any Event of Default, Agent may, by notice
to Borrower, declare the indebtedness evidenced by the Note, together with all
other sums payable thereunder and under the other Loan Documents, immediately
due and payable (except with respect to any event of the nature described in
Section 8.1(j) or (k) hereof, with respect to which such indebtedness and other
sums shall automatically become due and payable upon the occurrence of any such
event) and may exercise Agent’s rights and remedies pursuant to any one or more
of the Security Documents, the other Loan Documents or as may be available at
law or equity.

SECTION 8.3. Intentionally Omitted.

SECTION 8.4. Agent’s Right to Complete; Sums Advanced.

(a) Agent’s Right to Complete. In addition to any other rights and remedies
which Agent may have under this Loan Agreement and the other Loan Documents or
pursuant to law or equity, and without limitation thereof, after the occurrence
and during the continuance of any Event of Default, Agent may, enter upon and
into possession of the Premises, and any other Collateral and complete any
alterations or any construction of improvements then underway with such changes
therein as Agent may from time to time deem appropriate, all at the sole risk,
cost and expense of Borrower, incur FF&E Expenditures and Capital Expenditures
and/or alter,

 

86



--------------------------------------------------------------------------------

improve, maintain, replace, restore, repair, operate, use or lease of all or any
portion of the Premises. Agent shall have the right, at any and all times, to
discontinue any work commenced by Agent with respect to the construction or any
capital improvement or to change any course of action undertaken by it and shall
not be bound by any limitations or requirements of time whether set forth herein
or otherwise. Agent shall have the right and power (but shall not be obligated)
to assume all or any portion of the obligations of Borrower under any or all
agreements as Agent may elect and to take over and use all or any part or parts
of the labor, materials, supplies and equipment contracted for by or on behalf
of Borrower, whether or not previously incorporated into the Premises. In
connection with any alteration, improvement, maintenance, replacement,
restoration or repair, undertaken by Agent pursuant to the provisions of this
Section 8.4, Agent may do any or all of the following as Agent may elect:

 

  (i) engage builders, construction managers, architects, general and trade
contractors, suppliers, architects, engineers, inspectors and others for the
purpose of furnishing labor, materials, equipment and fixtures;

 

  (ii) pay, settle or compromise all bills or claims which may become Liens
against the Premises, or which have been or may be incurred in any manner in
connection with such work or for the discharge of liens, encumbrances or defects
in the title of the Premises; and

 

  (iii) take such other action (including the employment of watchmen and the
taking of other measures to protect the Premises) or refrain from acting under
this Loan Agreement as Agent may in from time to time determine without any
limitation whatsoever.

(b) Sums Advanced. Borrower shall be liable to Agent for all sums paid or
incurred in connection with any alteration, improvement, maintenance,
replacement, restoration or repair undertaken by Agent whether the same shall be
paid or incurred pursuant to the provisions of this Section 8.4 or otherwise,
all of which shall be paid by Borrower to Agent upon demand with interest at the
Default Rate from the time incurred by Agent to the date of payment to Agent,
and all of the foregoing sums, including such interest at the Default Rate,
shall be deemed and shall constitute disbursements of Loan proceeds under this
Loan Agreement and be evidenced by the Note and secured by the Security
Documents.

SECTION 8.5. Assignment of Funds. Upon the occurrence of any Event of Default,
the rights, powers and privileges provided in Section 8.4 hereof and all other
remedies available to Agent under this Loan Agreement or the other Loan
Documents or by statute or by rule of law or equity may be exercised by Agent at
any time and from time to time whether or not the Obligations shall be due and
payable, and whether or not Agent shall have instituted any foreclosure or other
action for the enforcement of any of the Security Documents, the Note or the
other Loan Documents. Borrower hereby assigns and quitclaims to Agent all right,
title and interest of Borrower to all sums held in the Accounts (other than the
Operating Account) and to the extent not held in an account, all sums held by
Agent for the account of Borrower and any other security delivered by Borrower
as additional security (a security interest in all of the foregoing being
granted hereby to Agent) for the Loan and the performance by Borrower of its

 

87



--------------------------------------------------------------------------------

obligations under the Loan Documents, all of which security may be utilized by
Agent for the purposes set forth in Section 8.4 hereof or the other Loan
Documents or applied against the Obligations in such order and manner as Agent
shall determine.

SECTION 8.6. Accounts. Notwithstanding anything to the contrary contained
herein, after the occurrence and during the continuance of an Event of Default,
the rights of Borrower and each and every other Person (excluding Agent) with
respect to Accounts, upon notice to Borrower, shall immediately terminate, and
no such Person except Agent shall make any further withdrawal therefrom.
Thereafter, Agent may from time to time designate such signatories with respect
to the Accounts as Agent may desire, and may make or authorize withdrawals from
the Accounts to pay the Obligations in whole or in part and/or pay operating
expenses and capital expenditures with respect to the Premises, including the
sale and marketing thereof, and/or any other expenses, all as Agent may deem
necessary or appropriate and in such order as Agent may elect. Agent may notify
the financial institutions in which any Account is held that Borrower no longer
has a right to instruct such financial institution with respect to matters
relating to the withdrawal, operation or administration of, or investment or
application of funds on deposit in such Account. Without limiting the foregoing
Agent shall have the right to cause the withdrawal of all funds on deposit in
any Account and the deposit of such funds in an account established with Agent
at any time following receipt by the financial institution in which such Account
is held of a notice from Agent pursuant to the Account Agreement with respect to
such Account, and Borrower hereby authorizes and directs such financial
institutions to make payment directly to Agent of the funds in or credited to
such accounts, or such part thereof as Agent may request. Such financial
institution shall have the absolute right to rely upon such notice without
inquiring as to the accuracy of the matters referred to in such notice and the
depositories shall be fully protected by Borrower in relying upon such written
notice from Agent. In the event that Agent delivers such a notice, Agent shall
thereafter have the exclusive right to so instruct such financial institution.
Nothing in this Section 8.6 shall be construed so as to limit or impair Agent’s
absolute right to have a receiver appointed following an Event of Default. All
references to “Accounts” in this Section 8.6 shall exclude the Operating
Account.

SECTION 8.7. No Liability of Agent or Lenders. Whether or not Agent elects to
employ any or all of the remedies pursuant to the Loan Documents or otherwise
available to it at law or equity upon the occurrence of a Default or an Event of
Default, neither Agent nor Lenders shall be liable for the construction of or
failure to construct or complete any improvements, or with respect to any other
rights or obligations of Borrower or its Affiliates, including the rights and
obligations of Borrower in, to or under any Permitted Encumbrance, any Premises
Document, any Lease, the Property Management Agreement or the License Agreement,
or to protect the Premises or the Collateral, or for payment of any expense
incurred in connection with the exercise of any remedy available to Agent or for
the performance or non-performance of any other obligation of Borrower. It is
expressly understood that Agent and Lenders assume no liability or
responsibility for (i) performance of any obligations or duties of Borrower
hereunder or under any other Loan Document, any Permitted Encumbrance, any
Premises Document, any Lease, the Property Management Agreement or the License
Agreement, (ii) compliance with any Legal Requirements or (iii) any other
matters pertaining to control over the management and affairs of Borrower or the
use, operation, management or ownership of the Premises or the Collateral, nor
by any such action shall Agent or any Lender be deemed to create a partnership
or joint venture with Borrower.

 

88



--------------------------------------------------------------------------------

SECTION 8.8. Right of Offset. Borrower hereby grants to Agent and Lenders a
right of offset, to secure the repayment of the Obligations, upon any and all
monies, securities or other property of Borrower and the proceeds therefrom, now
or hereafter held or received by or in transit to Agent and any Lender, from or
for the account of Borrower, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, and also upon any and all deposits
(general or special) and credits of Borrower (including each Account), and any
and all claims of Borrower against Agent or any Lender at any time existing. At
any time during the continuance of an Event of Default or following the maturity
(whether by acceleration or otherwise) of the Loan, Agent and each Lender is
hereby authorized from time to time, without notice to Borrower, to offset,
appropriate, apply and enforce said liens against any and all sums hereinabove
referred to against the Loan and the remaining Obligations. Except as results
from Agent’s or any Lender’s gross negligence or willful misconduct, Agent and
Lenders shall not be liable for any loss of interest on or any penalty or charge
assessed against funds in, payable on, or credited to any Account as a result of
the exercise by Agent of any of its rights, remedies or obligations under any of
the Loan Documents.

SECTION 8.9. Termination of Loan Agreement. The obligations of the parties
hereunder, excluding those which expressly survive the termination hereof or
repayment of the Loan, shall terminate only upon indefeasible repayment in full
of the outstanding principal amount of the Loan, together with all interest and
other indebtedness due and payable in connection therewith, and all other
outstanding Obligations. If the Obligations have been repaid and thereafter such
all or any portion of such payment is rescinded or must otherwise be returned or
paid over by Agent or any Lender, whether required pursuant to any bankruptcy or
insolvency law or otherwise, the Obligations and the obligations of each party
under the Loan Documents, shall continue.

SECTION 8.10. Right to Perform. Upon the occurrence and during the continuance
of any Event of Default, if Borrower fails to perform or observe any term of any
Premises Documents, any Permitted Encumbrance, any Lease, the Property
Management Agreement, the License Agreement, any Material Operating Agreement or
any Interest Rate Protection Agreement to be performed or observed by it
thereunder to the extent required to be performed or observed under the Loan
Documents, then, without waiving or releasing any Borrower from any of its
obligations hereunder or under the other Loan Documents, Agent shall have the
right, but shall be under no obligation, upon written notice to Borrower, to pay
any sum and to take any action (including entry upon the Mortgaged Property) to
cause such performance or observance of such obligation on behalf of Borrower,
so that the rights of Borrower are unimpaired and free from default, even if the
existence or the nature of a Borrower default is being questioned or denied by
Borrower or any other Person. Agent shall be subrogated to the rights of the
parties to such agreements with respect to any such sums paid by Agent. Borrower
shall pay to Agent immediately and upon demand, all such sums so paid or
expended by Agent, together with interest thereon from the day of such payment
at the Default Rate, and the same shall be secured by the Loan Documents. If
Agent receives a notice of a default, such notice shall constitute full
protection to Agent and Lenders for any action taken or omitted by Agent, in
good faith, in reliance thereon. Nothing herein shall limit the right of Agent
to cure any default of Borrower pursuant to the terms of any Premises Documents,
any Permitted Encumbrance, any Lease, the Property Management Agreement, the
License Agreement, any Material Operating Agreement or any Interest Rate
Protection Agreement granting to a mortgagee or beneficiary of a deed of trust
on the Premises the right to do so, or pursuant to the terms of any agreement
between Agent and any other Person that is party to any such agreement.

 

89



--------------------------------------------------------------------------------

ARTICLE IX

ASSIGNMENTS AND PARTICIPATIONS

SECTION 9.1. Assignment and Participations. Lenders shall have the right,
subject to this Section 9.1, to assign, sell, negotiate, pledge or hypothecate
all or any portion of their rights and obligations hereunder. No Lender shall
assign, sell, negotiate, pledge, hypothecate or otherwise transfer all or any
portion of its rights in and to the Loan to any other Person (an “Assignee”)
(a) without Agent’s prior consent, which shall not be unreasonably withheld,
unless such assignment is to an Eligible Assignee, in which case no such consent
shall be required; (b) other than in compliance with Section 9.5 hereof;
(c) unless such transaction shall be an assignment of a constant (and not
varying), ratable percentage of such Lender’s interest in the Loan; (d) unless
the aggregate principal amount of the Loan to be held by the Assignee after such
transaction is Five Million Dollars ($5,000,000) or more (or such lesser amount
approved by Agent); and (e) unless, after giving effect to such transaction,
such Lender’s aggregate unassigned interest in the Loan shall be in a principal
amount of at least Ten Million Dollars ($10,000,000) (or such lesser amount
approved by Agent) unless such transaction encompasses all of such Lender’s
rights in and to the Loan, in which case such Lender shall have assigned all of
its rights in and to the Loan; provided, however, any Lender shall have the
right at any time without the consent of or notice to Agent, any other Lender or
other Person to grant a security interest in all or any portion of such Lender’s
interest in the Note or the Loan to any Federal Reserve Bank, any Federal Home
Loan Bank or similar U.S. federal institution or agency, or the central reserve
bank or similar authority of any other country to secure any obligation of such
Lender to such bank or similar authority (a “Central Bank Pledge”). Effective on
any such assignment and assumption by the assignee and on compliance with
Section 9.5 hereof, the assigning Lender shall have no further liability
hereunder with respect to the interest of such Lender that was the subject of
such transfer and such Assignee shall be a Lender with respect to such interest.
Except for a Central Bank Pledge, a Lender making any such assignment shall
notify Borrower of same, specifying the Assignee thereof and the amount of the
assignment. Notwithstanding the foregoing, in no event shall any assignment of
an interest in the Loan be made to Borrower, any Guarantor or any of their
respective Affiliates.

SECTION 9.2. Participation. A Lender may assign, sell or otherwise transfer a
participation in and to all or any portion of its rights and obligations in and
to the Loan, this Loan Agreement or the other Loan Documents to any other Person
(a “Participant”) without the prior consent of Borrower, Agent any Lender or any
other Person. No such participation shall release a Lender from any of its
obligations hereunder. Each Lender agrees to provide Agent prompt notice of all
participations sold by such Lender together with a copy of the documentation
governing such participations. Notwithstanding the foregoing, in no event shall
a Lender grant a participation in the Loan to Borrower, any Guarantor or any of
their respective Affiliates.

SECTION 9.3. Availability of Records. Borrower acknowledges and agrees that
Agent and each Lender may provide to any actual or proposed Assignee or
Participant

 

90



--------------------------------------------------------------------------------

originals or copies of this Loan Agreement, any other Loan Documents and any
other documents, instruments, certificates, opinions, insurance policies,
financial statements and other information, letters of credit, reports,
requisitions and other materials and information at any time submitted by or on
behalf of Borrower, Borrower Member, any Guarantor or other Persons and/or
received by Agent or any Lender in connection with the Loan.

SECTION 9.4. Borrower’s Facilitation of Transfer.

In order to facilitate permitted assignments and other transfers to Assignees
and sales to Participants, Borrower shall execute and deliver to Agent and shall
cause Guarantors to execute and deliver to Agent such further documents,
instruments or agreements as Agent or any Lender may reasonably require,
including one or more substitute promissory notes evidencing the Commitment of
each Lender, provided that such documents, instruments or agreements do not
(i) increase (other than to a de minimis extent) the obligations or liabilities
of any such Person hereunder or under the other Loan Documents in excess of the
obligations or liabilities intended to be provided herein or in the other Loan
Documents or (ii) decrease (other than to a de minimis extent) such Person’s
rights hereunder or under the other Loan Documents to less than what they were
prior to the execution of such documents, instruments or agreements. In
addition, Borrower agrees to reasonably cooperate with Agent and Lenders,
including providing such information and documentation regarding Borrower,
Borrower Member, Guarantors and any other Person as Agent or any Lender or any
potential Assignee or Participant may reasonably request and to meet with
potential Assignees and Participants upon reasonable notice.

SECTION 9.5. Notice; Registration Requirement. No assignment, sale, negotiation,
pledge, hypothecation or other transfer of any part of any Lender’s interest in
and to the Loan shall be effective or permitted under this Article IX until
(a) an assignment and acceptance agreement in the form attached hereto as
Schedule 9.5 (an “Assignment and Acceptance”) with such changes thereto as are
reasonably acceptable to Agent with respect to such assignment, sale,
negotiation, pledge, hypothecation or other transfer shall have been delivered
to Agent, (b) Agent shall have registered such Assignee’s name and address in
the Register which Agent maintains for the recordation of the names, addresses
and interests of Lenders, and (c) the parties to such transfer, assignment or
purchase shall have paid to Agent a processing and registration fee in the
amount of $3,500, except that no such fee shall be payable in connection with a
Lender’s assignment to its Affiliate(s). The entries in the Register shall be
conclusive, absent manifest error. This Section 9.5 shall not apply to any
Central Bank Pledge.

SECTION 9.6. Registry. Borrower hereby designates Agent to serve as Borrower’s
agent, solely for purposes of this Section 9.6, to maintain a register (the
“Register”) on which Agent will record the Commitments from time to time of each
Lender and each repayment with respect to the principal amount of the Loan of
each Lender. Failure to make any such recordation, or any error in such
recordation shall not affect Borrower’s obligations in respect of the Loan. With
respect to any Lender, the transfer of the Commitments of such Lender and the
rights to the principal of, and interest on, such Commitments shall not be
effective until such transfer is recorded on the Register maintained by Agent
with respect to ownership of such Commitments and prior to such recordation all
amounts owing to the transferor with respect to such Commitments shall remain
owing to the transferor. The registration of a transfer of all or part of any
Commitment shall be recorded by Agent on the

 

91



--------------------------------------------------------------------------------

Register only upon the acceptance by Agent of a properly executed and delivered
Assignment and Acceptance by the assignor and assignee. At the assigning
Lender’s option, concurrently with the delivery of an Assignment and Acceptance
pursuant to which an interest of such Lender in the Loan was assigned to such
Assignee, the assigning Lender shall surrender to Borrower its Note evidencing
the portion of the Loan corresponding to the interest so transferred and
Borrower shall deliver to Agent one or more new promissory notes in the same
aggregate principal amount issued to the assigning Lender and/or the Assignee.

SECTION 9.7. Lender Interest Rate Protection Agreements. Each Lender that is a
party to any Interest Rate Protection Agreement acknowledges that the interest
of Borrower in and to such Interest Rate Protection Agreement will be pledged
and collaterally assigned to Agent pursuant to the Loan Documents, and hereby
consents without any restrictions to such pledge and collateral assignment. All
payments, if any, due under such Interest Rate Protection Agreement shall be
paid directly to Agent for the benefit of Lenders and all other rights of
Borrower shall, upon the occurrence and during the continuance of an Event of
Default, be exercisable by Agent. Each Lender that is a party to any Interest
Rate Protection Agreement shall execute and deliver to Agent, and cause any
Affiliate of such Lender that is a party to any Interest Rate Protection
Agreement to execute and deliver to Agent, upon entering into such agreement the
Interest Rate Protection Agreement Consent in order to confirm the foregoing.

SECTION 9.8. Disclosure by Agent or Lender. Without limiting Section 9.3 hereof,
Borrower consents to the issuance by Agent and Lenders of press releases,
advertisements and other promotional materials in connection with the marketing
activities of Agent and Lenders, including the disclosure that the Person acting
as agent for the Lenders is the Agent for the Loan, the amount of the Loan and
the name, location and use of the Premises.

ARTICLE X

AGENT AND LENDERS

SECTION 10.1. Scope of Article X. This Article X shall be binding on Agent and
Lenders, but shall not be binding on or enforceable by Borrower unless otherwise
expressly provided herein. As among Agent and Lenders, the provisions of this
Article X may be amended, waived or otherwise modified by Agent and Lenders
without Borrower’s consent and without the need for Borrower to be party to any
of the same. Without limiting the foregoing, nothing contained in this Article X
or any amendments, waivers or modifications thereof by Agent and Lenders, shall
limit or modify the rights and obligations of, and restrictions applicable to,
Borrower, Agent or Lenders set forth in any other provision of this Loan
Agreement or in the other Loan Documents, except as among Agent and Lenders.

SECTION 10.2. Agent.

(a) Appointment. Each Lender hereby irrevocably designates and appoints Agent as
the agent of such Lender with respect to the Loan and to act as “Agent” under
the Loan Documents. Each Lender hereby irrevocably authorizes Agent, as its
agent, to take such action and to exercise such powers on such Lender’s behalf
as may be taken by Agent under any Loan Document, including as a payee,
mortgagee, assignee or beneficiary or otherwise, together with

 

92



--------------------------------------------------------------------------------

such other powers as are reasonably incidental thereto. Nothing contained in
this Loan Agreement, any Assignment and Acceptance or in any other Loan Document
is intended to create or shall be construed as imposing on Agent any obligations
except as expressly set forth in this Loan Agreement or in any other Loan
Document. Agent shall not have any fiduciary or trustee relationship with
Lenders .

(b) Duties of Agent. Agent shall not have any duties or responsibilities except
those expressly set forth in this Loan Agreement and in the other Loan
Documents; no implied covenants, functions, responsibilities, duties,
obligations or liabilities of Agent shall be construed to exist under this Loan
Agreement or any other Loan Document. Agent shall perform its duties hereunder
in accordance with the same standard of care as that customarily exercised by
Agent with respect to the administration of a loan similar to the Loan held
entirely for its own account. Agent shall not have any duty to ascertain or
inquire into or verify the performance or observance of any covenants or
agreements in any Loan Documents by Borrower, Guarantors or any other Person or
the satisfaction of any condition or to inspect the Premises (except that Agent
shall have a duty to keep itself informed of any default in the payment of
Interest or principal hereunder). Agent shall not be liable for any undertaking
of Borrower, Guarantors or any other Person or for any error of judgment, or for
any action taken or omitted to be taken by Agent other than willful misconduct
or gross negligence of Agent.

(c) Reliance by Agent. Agent is entitled to rely upon (and shall be protected in
relying upon) any written or oral statement and notices or any other
certification or documents believed by Agent to be genuine and correct and to
have been signed or made by the proper Person and, with respect to all of its
duties under the Loan Documents, upon advice of counsel (including counsel for
Borrower and Guarantors), independent public accountants, engineers, architects
and other experts selected by Agent and shall not be liable for any action taken
or omitted to be taken by Agent in good faith in accordance with the advice of
such counsel, independent public accountants, engineers, architects and other
experts.

(d) Delegation of Duties. Agent may execute any of its duties under this Loan
Agreement and any duties as Agent or as a party, payee, mortgagee, assignee or
beneficiary under any Loan Document, by or through agents, affiliates or
attorneys-in-fact. Agent shall not be responsible for the negligence or
misconduct of any agents, affiliates or attorneys-in-fact selected by Agent with
reasonable care and prudence.

(e) Agent in its Capacity as a Lender. If the Person acting as Agent is also a
Lender, then with respect to the ownership interest of such Person as a Lender,
such Person in its capacity as Lender shall have the rights and powers of a
Lender under this Loan Agreement and the other Loan Documents as set forth
herein and therein and may exercise or refrain from exercising the same as
though it were not Agent, and the term “Lender” and “Lenders” shall include such
Person in its individual capacity as a Lender for so long as such Person is a
Lender.

(f) Relationship with Borrower. Each Lender acknowledges that, with respect to
the Loan and the Loan Documents, Agent shall have the sole and exclusive
authority to deal and communicate with Borrower, Guarantors and any other Person
on behalf of Lenders and each Lender acknowledges that any notices or demands
from such Lender to Borrower, Guarantors or such Person must be promptly
forwarded to Agent for delivery. Each Lender

 

93



--------------------------------------------------------------------------------

agrees that it will not take any legal action, nor institute any actions or
proceedings, against Borrower, Guarantors or any other Person with respect to
any of the Obligations, without the prior consent of Agent, which consent may be
withheld by Agent in its discretion.

SECTION 10.3. Distributions. Each Lender shall be entitled to receive, and Agent
shall transfer to each Lender, in accordance with Section 10.16 hereof, each
Lender’s Pro Rata Share of all payments received by Agent pursuant to the Loan
Documents on account of principal, interest, default interest, late fees,
Extension Fee, Spread Maintenance Fee and other sums, excluding, however,
(a) any sums payable to Agent or any Lender in a manner other than in proportion
to each Lender’s Pro Rata Share in connection with any Interest Rate Protection
Agreement or pursuant to Section 2.9, 2.14 or 7.15 hereof, without regard as to
whether such sums constitute Additional Interest, (b) any sums payable pursuant
to the Loan Fee Letter, and (c) any sums payable to Agent in its capacity as
Agent, including any sums payable on account of expenses incurred by Agent which
Borrower or any Guarantor is obligated to reimburse Agent pursuant to the Loan
Documents, to the extent that Lenders have not made a payment on account thereof
pursuant to Section 10.9 hereof (the sums referred to in clauses (a) through
(c) are hereinafter referred to as, “Excluded Sums”). Promptly following request
from a Lender (at any time that a monetary Event of Default exists), Agent shall
describe in reasonable detail to such Lender all Excluded Sums distributed by
Agent (other than those paid pursuant to the Loan Fee Letter) over any
identified period of time. Lenders acknowledge that Lender Interest Rate
Protection Agreements are secured pari passu with the rest of the Obligations.
In amplification of the foregoing, in the event that any payment received by
Borrower hereunder is insufficient to pay all amounts due and owing on the date
of such payment, such payment shall be applied pari passu to the obligations
under Lender Interest Rate Protection Agreements together with any application
thereof to the outstanding principal of the Loan. If any Lender is or becomes a
party to any Lender Interest Rate Protection Agreement, such Lender
unconditionally consents, without any restrictions, to the pledge and collateral
assignment of Borrower’s interest in such Interest Rate Protection Agreement,
agrees to pay directly to Agent all payments, if any, due under the Interest
Rate Protection Agreement and agrees that all rights of Borrower thereunder
shall be exercisable by Agent.

SECTION 10.4. Authority, No Reliance; Binding Effect. Each Lender (a) represents
and warrants that it is legally authorized to enter into this Loan Agreement,
(b) agrees that neither Agent nor any Lender shall be responsible to one another
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or collectibility of any of the Loan Documents or any other
instrument or document furnished pursuant thereto or in connection with the
Obligations, (c) confirms and agrees that neither Agent nor any Lender has made
or will be deemed to have made any warranty or representation to another or
shall be responsible to another for any statements, warranties or
representations (written or otherwise) made in or in connection with the Loan or
the Loan Documents or for the financial condition of Borrower or any other
Person or for the title or the value of any portion of the Mortgaged Property or
other Collateral and (d) agrees that it will be bound by the provisions of this
Loan Agreement and will perform in accordance with its terms all the obligations
which by the terms of this Loan Agreement are required to be performed by it as
a Lender. Each Lender acknowledges that it has, independently and without
reliance upon Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Loan Agreement. Each Lender also acknowledges that
it

 

94



--------------------------------------------------------------------------------

will, independently and without reliance upon Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under this Loan Agreement.

SECTION 10.5. Loan.

(a) Amendments and Modifications; Exercise of Rights and Remedies. Subject to
Section 10.5(b) hereof and to any other provision of this Loan Agreement or the
other Loan Documents that expressly provides that consent or approval for a
particular action be given by all Lenders, the Requisite Lenders or one or more
particular Lenders, Agent reserves the right, in its discretion, in each
instance without prior notice to Lenders, (i) to exercise or refrain from
exercising any powers or rights which Agent or Lenders may have under or with
respect to the Note, this Loan Agreement or any other Loan Document in
accordance with the terms thereof, (ii) to enforce or determine not to enforce
the Loan Documents in accordance with the terms thereof, (iii) to grant or
withhold consents, approvals or waivers and to make any other determinations in
connection with the Loan and the Loan Documents, (iv) to amend or modify the
Loan Documents, (v) to acquire additional security or release any security given
with respect to the Loan, (vi) to collect all sums due under the Loan Documents,
(vii) to declare the Loan due and payable when permitted to do so pursuant to
the terms of the Loan Documents, and (viii) to exercise or determine not to
exercise all powers which are incidental to any of the foregoing.

(b) Restrictions of Power of Agent. (1) Notwithstanding anything to the contrary
contained in Section 10.5(a) hereof or elsewhere in this Loan Agreement, Agent
shall not, without the prior written consent of all Lenders, agree to any
amendment, modification, termination, or waiver of any provision of this Loan
Agreement or the other Loan Documents which would (i) extend the time for any
payments of interest or principal, including the Maturity Date, (ii) reduce the
amount of any payment of principal, (iii) reduce the rate of interest payable
pursuant to this Loan Agreement, (iv) increase the maximum principal amount of
the Loan in excess of the Loan Amount, (v) release any material portion of the
Collateral granted under the Loan Documents except as required pursuant to the
terms of the Loan Documents, by law or upon repayment of the Obligations in
full, (vi) release Borrower or any Guarantor or other guarantor of the Loan from
any of their material obligations with respect to the Loan except as required
pursuant to the terms of the Loan Documents, by law or upon repayment of the
Obligations in full, (vii) alter the definition of “Requisite Lenders” provided
herein or otherwise modify the number or percentage of the Lenders required to
make any determination or give any consent hereunder, (viii) amend Article IX
hereof or this Article X, (ix) provide for payments other than for the ratable
account of the Lenders, (x) require or provide for the acceptance of new
collateral or guaranties other than to benefit the Lenders on a pro rata basis,
(xi) reduce or postpone the payment of any fees or provide for the payment of
any additional fees to Lenders other than on a ratable basis, or (xii) modify or
waive the provisions of Section 7.16 hereof.

(2) Notwithstanding anything to the contrary contained in Section 10.5(a) hereof
or elsewhere in this Loan Agreement, and subject to the provisions of
Section 10.5(b)(1) hereof, (i) Agent shall not, without the prior written
consent of the Requisite Lenders, enter into any material amendment modification
or waiver of the terms of this Loan Agreement or the other Loan Documents;
provided, however, that Agent may, without the consent of the Requisite Lenders,
waive any late payment charge or imposition of the Default Rate with respect to
any

 

95



--------------------------------------------------------------------------------

sums less than thirty (30) days delinquent, and (ii) Agent shall (subject to
Section 10.9(b) hereof) take such action with respect to any Event of Default
which is continuing, including with respect to the exercise of remedies or the
realization on, or operation or disposition of, any or all of the Mortgaged
Property or any other Collateral (including without limitation as to (x) the
taking possession of, foreclosure or acceptance of a deed and/or assignment of
the Collateral or any portion thereof in lieu of foreclosure, (y) the sale,
disposition or other treatment of the ownership and operation of the Collateral
and (z) any bid and the amount thereof at foreclosure of the Mortgage) as shall
be directed by the Requisite Lenders; provided, however, that, unless and until
Agent shall have received such directions, Agent may take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem to be in the best interest of Lenders.

(3) Notwithstanding anything to the contrary contained in Section 10.5(a) hereof
or this Section 10.5(b) or elsewhere in this Loan Agreement, Agent shall not
increase the amount of any Lender’s Commitment without the prior consent of such
Lender, provided that, for purposes hereof, the making of protective advances
shall not be construed as an increase of a Lender’s Commitment.

(c) Deemed Consent. In the event that Agent requests a Lender’s consent pursuant
to Section 10.5(b) hereof and Agent does not receive such Lender’s written
response within ten (10) Business Days of the request therefor, or such shorter
period that Agent, in the exercise of its reasonable business judgment,
determines as necessary under the circumstances, Agent shall send a second
request to such Lender; if Agent does not receive such Lender’s written response
to such second request within five (5) Business Days of such second request,
then such Lender shall be deemed to have consented to the action or
determination proposed in such request. All such requests for consent from Agent
to Lenders shall (i) be given in the form of a written notice to each Lender,
(ii) be accompanied by a description of the matter or item as to which such
consent is requested, or shall advise each Lender where such matter or item may
be inspected, or shall otherwise describe the matter or issue to be resolved,
(iii) shall include Agent’s proposal in respect thereof and (iv) in the case of
a second request as described above, shall state at the top of the page in bold
lettering “LENDER’S RESPONSE IS REQUIRED WITHIN FIVE (5) BUSINESS DAYS OF
EFFECTIVENESS OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT AND YOUR
FAILURE TO RESPOND MAY BE DEEMED TO CONSTITUTE YOUR CONSENT TO THE ACTION FOR
WHICH YOUR CONSENT IS SOLICITED.”

(d) Instructions from Lenders. Agent may at any time request instructions from
Lenders with respect to any actions, consents, waivers or approvals which, by
the terms of any of the Loan Documents, Agent is permitted or required to take
or to grant, and Agent shall be absolutely entitled to refrain from taking any
action or to withhold any approval, consent or waiver and shall not be under any
liability whatsoever to any Person for refraining from any action or withholding
any approval, consent or waiver under any of the Loan Documents until Agent
shall have received such instructions.

SECTION 10.6. Equitable Adjustments. If a Lender shall obtain any payment
(whether voluntary, involuntary or otherwise) on account of such Lender’s
interest in the Loan in excess of such Lender’s Pro Rata Share to which such
Lender is entitled (other than

 

96



--------------------------------------------------------------------------------

payments on account of Excluded Sums payable to such Lender) or payment on
account of Excluded Sums payable to another Person, such Lender shall forthwith
pay over to Agent an amount sufficient to enable Agent to cause such excess
payment to be shared ratably with the other Lenders or, in the case of Excluded
Sums payable to another Person, such Excluded Sums.

SECTION 10.7. Other Transactions. Agent and each Lender and their respective
Affiliates and subsidiaries may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of business with,
Borrower, any Affiliate of Borrower, any subsidiaries of Borrower or its
Affiliates and any Person who may do business with or own interests in or
securities of Borrower or any such Affiliate or subsidiary without any duty to
account therefor to each other. In the event that Agent or a Lender shall enter
into an Interest Rate Protection Agreement, Agent or such Lender, as the case
may be, shall be free to exercise its rights and remedies pursuant to the terms
of the applicable Interest Rate Protection Agreement as if Agent or Lender, as
the case may be, was not Agent or a Lender hereunder.

SECTION 10.8. Obligations Absolute. Each Lender acknowledges and agrees that its
obligations hereunder are absolute and unconditional and shall not be affected
by any circumstance whatsoever, including any breach by Agent or a Lender of
their obligations under this Loan Agreement or any other Loan Document, any lack
of validity or enforceability of the Note, this Loan Agreement or any other Loan
Document, the occurrence and continuance of any Default or Event of Default or
the failure to satisfy any term or condition of the Note, this Loan Agreement or
any other Loan Document. Without limiting the generality of the immediately
preceding sentence, each Lender agrees that any payment required to be made by
it shall be made without any offset, abatement, withholding or reduction
whatsoever and a breach by Agent or any Lender of any of their obligations
pursuant to this Loan Agreement or any other Loan Document shall not limit or
otherwise affect a Lender’s obligations pursuant to this Loan Agreement.

SECTION 10.9. Indemnification.

(a) Generally. Lenders hereby agree to indemnify Agent (to the extent Agent is
not otherwise reimbursed hereunder or under the Loan Documents by Borrower), on
demand, in proportion to their Pro Rata Shares, for and against any and all
claims, demands, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements (including reasonable fees
and disbursements of counsel) of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against Agent in any way relating to or
arising hereunder or out of any of the Loan Documents, any action taken or
omitted by Agent hereunder or thereunder, the Premises or the Collateral,
including any matter required to be indemnified by Borrower pursuant to
Section 11.1 hereof; provided, however, that Lenders shall not be liable for
(a) any of such claims, demands, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting from Agent’s willful misconduct or gross negligence, or (b) any
of such claims, demands, liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements which arise pursuant
to any Lender Interest Rate Protection Agreement to which Agent or its Affiliate
is party. A certificate of Agent as to the amount for which Lenders are required
to reimburse Agent pursuant to this Section 10.9 shall be prima facie evidence
as to such amount. Lenders’ obligations under this Section 10.9 shall survive
the termination of this

 

97



--------------------------------------------------------------------------------

Loan Agreement and the Loan Documents. Without limiting the foregoing, in the
event Agent elects to make a protective advance, Lenders shall fund its Pro Rata
Share thereof in accordance with Section 10.16 hereof. If Agent advances its own
funds for any protective advance, each Lender shall upon Agent’s demand
reimburse Agent for same in the amount of its Pro Rata Share thereof.

(b) Indemnification Regarding Certain Actions. Unless indemnified to Agent’s
satisfaction against any claims, demands, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
(including reasonable fees and disbursements of counsel), Agent may not be
compelled to do any act under this Loan Agreement or any other Loan Document or
to take any action toward the execution or enforcement of the powers hereby or
thereby created or to prosecute or defend any suit with respect to this Loan
Agreement or any other Loan Document. In no event, however, shall Agent be
required to take any action that Agent determines would be in violation of any
applicable regulatory requirements, or could incur for Agent criminal or onerous
civil liability.

SECTION 10.10. Taxes. All taxes due and payable on any payments to be made to
any Lender with respect to the Obligations or under the Loan Documents shall be
such Lender’s sole responsibility. All payments payable by Agent to any Lender
hereunder or otherwise with respect to the Obligations shall be made without
deduction for any taxes, charges, levies or withholdings, except to the extent,
if any, that such amounts are required to be withheld by Agent under applicable
law or the terms of the Loan Documents or this Loan Agreement. If any Lender is
organized or is existing under the laws of a jurisdiction outside the United
States, such Lender shall provide to Agent upon the execution of this Loan
Agreement, or execution of any Assignment and Acceptance pursuant to which it
becomes a Lender hereunder, and from time to time thereafter, at least two
(2) duplicate completed and signed copies of any form(s) that may be required by
the United States Internal Revenue Service in order to certify such Lender’s
exemption from United States withholding taxes with respect to payments to be
made to such Lender with respect to the Obligations or under the Loan Documents
or such other documents as are necessary to indicate that all such payments are
exempt from or subject to such taxes at a rate reduced by an applicable tax
treaty.

SECTION 10.11. Return of Payments. If Agent has received or applied any payment
with respect to the Loan and has paid to any Lender any portion of such payment,
and thereafter such payment or application is rescinded or must otherwise be
returned or paid over by Agent, whether required pursuant to any bankruptcy or
insolvency law, the Loan Documents, or otherwise, such Lender shall, at Agent’s
request, promptly return its share of such payment or application to Agent. In
addition, such Lender shall simultaneously remit its Pro Rata Share of any
interest or other amounts required to be paid by Agent with respect to such
payment or application. If any Lender fails to remit such payment to Agent prior
to 10:00 a.m. (New York City time) on the second (2nd) Business Day following
Agent’s request for such funds, the payment owed to Agent shall earn interest at
the Federal Funds Rate for each day from the date of Agent’s request until its
payment to Agent.

SECTION 10.12. No Partnership. This Loan Agreement, the Assignment and
Acceptances and the other Loan Documents do not create a partnership or joint
venture among Agent and/or Lenders.

 

98



--------------------------------------------------------------------------------

SECTION 10.13. Resignation and Removal of Agent; Successor Agent.

(a) Resignation. Agent may resign, without the consent of Borrower or any
Lender, from the performance of all its functions and duties hereunder at any
time by giving at least thirty (30) days’ prior written notice to Borrower and
Lenders, unless applicable law requires a shorter notice period or that there be
no notice period, in which instance such applicable law shall control. Such
resignation shall take effect upon the acceptance by a successor Agent of
appointment pursuant to Section 10.13(c) or, if applicable, the appointment by
Agent of a successor Agent pursuant to Section 10.13(d) hereof.

(b) Removal of Agent. In the event of the occurrence of any gross negligence or
willful misconduct of Agent, if all Lenders (excluding the Lender that is then
acting as Agent or is an Affiliate of Agent) (or, in the event there are more
than three (3) Lenders who are not Affiliates of each other, the Requisite
Lenders, but disregarding the Lenders that is then acting as Agent or is an
Affiliate of Agent for purposes of determining the Requisite Lenders) agree,
then Agent may be removed as the Agent; provided that no removal of Agent shall
in any way affect the rights of Agent in its individual capacity as a Lender.

(c) Appointment of Successor Agent by Requisite Lenders. Upon any resignation or
removal of Agent, the Requisite Lenders (including in the determination of the
Requisite Lenders, the Pro Rata Share of the Lender that is also the resigning
or removed Agent shall appoint a successor Agent (who shall also be a Lender).

(d) Appointment by Resigning Agent. If, upon the resignation of Agent, a
successor Agent shall not have been appointed within the thirty (30) days or
shorter period provided in Section 10.13(a) hereof, the resigning Agent shall
then appoint a successor Agent (who also shall be a Lender), which successor
shall serve as Agent until such time, if any, as the Requisite Lenders appoint a
successor Agent as provided above.

(e) Rights of the Successor and Retiring Agent. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, or, if applicable, the
appointment of a successor Agent by Agent pursuant to Section 10.13(d) hereof,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent arising from and
after the date of such acceptance and appointment, and the retiring Agent shall
be discharged from the duties and obligations of Agent arising from and after
such date. After the resignation or removal of Agent as provided herein, the
provisions of this Loan Agreement shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Loan Agreement.

SECTION 10.14. Defaults by any Lender.

(a) Consequences of Default. If for any reason any Lender shall be in default of
any of its monetary obligations or in default in any material respect of any of
its non-monetary obligations pursuant to this Loan Agreement or any other Loan
Document (a “Defaulting Lender”), then, in addition to the rights and remedies
that may be available to Agent and any other Lender under this Loan Agreement,
at law and in equity, such Defaulting Lender’s right to participate as a Lender
in decisions under this Loan Agreement, including any rights to

 

99



--------------------------------------------------------------------------------

approve or direct any determination, action or inaction of Agent where the
approval or direction of Lenders is required or permitted hereby, and such
Defaulting Lender’s right to assign, transfer, sell all or any portion of its
rights in and to the Loan or a participation therein pursuant to Article IX
hereof, shall be suspended during the pendency of such failure or refusal.

(b) Remedies. If for any reason the Defaulting Lender fails to make timely
payment of any amount required to be paid by such Defaulting Lender to or for
the benefit of Agent or any other Lender hereunder, then, in addition to other
rights and remedies which Agent or such other Lender may have hereunder or
otherwise, Agent or any Lender shall be entitled, but not obligated (i) to
advance funds on behalf of any Defaulting Lender, (ii) to collect interest from
the Defaulting Lender at the Base Rate until the date on which the payment is
made, (iii) to withhold or set off or in the case of a Lender, to cause Agent to
withhold or setoff, and to apply to the payment of the defaulted amount and any
related interest, any amounts to be paid to the Defaulting Lender under this
Loan Agreement, (iv) to bring an action or suit against the Defaulting Lender in
a court of competent jurisdiction to recover the defaulted amount and any
related interest and (v) to purchase the Defaulting Lender’s interest in the
Loan in the manner set forth in this Section 10.14. Upon the Defaulting Lender’s
failure to make payments as set forth herein and so long as such failure remains
uncured (and it is agreed an advance of funds by any other Lender pursuant to
clause (i) above shall not be considered a cure of the Defaulting Lender’s
default), the Defaulting Lender shall not be entitled to receive its share of
any payments made by Borrower or any other Person (or amounts owed by Borrower
or any other Person) after such date pursuant to the Loan Documents. If Agent
receives any payment with respect to the Obligations from Borrower or any other
Person as to which a Defaulting Lender would otherwise have been entitled, then
such Defaulting Lender’s share of such payment shall be credited toward the
amount owed hereunder by such Defaulting Lender on a dollar for dollar basis.

(c) Purchase of Defaulting Lender’s Interest after Default. In the event of a
default by a Lender as referred to in Section 10.14(a) hereof, each Lender which
is not a Defaulting Lender shall have the right, but not the obligation, in its
sole discretion, to acquire such Defaulting Lender’s interest in the Loan. If
more than one Lender exercises such right, each such Lender which is not a
Defaulting Lender shall have the right to acquire (in accordance with such
acquiring Lender’s Pro Rata Share or upon agreement of the Lenders that desire
to so purchase the Defaulting Lender’s interest, any other proportion) the
Defaulting Lender’s interest in the Loan. Such right to purchase shall be
exercised by written notice from the applicable Lender(s) electing to exercise
such right to the Defaulting Lender (an “Exercise Notice”), copies of which
shall also be sent concurrently to each other Lender. The Exercise Notice shall
specify (i) the purchase price for the interest of the Defaulting Lender,
determined in accordance with Section 10.15 hereof and (ii) the date on which
such purchase is to occur, which shall be any Business Day which is not less
than fifteen (15) days after the date on which the Exercise Notice is given,
provided that if such Defaulting Lender shall have cured its default in full
(including with the payment of any interest and other amounts due in connection
therewith) to the satisfaction of Agent within said fifteen (15) day period,
then the Exercise Notice shall be of no further effect and the non-defaulting
Lender(s) shall no longer have a right to purchase such Defaulting Lender’s
interest. Upon any such purchase of a Defaulting Lender’s interest and as of the
date of such purchase (the “Purchase Date”), the Defaulting Lender’s interest in
the Loan, and its rights hereunder as a Lender arising from and after the
Purchase Date (but not its rights and liabilities with respect thereto or under
this Loan Agreement or the other Loan Documents

 

100



--------------------------------------------------------------------------------

for obligations, indemnities and other matters arising or matters occurring
before the Purchase Date) shall terminate on the Purchase Date, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest. Without in any manner limiting the
remedies of Agent or any other Lender, the obligation of a Defaulting Lender to
sell and assign its interest in the Loan under this Section 10.14 shall be
specifically enforceable by Agent and/or any other Lender by an action brought
in any court of competent jurisdiction for such purpose, it being acknowledged
and agreed that, in light of the disruption in the administration of the Loan
and the other terms of the Loan Documents that a Defaulting Lender may cause,
damages and other remedies at law are not adequate.

SECTION 10.15. Purchase Price; Payment for Defaulting Lender’s Pro Rata Share.
The purchase price for the interest of a Defaulting Lender in the Loan (the
“Purchase Price”) shall be equal to the sum of all of the Defaulting Lender’s
advances under the Loan Documents outstanding as of the Purchase Date, less the
costs and expenses incurred by Agent and any non-defaulting Lender directly as a
result of the Defaulting Lender’s default hereunder, including interest accrued
on such unpaid amounts (at the Base Rate), court costs and including reasonable
attorneys’ fees and disbursements, and fees for accountants and other similar
advisors (provided that such costs and expenses are paid by the Lenders
acquiring the interest of such Defaulting Lender to Agent and the Lenders
incurring same).

SECTION 10.16. Election of Interest Rate; Distribution of Funds to Lenders.
Agent shall promptly notify each Lender upon its receipt of notice from Borrower
pursuant to Section 2.3(b) hereof electing to convert to an Applicable Interest
Rate. All sums received by Agent pursuant to the Loan Documents on account of
principal, Interest or other sums payable to all Lenders in accordance with
their Pro Rata Shares, after application, at Agent’s option, of such sums to any
amounts due and payable to Agent from Borrower or Lenders under any Loan
Document, which are received by 1:00 p.m. (New York City time) shall be paid to
Lenders on the date of receipt; such sums received by Agent after 1:00 p.m. (New
York City time) shall be paid to Lenders on or before the next succeeding
Business Day. All sums received by Agent pursuant to the Loan Documents on
account of other sums payable to any specific Lenders, including Additional
Interest and Excluded Sums, after application, at Agent’s option, of such sums
to any amounts due and payable to Agent from Borrower (in each case, prorated
among the Lenders in accordance with their Pro Rata Shares) or such specific
Lenders hereunder, which are received by 1:00 p.m. (New York City time) shall be
paid to the applicable Lenders to which such amounts are due on the date
received (if received on a Business Day) or the next succeeding Business Day (if
the date of receipt is not a Business Day); such sums received by Agent after
1:00 p.m. (New York City time) shall be paid to the applicable Lenders to which
such amounts are due on or before the next succeeding Business Day. Amounts
received by Agent for the account of Lenders and not paid by Agent to the
applicable Lenders when required by the immediately preceding sentence shall
bear interest from such required date of payment until paid by Agent, at the
Federal Funds Rate.

SECTION 10.17. Titles. Deutsche Bank Securities Inc. is hereby appointed
Syndication Agent for the Loan. The designation of any Person as “Syndication
Agent” shall not impose or confer on such Person any rights, obligations or
duties.

 

101



--------------------------------------------------------------------------------

ARTICLE XI

GENERAL CONDITIONS

SECTION 11.1. Indemnity.

(a) Borrower hereby indemnifies and agrees to defend, protect and hold harmless
Agent and Lenders and their respective affiliates, participants, directors,
officers, agents and employees (each, an “Indemnified Party”) from and against
any and all losses, liabilities, obligations, charges, claims, damages,
penalties, causes of action, costs and expenses (including reasonable attorneys’
fees and disbursements) of any kind or nature (except to the extent of any claim
arising from the gross negligence or willful misconduct of such Indemnified
Party and any claim arising among, by or between Agent and Lenders against each
other or any of them), suffered or incurred by an Indemnified Party in
connection with this Loan Agreement, any of the other Loan Documents, the
consummation of the transactions contemplated herein or therein, the
construction, use, operation or occupancy of the Premises or any Mortgaged
Property, any Permitted Encumbrance, any Premises Document, any Lease, the
Property Management Agreement, the License Agreement or any Interest Rate
Protection Agreement, including the following:

 

  (i) any accident, injury to or death of Persons or loss of or damage to
property occurring on or about the Premises or any part thereof, or the
adjoining sidewalks, curbs, vaults and vault space, if any, and streets and
ways;

 

  (ii) any design, construction, operation, use, nonuse or condition of the
Premises or any part thereof, or the adjoining sidewalks, curbs, vaults and
vault space, if any, and streets and ways, including claims or penalties arising
from violation of any Legal Requirement or Insurance Requirement, as well as any
claim based on any patent or latent defect, whether or not discoverable by Agent
or any Lender, any claim as to which the insurance is inadequate;

 

  (iii) any performance of or failure to perform any labor or services or
furnishing of or failure to furnish any materials or other property in respect
of the Premises or any part thereof;

 

  (iv) any negligence or tortious act or omission on the part of Borrower or any
of its agents, contractors, servants, employees, Lessees, lessees, sublessees,
licensees, guests or invitees;

 

  (v)

any other relationship that has arisen or may arise between or among Agent
and/or any Lenders on the one hand, and Borrower, Borrower Member, Guarantors,
any third party with respect to the Premises or the Mortgaged Property or any of
the foregoing, on the other hand, as a result of the execution and delivery of
the Note,

 

102



--------------------------------------------------------------------------------

  this Loan Agreement or the other Loan Documents, or any other action
contemplated hereby, thereby or by any other document executed in connection
with the Loan;

 

  (vi) any claim, action or other proceeding brought by or on behalf of any
Person against Agent or any Lender as the holder of, or by reason of its
interest in, any sum deposited or paid hereunder or in connection herewith, any
insurance proceeds, any condemnation awards or other amounts applied to the
Obligations;

 

  (vii) any investigation, defense or settlement of claims or in obtaining any
prohibited transaction exemption under ERISA by reason of a breach of
Section 7.16 hereof; and

 

  (viii) any circumstance resulting in the impairment of the Liens of the
Mortgage and/or the other Security Documents, including as a result of
non-compliance with any applicable lien law.

(b) If any action or proceeding shall be commenced or taken (including an action
to foreclose the Mortgage, collect the Obligations or enforce Agent’s rights
under this Loan Agreement, the Note or the other Loan Documents) by Agent or any
other Person, in which action or proceeding Agent or any Lender is involved or
is made a party by reason of the execution and/or delivery of the Note, this
Loan Agreement, or any other Loan Documents or in which it becomes necessary to
enforce, defend or uphold the lien on the Mortgaged Property pursuant to the
Mortgage, this Loan Agreement or the other Loan Documents or the Agent’s and
Lenders’ rights under the Note or any other Loan Documents, all sums paid by
Agent or any Lender for the expense of any such action or litigation shall be
paid by Borrower to Agent ten (10) Business Days after demand. In the event the
Mortgaged Property, or any part thereof, shall be advertised for foreclosure
sale and not sold, Borrower shall pay all costs in connection therewith,
including reasonable attorneys’ fees and disbursements and advertising costs.

(c) Borrower hereby indemnifies and agrees to defend and hold harmless the
Indemnified Parties from and against any and all liabilities, claims, charges,
losses and expenses (including reasonable attorneys’ fees and disbursements) or
damages of any kind or nature which may arise as a result of any claim by any
broker, “finder” or advisor with which Borrower or any Affiliate of Borrower has
dealt or is alleged to have dealt (other than any broker, “finder” or advisor
claiming solely through Agent or any Lender).

(d) Borrower will hold Agent and each Lender harmless against any and all
liability with respect to any mortgage/deed recording, transfer or intangible
personal property tax or similar imposition now or hereafter in effect, to the
extent that the same may be payable by Agent or any Lender with respect to this
Loan Agreement, any Note or any other Loan Document.

(e) Within ten (10) Business Days of demand by any Indemnified Party, Borrower
shall commence to defend, and shall thereafter diligently pursue defense of, any
investigation, action or proceeding in connection with any claim or liability,
or alleged claim or

 

103



--------------------------------------------------------------------------------

liability, that would, if determined adversely to such Indemnified Party, be
covered by the indemnification provisions contained in this Section, such
defense to be at the sole cost and expense of Borrower and by counsel selected
by Borrower and reasonably approved by such Indemnified Party, which counsel
may, without limiting the rights of an Indemnified Party pursuant to the next
succeeding sentence, also represent Borrower in such investigation, action or
proceeding. In the alternative, an Indemnified Party may elect to conduct its
own defense through counsel of its own choosing and at the reasonable expense of
Borrower.

(f) The provisions of this Section 11.1 shall survive the repayment of the Loan.

SECTION 11.2. No Waivers. No failure or delay on the part of Agent or Lenders in
exercising any right, power or remedy hereunder or under or in connection with
this Loan Agreement or the other Loan Documents or to insist upon the strict
performance of any term of this Loan Agreement or any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy under or in connection with
this Loan Agreement or any other Loan Document.

SECTION 11.3. Intentionally Omitted.

SECTION 11.4. Contractors. No contractor, supplier or any other Person dealing
with Borrower shall be, nor shall any of them be deemed to be, third party
beneficiaries of this Loan Agreement, but each shall be deemed to have agreed,
(a) that the contractor, supplier or other Person in question shall look to
Borrower as their sole source of recovery if not paid and (b) except as
otherwise agreed to in writing between Agent and such Person in question, that
they may not claim against Agent or Lenders under any circumstances.

SECTION 11.5. Agent and Lenders Sole Beneficiaries. All funds held in the
Accounts (other than the Operating Account) and other Collateral held by Agent
are held, subject to the provisions of this Loan Agreement and the other Loan
Documents, solely and exclusively for the benefit of Agent and Lenders. No
Person other than Agent and Lenders shall have standing to require satisfaction
of any terms, provisions, covenants and other conditions in accordance with
their terms or be entitled to require any particular application of such funds
or Collateral. No Person other than Agent and Lenders shall be deemed to be
beneficiary of the terms, provisions, covenants and other conditions of this
Loan Agreement and the other Loan Documents, any or all of which may be freely
waived, in whole or in part, by Agent at any time if Agent deems it advisable or
desirable to do so.

SECTION 11.6. Entire Agreement. This Loan Agreement and the other Loan Documents
embody the entire agreement and understanding between Borrower, Agent and/or
Lenders with respect to the Loan and supersede and cancel all prior loan
applications, expressions of interest, commitments, agreements and
understandings, whether oral or written, relating to the subject matter hereof,
except as specifically agreed in writing to the contrary.

 

104



--------------------------------------------------------------------------------

SECTION 11.7. Assignment. Borrower may not assign, transfer or otherwise convey
this Loan Agreement or any other Loan Document, in whole or in part, nor all or
any portion of the Loan nor any interest therein.

SECTION 11.8. Further Assurances; Filing of Financing Statements. Borrower
promptly shall make, execute or endorse, and acknowledge and deliver or file or
cause the same to be done, all such vouchers, invoices, notices, certifications,
instruments, additional agreements, undertakings, conveyances, deeds of trust,
mortgages, transfers, assignments, financing statements or other assurances, and
take all such other action, as Agent may, from time to time, reasonably deem
necessary or proper in connection with this Loan Agreement or any of the other
Loan Documents, the obligations of Borrower hereunder or thereunder, or for
better assuring and confirming unto Agent and Lenders the full benefits and
rights granted or purported to be granted by this Loan Agreement or the other
Loan Documents; provided, however, the same do not increase, in any material
respect, Borrower’s or any Guarantors’ respective obligations or decrease, in
any material respect, such parties’ respective rights under this Loan Agreement
or the other Loan Documents. Borrower hereby agrees that, without notice to or
the consent of Borrower, Agent may file with the appropriate public officials
such financing statements or similar documents as are or may become necessary to
perfect and continue the perfection of the security interest granted by any
Security Document.

SECTION 11.9. Cumulative Remedies. The remedies in this Loan Agreement and the
other Loan Documents herein are cumulative and not exclusive of any remedies
available at law or equity or in any other agreement, document or instrument.

SECTION 11.10. Amendments, Consents, Waivers, Approvals, Etc. Except as set
forth in Section 10.1 hereof (and subject to Section 10.5(b) hereof), no
amendment, modification, termination, or waiver of any provision of this Loan
Agreement or the other Loan Documents shall be effective unless in writing and
signed by Borrower and Agent. With respect to any matter for which Agent’s
consent or approval is required hereunder or under the other Loan Documents, no
such consent or approval by Agent hereunder shall in any event be effective
unless the same shall be in writing and signed by Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. Borrower may rely upon such amendment, modification,
termination, waiver, consent and approval signed by Agent as having been
consented to by such Lenders whose consent may be required pursuant to Article X
hereof or otherwise for such amendment, modification, termination, waiver,
consent or approval, without any further inquiry. No notice to or demand on
Borrower in any case shall entitle Borrower to any other or further notice or
demand in similar or other circumstances. No failure or delay of Agent in
exercising any power or right hereunder or to demand payment for any sums due
pursuant to this Loan Agreement or any other Loan Document, shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other further exercise thereof or the exercise of any other
right or power.

SECTION 11.11. Notices. Except as may be otherwise expressly provided herein,
all notices, certificates, demands, requests, approvals, consents, waivers and
other communications provided for herein shall be in writing and (a) mailed
(registered or certified mail, return receipt requested, and postage prepaid),
(b) hand-delivered, with signed receipt, or

 

105



--------------------------------------------------------------------------------

(c) sent by nationally-recognized overnight courier or (d) sent by facsimile
with electronic confirmation (as long as such notice, certificate, demand,
request, approval, covenant, waiver or communication is also sent by one for the
means described in clause (a), (b) or (c) in this Section 11.11) as follows:

If to Borrower, to:

Great Wolf Lodge of the Carolinas, LLC

c/o Great Wolf Resorts, Inc.

525 Junction Road, Suite 6000 South

Madison, Wisconsin 53717

Attention: Chief Financial Officer

Telephone: (608) 662-4700

Facsimile: (608) 662-4701

with a copy to:

DeCampo, Diamond & Ash

747 Third Avenue

New York, New York 10017

Attention: Thomas M. Ash, Esq.

Telephone: (212) 758-1683

Facsimile: (212) 758-1728

If to Agent, to:

Crédit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, New York 10019

Attention: Lodging Group (David Bowers)

Telephone: (212) 261-7000

Facsimile: (917) 849-5495

with a copy to:

Crédit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, New York 10019

Attention: SFI Agency and Middle Office

(Arnaud Schaller)

Telephone: (212) 261-7863

Facsimile: (917) 847-5054

 

106



--------------------------------------------------------------------------------

and to:

Kaye Scholer LLP

425 Park Avenue

New York, New York 10022

Attention: Warren J. Bernstein, Esq.

Telephone: (212) 836-8073

Facsimile: (212) 836-8689

If to Crédit Agricole Corporate and Investment Bank, in its capacity as a
Lender, to:

Crédit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, New York 10019

Attention: Lodging Group (David Bowers)

Telephone: (212) 261-7000

Facsimile: (917) 849-5495

with a copy to:

Crédit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, New York 10019

Attention: SFI Agency and Middle Office

(Arnaud Schaller)

Telephone: (212) 261-7863

Facsimile: (917) 847-5054

and to:

Kaye Scholer LLP

425 Park Avenue

New York, New York 10022

Attention: Warren J. Bernstein, Esq.

Telephone: (212) 836-8073

Facsimile: (212) 836-8689

If to Deutsche Bank, to:

Deutsche Bank Trust Company Americas

NYC60-1008

60 Wall Street, 10th Floor

New York, New York 10005

Attention: Bryan Whalen, Loan Administration

Telephone: (212) 250-4075

Facsimile: (212) 797-4885

or to such other address with respect to any, as such party shall notify the
other parties in writing. All such notices, certificates, demands, requests,
approvals, waivers and other communications

 

107



--------------------------------------------------------------------------------

given pursuant to this Section 11.11 shall be effective when received (or
delivery is refused) at the address specified as aforesaid. Notwithstanding the
foregoing, notices from Agent to Lenders under the Loan Agreement and the other
Loan Documents may, at Agent’s option, be given by posting to the Debtdomain
website for the Loan (or a comparable “data room”).

SECTION 11.12. Limitation on Liability. All Obligations shall be recourse to
Borrower. Notwithstanding anything to the contrary contained in this Loan
Agreement, in the Note, the Mortgage or in the other Loan Documents, no recourse
shall be had for the payment of the principal, Interest, Additional Interest or
other amounts owed hereunder or under the Note or the other Loan Documents, or
for any claim based on this Loan Agreement, the Note or any other Loan Document,
against any member of Borrower or any of such member’s assets, or against any
principal, partner, member, shareholder, officer, director, agent or employee of
Borrower or any member of Borrower, it being expressly understood that the sole
remedies of Agent and Lenders with respect to such amounts and claims shall be
against Borrower and the assets of Borrower, including the Mortgaged Property
and other Collateral (which may result in the decrease in the value of the
ownership interest of the members of Borrower); provided, however, that:

(a) nothing contained in this Loan Agreement (including the provisions of this
Section 11.12), the Note or the other Loan Documents shall constitute a waiver
of any of Borrower’s obligations herein, under the Note or the other Loan
Documents, or of any obligations of any Guarantor (whether or not it directly or
indirectly holds an ownership in Borrower) under the Loan Documents to which it
is a party;

(b) nothing contained in this Loan Agreement (including the provisions of this
Section 11.12), the Note or the other Loan Documents shall constitute a
limitation of liability of Borrower or any of its assets; and

(c) nothing contained in this Loan Agreement (including the provisions of this
Section 11.12), the Note or the other Loan Documents shall constitute a
limitation of liability of any Guarantor or any of its respective assets with
respect to the Recourse Liability Agreement, the Environmental Indemnity or any
other guaranty or indemnity agreement given by it in connection with the Loan,
as applicable.

SECTION 11.13. Binding Effect. This Loan Agreement shall be binding upon and
inure to the benefit of Agent and Lenders and their respective permitted
successors and assigns and Borrower and its permitted successors and assigns.

SECTION 11.14. Severability of Provisions. Any provision of this Loan Agreement
which is prohibited or unenforceable in the State of New York or in any other
jurisdiction in the United States shall be, as to the State of New York or such
other jurisdiction in the United States, ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof or affecting the validity or enforceability of such provisions in any
other jurisdiction.

SECTION 11.15. Governing Law and Consent to Jurisdiction. This Loan Agreement
shall be governed by, and construed in accordance with, the substantive laws of
the

 

108



--------------------------------------------------------------------------------

State of New York. Borrower, Agent and Lenders irrevocably (a) agree that any
suit, action or other legal proceeding arising out of or relating to this Loan
Agreement, the Note or the other Loan Documents may be brought in the Courts of
the United States of America located in the Southern District of New York or in
a state court of record in New York County, New York, (b) consent to the
jurisdiction of each such court in any such suit, action or proceeding and
(c) waive any objection which it may have to the laying of venue of any such
suit, action or proceeding in any of such courts and any claim that any such
suit, action or proceeding has been brought in an inconvenient forum. Borrower
irrevocably consents to the service of any and all process in any such suit,
action or proceeding by service of copies of such process to Borrower at its
address provided in Section 11.11 hereof. Nothing in this Section 11.15,
however, shall affect the right of Agent to serve legal process in any other
manner permitted by law or affect the right of Agent to bring any suit, action
or proceeding against Borrower or its property in the courts of any other
jurisdictions.

SECTION 11.16. Waiver of Jury Trial. Borrower, Agent and Lenders each hereby
expressly and unconditionally waives any and every right either party may have
to a trial by jury, in any suit, action or proceeding brought under or with
respect to this Loan Agreement, the Note or the other Loan Documents.

SECTION 11.17. No Joint Venture. Borrower is not and shall not be deemed to be a
joint venturer, partner, tenant in common or joint tenant with, or an agent of,
Agent or Lenders for any purpose. Neither Agent nor Lenders shall be deemed to
be in privity of contract with any contractor or any other Person providing
services with respect to the operation, management, marketing, use, repair,
restoration, improvement or alteration of the Premises or any part thereof
unless and until and except to the extent that Agent shall affirmatively act to
establish any such privity pursuant to Article VIII hereof, or in the exercise
of Agent’s and Lenders’ remedies pursuant to the Mortgage, the Assignment of
Agreements or any other Loan Document.

SECTION 11.18. Determinations and Consents of Agent. Unless expressly provided
to the contrary in any particular instance, any determination, election or
judgment made or any consent or waiver given by Agent pursuant to this Loan
Agreement or any other Loan Document shall be made or given, as the case may be,
in Agent’s sole and absolute discretion, whether or not the applicable provision
of this Loan Agreement or such other Loan Document expressly so provides. In
making any such determination, election or judgment or in providing or deciding
not to provide any such consent or waiver, Agent shall be entitled to rely, to
the extent Agent so elects, in whole or in part on the advice of counsel
(including counsel for Borrower or Guarantors), independent public accountants,
engineers, architects and other experts selected by Agent.

SECTION 11.19. Reliance by Agent on Action on Behalf of Borrower. Agent shall be
entitled to rely on any notice, communication or other action taken by any
Person purporting to sign as the officer or other authorized agent, signatory,
representative or agent of Borrower, Borrower Member or Guarantors purporting to
be taken on behalf of such Person as being conclusive evidence of such Person’s
right to take such action and, in doing so, bind such Person to the action
taken.

 

109



--------------------------------------------------------------------------------

SECTION 11.20. Headings, Etc. The headings and captions of various sections of
this Loan Agreement have been inserted for convenience only and are not to be
construed as defining, modifying, limiting or amplifying, in any way, the scope
or intent of the provisions hereof.

SECTION 11.21. Incorporation by Reference. Borrower agrees that the Note and the
other Loan Documents shall be made subject to all the terms, covenants,
conditions, obligations, stipulations and agreements contained in this Loan
Agreement to the same extent and effect as if fully set forth in and made a part
of the Note and the other Loan Documents. In the event of a conflict between any
of the Loan Documents and the provisions of this Loan Agreement, this Loan
Agreement shall control.

SECTION 11.22. Counterparts. This Loan Agreement may be executed simultaneously
in two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Loan Agreement to produce or
account for more than one such counterpart.

SECTION 11.23. Attorneys’ Fees. Any provisions of this Loan Agreement or any
other Loan Document that require payment to Agent or Lenders of legal fees or
expenses incurred by any of them shall be construed as including any and all
such reasonable fees and expenses incurred in connection with litigation,
mediation, arbitration, other alternative dispute processes, administration
proceedings and bankruptcy proceedings, and any appeals from any of the
foregoing.

SECTION 11.24. Waiver of Consequential Damages Etc. Borrower hereby
unconditionally and irrevocably waives, to the maximum extent not prohibited by
applicable law, any rights it may have to claim or recover against Agent or
Lenders in any legal action or proceeding any special, exemplary, punitive or
consequential damages.

SECTION 11.25. Employer Identification Number Etc. Borrower acknowledges that in
order for Lenders to comply with the requirements under the Patriot Act,
Borrower must provide to Agent certain information or supporting documentation
(collectively “Documentation”) at the time of execution of this Loan Agreement.
Lenders may be required by the Patriot Act to verify and record any
Documentation provided by Borrower to validate Borrower’s identity.
Documentation that may be requested from Borrower may include, but is not
limited to, a Federal Employer Identification Number (FEIN), a Certificate of
Good Standing to validate Borrower’s corporate, partnership or limited liability
company existence, a Certificate of Incumbency to authenticate the management of
Borrower, and other government issued certified documents to validate Borrower’s
authorization to conduct business.

[The remainder of this page is intentionally left blank.]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed and delivered by their respective duly authorized officers as of
the day and year first above written.

 

BORROWER:

GREAT WOLF LODGE OF THE CAROLINAS, LLC, a Delaware limited liability company

By:

 

/s/ James Calder

Name: James Calder Title: Treasurer

[signatures continue on following page]



--------------------------------------------------------------------------------

AGENT:

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK By:  

/s/ Thomas W. Boylan

  Name: Thomas W. Boylan   Title: Director By:  

/s/ Ted Vandermel

  Name: Ted Vandermel   Title: Director LENDERS: CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Lender By:  

/s/ David Bowers

  Name: David Bowers   Title: Managing Director By:  

/s/ Joseph A. Asciolla

  Name: Joseph A. Asciolla   Title: Managing Director [signatures continue on
following page]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender

By:

 

/s/ James Rolison

  Name: James Rolison   Title: Managing Director

By:

 

/s/ George R. Reynolds

  Name: George R. Reynolds   Title: Director



--------------------------------------------------------------------------------

Exhibit A

The Land

Lying and being in the City of Concord, Cabarrus County, North Carolina and
being more particularly described as follows:

Being Tracts 1 (4.573 Acres) and 2 (29.238 Acres) as shown on a final plat
entitled “GREAT WOLF LODGE OF THE CAROLINAS PROPERTY MAP 1”. The aforesaid plat
is recorded in Plat Book 57, Pages 53-55 in the Cabarrus County Register of
Deeds Office. Said Parcels containing 33.811 total acres more or less.

Being the same land conveyed to Great Wolf Lodge of the Carolinas, LLC, a North
Carolina limited liability company by Deed recorded September 21, 2007 in Book
7806, Page 3 and by Deed recorded September 21, 2007 in Book 7806, Page 8 and by
Deed recorded January 21, 2009 in Book 8549, Page 322, less and except that
certain land dedicated to public use by the above referenced Plat Book 57, Pages
53-55.

Together with any rights, benefits and easements appurtenant to the Land
pursuant to Access, Storm Water Drainage Easement and Construction Cost-Sharing
and Maintenance Agreement recorded in Book 3320, Page 342.



--------------------------------------------------------------------------------

Exhibit B

Form of Account Agreement

(With Notice)

ACCOUNT AGREEMENT

 

To:  

 

  (“Bank”)  

 

   

 

   

 

  Attn:  

 

  Date:  

 

 

 

Re: Depositor:

Principal:

 

Secured Party:   

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

a banking corporation organized under the laws of the Republic of France, as
agent for Lenders

  

Deposit Account:

 

Title:  

 

    No.:  

 

    Type:  

 

   

Gentlemen and Ladies:

1. Security Interest in Deposit Accounts. This is to confirm to Bank that
Depositor and Principal named above have assigned and granted to Secured Party a
security interest in the Deposit Account maintained by Principal with Bank and
in all moneys and credits now or hereafter becoming due, owing or payable in
connection with the Deposit Account, and any and all future deposits thereto and
any and all proceeds thereof, including any interest earned thereon. Principal
and Depositor hereby agree that the Deposit Account is subject to the sole
dominion and control of Secured Party, subject to the terms hereof. Principal
and Depositor hereby consent to Bank entering into this Agreement.

2. Bank Acknowledgment. This Deposit Account Agreement (“Agreement”) shall
constitute written notice by Secured Party to Bank. Bank acknowledges

 

B - 1



--------------------------------------------------------------------------------

and agrees that: (a) Bank has received Secured Party’s notice of security
interest in the Deposit Account; (b) Bank maintains the Deposit Account solely
in the name of Principal and Depositor at the banking office named above
(“Banking Office”); (c) Bank is not required to obtain the consent from any
other person or entity (“Person”) other than Principal and Depositor in order to
enter into the Agreement; (d) as of the date hereof, Banking Office does not
have knowledge of a security interest in the Deposit Account claimed by any
Person other than Secured Party; and (e) prior to receipt of a Blocked Account
Notice (defined below) by Bank, Principal and Depositor shall have the exclusive
right to instruct Bank with respect to matters relating to the withdrawal,
operation and administration of, and investment and application of, funds on
deposit in the Deposit Account. Subject to the provisions of Paragraph 11
hereof, for so long as this Agreement remains effective, Bank’s rights of
setoff/banker’s lien against the funds in the Deposit Account are subordinate to
Secured Party’s security interests.

3. Secured Party’s Orders. Principal, Depositor, Bank and Secured Party hereby
agree that (a) prior to the Effective Time (as defined below), Bank shall honor
all Orders (as defined below) received from Principal and/or Depositor (but not
those from Secured Party) concerning the Deposit Account and (b) on and after
the Effective Time, Bank shall honor only such Orders received from Secured
Party (but not those from Principal, Depositor or any other Person) concerning
the Deposit Account.

For the purposes hereof, (i) the “Effective Time” shall be the opening of
business on the Business Day (as defined below) next succeeding the Business Day
on which a notice purporting to be signed by Secured Party in substantially the
form attached as Schedule B hereto (a “Blocked Account Notice”) is actually
received by Bank at the address and to the attention of the individuals set
forth on Schedule A; provided, that, if any such notice is so received after
3:00 p.m. (local time) on any Business Day, the “Effective Time” shall be the
opening of business on the second Business Day next succeeding the Business Day
on which such receipt occurs and (ii) a “Business Day” is any day other than a
Saturday, Sunday and Bank holidays on which national banks in New York, New York
are not open for business.

4. Documentation. Secured Party agrees that before it attempts to give Bank any
orders or instructions concerning the Deposit Account, including, but not
limited to, withdrawal orders, receipts, or other Items (as defined below),
orders for funds transfers, stop payment orders, instructions not to allow
withdrawals, instructions to close the Deposit Account, or instructions to
transfer title of the Deposit Account to another Person (collectively,
“Orders”), Secured Party shall deliver to the Banking Office such documentation
as Bank may from time to time reasonably request to evidence the authority of
those partners, officers, employees or agents whom Secured Party authorizes to
give Orders. Bank shall have no obligation to act on Secured Party’s Order until
Secured Party delivers a Blocked Account Notice to the Banking Office.

5. Release of Security Interest; Termination of Agreement. Except as provided
below, the provisions of this Agreement shall remain in full force and effect
until

 

B - 2



--------------------------------------------------------------------------------

Bank receives at the Banking Office Secured Party’s written notice of release of
its security interest in, or reassignment to Principal of, the Deposit Account
(“Secured Party’s Release”). Notwithstanding the foregoing, either Secured Party
or Bank may terminate this Agreement by giving twenty (20) days’ written notice
to the other parties hereto during which 20 day period this Agreement shall
remain in effect. Following such notice of termination, Bank shall follow
Secured Party’s Orders for the payment of the net balance of collected funds in
the Deposit Account.

6. Deposits by Secured Party. For so long as this Agreement remains in force,
Bank may accept from either Principal, Depositor or Secured Party any checks,
drafts, or other instruments for the payment of money (each an “Item” and
collectively, “Items”) payable or endorsed to Principal, to Depositor, to
Secured Party, or to cash or bearer, whether endorsed by written or stamped
endorsement, and with or without designation or signature of the person making
such endorsement, or endorsed in the form “Credited to the Account of the Within
Named Payee - Absence of Endorsement Guaranteed,” or words of similar meaning,
or unendorsed. Secured Party, Principal and Depositor agree that as between
Bank, on the one hand, and Secured Party, Principal and Depositor, on the other
hand, each such Item shall be deemed to bear the special endorsement by
Principal to Secured Party, and by Secured Party to Bank for deposit, of each
such Item.

7. Bank’s Authority. Bank shall be fully protected in: (a) before receipt at the
Banking Office of a Blocked Account Notice and from and after withdrawal by
Secured Party of such Blocked Account Notice, acting upon any Orders concerning
the Deposit Account which it reasonably believes to have been given by Principal
or Depositor; (b) after receipt at the Banking Office of a Blocked Account
Notice, acting upon any Orders which it reasonably believes to have been given
by Secured Party under this Agreement without making any inquiry as to Secured
Party’s right or authority to give such Orders or as to the application by
Secured Party of any payment made pursuant thereto; (c) disclosing to Secured
Party such information concerning the Deposit Account including, copies of
periodic statements, daily balances, information regarding withdrawals and
deposits and correspondence between Bank and Principal and/or Depositor
concerning the Deposit Account, as Secured Party may from time to time request;
it being understood that Bank shall provide such information to Secured Party
promptly after such request, whether or not such request is made prior to, on or
after the Effective Time; and (d) until given Orders to the contrary by Secured
Party, continuing to pay interest earned on the Deposit Account in accordance
with Depositor’s or Principal’s instructions. Anything in this Agreement to the
contrary notwithstanding, Bank’s only obligation after receipt of a Blocked
Account Notice is to follow Secured Party’s Orders with respect to the Deposit
Account. After receipt of a Blocked Account Notice, Bank, upon at least twenty
(20) days’ written notice to Secured Party, may decline to accept deposits to
the Deposit Account.

8. Deposit Account Agreements. For so long as this Agreement remains in effect,
Secured Party’s transactions involving the Deposit Account shall be subject,
except to the extent inconsistent herewith, to the provisions of such deposit
account agreements (including, account analysis agreements, night depository
agreements, and funds transfer agreements), disclosures, and fee schedules as
are in effect from time to time for accounts like the Deposit Account.

 

B - 3



--------------------------------------------------------------------------------

9. Bank Reliance on Notices. Bank may request such confirmation as is necessary
or desirable to verify the genuineness, validity or accuracy of any Orders,
Blocked Account Notice, Secured Party’s Release or any other notice or
instructions received from Principal, Depositor or Secured Party hereunder and
shall not be liable to any Person for any damages alleged to have resulted from
any delay occasioned by seeking such confirmation. Notwithstanding the
foregoing, Bank may, without inquiry or investigation, rely on any Orders,
Blocked Account Notice, withdrawal of Blocked Account Notice, Secured Party’s
Release or any other notice or instructions which Bank believes to have been
given by Principal, Depositor or Secured Party hereunder.

10. Bank’s Disclaimers; Scope; Title to Deposit Account. Secured Party,
Principal and Depositor acknowledge and agree that: (a) Bank makes no
representations or warranties, express or implied, concerning the validity,
effectiveness, perfection or priority of Secured Party’s security interest in
the Deposit Account; (b) except as otherwise required by law or by the terms of
this Agreement, Bank has no obligation to notify Secured Party of any past,
present or future lien, demand, claim, claim of security interest, adverse
claim, notice, notice to withhold or other claim for taxes, court or
administrative order, summons, warrant, subpoena, search warrant, execution,
attachment, writ, seizure order or other form of legal process or notice,
whether filed, published, sent to or received by Bank, and whether affecting or
purporting to affect the Deposit Account; (c) this Agreement applies only to the
Deposit Account designated above, but not to any other deposit account which
Principal or Depositor may now or hereafter maintain with Bank; and (d) unless,
after delivering a Blocked Account Notice to the Banking Office, Secured Party
instructs Bank to transfer title to the Deposit Account to itself, Bank shall
continue to maintain the Deposit Account in the name of Principal and Depositor.

11. Rights Reserved by Bank. Nothing herein constitutes a waiver of, and Bank
expressly reserves all of, its present and future rights (whether described as
rights of set off, banker’s lien, chargeback or otherwise, and whether available
to Bank at law, in equity, under any other agreement between Bank and Principal
and/or Depositor concerning the Deposit Account or otherwise) with respect to
(a) Items deposited to the Deposit Account and returned unpaid, whether for
insufficient funds or for any other reason, and without regard to the timeliness
of return of any such Item, and (b) overdrafts on the Deposit Account, including
but not limited to “daylight overdrafts,” and (c) Bank’s usual and customary
charges for services rendered in connection with the Deposit Account. Secured
Party acknowledges and agrees that its security interest in the Deposit Account
is subordinate to the rights reserved by Bank in this Paragraph 11.

12. Indemnification of Bank by Principal. In order to induce Bank to agree to
the terms of this Agreement, Principal agrees to defend, indemnify and hold
Bank, its directors, officers, employees, attorneys, successors and assigns,
harmless from and against any and all loss, liability, cost, damage and expense,
including, reasonable legal fees and

 

B - 4



--------------------------------------------------------------------------------

expenses, arising out of: (a) acts, errors or omissions of Principal, Depositor
or Secured Party or the agent of any of them; or (b) Bank’s otherwise acting in
accordance with the provisions hereof, excepting only liability occasioned
solely by Bank’s gross negligence or willful misconduct.

13. Notices; Written Orders to Banking Office. Any notice given by any party
under this Agreement shall be effective only if (a) given in writing and
(b) personally delivered, sent by United States mail, postage prepaid or by a
nationally recognized overnight courier, or sent by telecopier, electronic mail,
or other authenticated message, charges prepaid and addressed to the respective
addresses set forth in Schedule A attached hereto. Except as otherwise expressly
provided herein, any such notice shall be effective upon receipt. Either Secured
Party, Principal, Depositor or Bank may change the place to which notices,
requests, and other communications are to be sent by giving written notice of
such change to the others. Notwithstanding the foregoing, Bank shall have no
obligation to act upon any Orders, Blocked Account Notice, Secured Party’s
Release, or other notices or instructions hereunder until received in writing at
the Banking Office.

14. Successors and Assigns; No Third Party Rights; Entire Agreement; Amendments;
Governing Law; Counterparts; Captions; Non-Waiver; Bankruptcy/Legal Process;
Rights Cumulative; Corporate/Partnership Authority. The provisions of this
Agreement shall be binding upon and inure to the benefit of Bank, Secured Party,
Principal and Depositor and their respective permitted successors and assigns
and to no other Person, firm or entity. This Agreement constitutes the entire
agreement between Bank, on the one hand, and Secured Party, Principal and
Depositor, on the other hand, concerning the subject matter hereof. Except to
the extent inconsistent herewith, all other agreements between Bank and
Principal and Depositor concerning the Deposit Account shall remain in full
force and effect. This Agreement may not be amended or its provisions waived
except by a writing signed by Bank. This Agreement shall be construed and
interpreted in accordance with New York law. This Agreement may be executed in
counterparts, each of which shall be an original, and all of which shall
constitute but one and the same instrument. The captions of paragraphs of this
Agreement are for reference only and are not to be construed in any way as a
part hereof. Bank’s failure or delay in exercising any of its rights, powers or
privileges under this Agreement shall not be considered a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege by Bank
preclude other or further exercise thereof. In the event that Principal becomes
subject to voluntary or involuntary proceedings under the United States
Bankruptcy Code, or if Bank is served with legal process which Bank in good
faith believes affects the Deposit Account, Bank shall have the right to place a
hold on funds deposited to the Deposit Account until such time as Bank receives
an appropriate court order or other assurances satisfactory to Bank establishing
that the funds may be disbursed according to the provisions and instructions
contained in this Agreement. All Bank’s rights and remedies, whether available
under this Agreement or otherwise, are cumulative, and in addition to other
rights or remedies available to Bank. Each person signing on behalf of a party
hereto warrants that such party has performed all corporate or partnership
actions necessary to make this Agreement a binding obligation, enforceable in
accordance with its terms.

 

B - 5



--------------------------------------------------------------------------------

15. NY UCC Provisions. The Account is and shall be treated as a “deposit
account” within the meaning of §9-102(29) of the Uniform Commercial Code in
effect in the State of New York (the “NY UCC”) and Bank shall be the bank
(having its jurisdiction in the State of New York for purposes of Article 9 of
the NY UCC) with which the Account is maintained. This Agreement is intended to
constitute an “authenticated record” as such term is used in §9-104 of the UCC.

 

B - 6



--------------------------------------------------------------------------------

The foregoing is hereby acknowledged and agreed to:

 

Secured Party:  

CRÉDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as agent for Lenders

  By:  

 

    Name:       Title:     By:  

 

    Name:       Title:   Principal:  

 

    By:  

 

    Name:       Title:   Depositor:

 

    By:  

 

    Name:       Title:  

 

B - 7



--------------------------------------------------------------------------------

Bank:  

 

 

By:

 

 

    Name:       Title:  

 

B - 8



--------------------------------------------------------------------------------

Schedule A (Account Agreement)

Secured Party:

Crédit Agricole Corporate and Investment Bank, as Agent for Lenders

1301 Avenue of the Americas

New York, New York 10019

Attention: Lodging Group

with a copy to:

Kaye Scholer LLP

425 Park Avenue

New York, New York 10022

Attention: Warren J. Bernstein, Esq.

Principal:

 

 

 

 

 

 

 

 

 

Attention:  

 

 

with a copy to:

 

 

 

 

 

 

 

Attention:  

 

 

Depositor:

 

 

 

 

 

 

 

 

 

Attention:  

 

 

 

B - 9



--------------------------------------------------------------------------------

with a copy to:

 

 

 

 

 

 

 

Attention:  

 

 

Bank:

 

 

 

Attention:  

 

 

 

B - 10



--------------------------------------------------------------------------------

Schedule B (Account Agreement)

 

 

 

 

 

 

[Agent’s name and address]

BLOCKED ACCOUNT NOTICE

                    ,             

[Bank]

 

 

 

 

 

 

 

Attention:  

 

 

 

  Re: Deposit Account Agreement dated as of [                    ] [    ],
20     (the “Agreement”) among                                         , as
agent for Lenders,             [Borrower]
and                                        [Bank]

Ladies and Gentlemen:

This constitutes the Blocked Account Notice from Secured Party as referred to in
Section 3 in the Agreement.

 

 

  , as agent for Lenders

 

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

B - 11



--------------------------------------------------------------------------------

Exhibit C

Applicable Lending Offices

 

Crédit Agricole:    Crédit Agricole Corporate and Investment Bank, 1301 Avenue
of the Americas, New York, New York 10019 Deutsche Bank:    Deutsche Bank Trust
Company Americas    c/o DB Services New Jersey, Inc.,    Attn: New York Loan
Administration    5022 Gate Parkway, Suite 200    Jacksonville, Florida 32256

 

C - 1



--------------------------------------------------------------------------------

Exhibit D

Form of Credit Card Servicer Agreement

PAYMENT DIRECTION LETTER

                 , 20    

 

 

 

 

 

 

 

  Re: Payment Direction Letter for the Great Wolf Lodge, Concord, North Carolina
(the “Property”)

Dear             :

GREAT WOLF LODGE OF THE CAROLINAS, LLC located at             ,         ,
            (the “Owner”) is the owner of the Property. Owner has entered into
financing arrangements with Crédit Agricole Corporate and Investment Bank, a
banking corporation organized under the laws of the Republic of France, its
successors and assigns, as agent for various lenders (“Lender”) pursuant to
which Lender and other lenders for which it acts as agent have provided
financing (the “Loan”) secured by, among other things, a mortgage on the
Property and an assignment, pledge, transfer and security interest in favor of
Lender in all of Owner’s right, title and interest in all revenues and receipts
from the Property, including without limitation all credit card receivables
payable to Owner, and has agreed that all such revenues and receipts will be
paid directly to a bank selected by Owner and approved by Lender. Therefore,
from and after             , 20    , please remit all credit card receipts
cleared by             (“Servicer”) and all other payments due to the Owner
and/or its Property manager and/or affiliates of Owner (“Affiliates”) under the
[Services Agreement] dated             , 20     (collectively, “Agreement”) that
Owner and/or its Property manager and/or Affiliates have with Servicer with
respect only to the Property and not any other “Merchant Location” covered by
the Agreement by transfer of such amounts by the ACH system or wire transfer to
the account (the “Collection Account”) designated below:

 

  Name:                                            ABA Number:
                             Account Number:                       

These payment instructions cannot be withdrawn or modified until Servicer
receives at least 30 days prior written notice by the Lender or its designee.
Until Servicer receives at least 30 days prior written instructions from the
Lender or its designee, Servicer shall continue to send all payments due under
the Agreement to the Collection Account. In the event Servicer at any time
receives any other instructions from Lender with respect to the disposition of
amounts payable by or through Servicer to Owner and/or its Property manager
and/or Affiliates pursuant to the Agreement or otherwise with respect only to
the Property and not any other “Merchant Location” covered by the Agreement,
Servicer is hereby irrevocably

 

D - 1



--------------------------------------------------------------------------------

authorized and directed to follow such instructions, without inquiry as to
Lender’s right or authority to give such instructions. Such notification will
only be valid if made in writing and sent via overnight delivery to Servicer at
the following address:

 

 

 

   

 

   

 

 

Servicer acknowledges receipt of this notice of the interests of Lender, but
such interests shall be subject and subordinate to the rights of Servicer to set
off against amounts payable by Servicer to Owner, including fees, customer
credits, chargebacks, penalties, fines, expenses or other amounts due to
Servicer from the Owner under the Agreement with respect only to the Property
and not any other “Merchant Location” covered by the Agreement (“Account
Charges”). Servicer will be entitled to recoup from Owner and Affiliates and
Owner and Affiliates will remit to Servicer amounts equal to any Account Charges
actually paid to Owner in accordance with the Agreement after Servicer has
attempted initially to set off Account Charges against amounts otherwise payable
to Owner or any affiliate of Owner under the Agreement. Owner and Affiliates
agree to maintain sufficient balances in the “Settlement Account” under the
Agreement at all times during the term of the Agreement so that Servicer may
exercise its rights under the Agreement by effecting debits to such Settlement
Account. Owner and Affiliates acknowledge that Servicer retains all of its
rights under the Agreement. The provisions contained herein cannot be changed,
modified, or terminated, except by written agreement signed by Servicer Owner,
Affiliates and Lender.

Owner and Affiliates shall indemnify and hold Servicer harmless from any and all
liabilities, claims, demands, actions or judgments, including, but not limited
to, attorneys’ fees, arising out of or resulting from any action taken by
Servicer or any of its directors, officers, agents or employees in accordance
with this letter agreement and the Agreement and the acts or omissions of the
Owner and Affiliates, their employees, officers or agents in connection with
this letter agreement or the Agreement.

Lender, Owner and Affiliates hereby confirm and agree as follows: (1) the
Agreement is in full force and effect, and (2) this letter does not prohibit or
limit any rights Servicer possesses under the Agreement, including but not
limited to Servicer’s right to debit, offset or chargeback any amount owing to
Servicer under the Agreement or any replacement or renewal thereof, against
funds to be sent to the Collection Account.

This letter may be signed in separate counterparts, which together shall
constitute a single instrument. Please acknowledge your receipt of, and
agreement to, the foregoing by signing in the space provided below.

 

Sincerely, GREAT WOLF LODGE OF THE CAROLINAS, LLC, a Delaware limited liability
company By:  

 

  Name:   Title:

 

D - 2



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Agent

 

By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

By:  

 

Affiliates:

 

By:  

 

Name:  

 

Title:  

 

 

By:  

 

Name:  

 

Title:  

 

 

By:  

 

Name:  

 

Title:  

 

 

D - 3



--------------------------------------------------------------------------------

Exhibit E-1

Engineering Report

Property Condition Report dated June 16, 2011 by IVI Assessment Services, Inc.
prepared for Crédit Agricole Corporate and Investment Bank.

 

E - 1



--------------------------------------------------------------------------------

Exhibit E-2

Environmental Report

Phase I Environmental Site Assessment dated June 16, 2011 by IVI Assessment
Services, Inc. prepared for Crédit Agricole Corporate and Investment Bank.

 

E - 2



--------------------------------------------------------------------------------

Exhibit F

Form of FF&E Disbursement Request

GREAT WOLF LODGE OF THE CAROLINAS, LLC,

a Delaware limited liability company

c/o

                    

                    

                         , 20    

Crédit Agricole Corporate and Investment Bank,

as agent for Lenders

1301 Avenue of the Americas

New York, New York 10019

Re: Loan in the maximum amount of $56,000,000 to GREAT WOLF LODGE OF THE
CAROLINAS, LLC

Ladies and Gentlemen:

In reference to the above subject matter, enclosed you will find the
documentation listed below to support the requested disbursement under
Section 2.16 of that certain Loan Agreement dated as of             , 20    ,
you, as agent for Lenders (in such capacity as agent, “Agent”), the Lenders and
the undersigned, as borrower (“Borrower”). All capitalized terms used but not
defined herein shall have the meanings given in the Loan Agreement.

Borrower hereby requests that Agent make a disbursement from the FF&E Reserve
Account in the amount of $                     (the “Requested Amount”) in
accordance with the attached wiring instructions attached hereto as Exhibit A.
Enclosed are true and correct copies of invoices and/or receipts which evidence
the Requested Amount.

In order to induce Agent to make the requested disbursement, Borrower hereby
represents and warrants to Agent and Lenders as follows:

1. No Event of Default has occurred and is continuing as of the date hereof;

2. Borrower shall use or cause to be used the Requested Amount for the following
purposes:

 

F - 1



--------------------------------------------------------------------------------

FF&E/Capital Expenditure

  

Amount:

  

Purpose:

                             

 

F - 2



--------------------------------------------------------------------------------

3. The FF&E Expenditure and/or Capital Expenditures set forth in Paragraph 3
hereof are identified in the Approved FF&E/Capital Budget for the current
calendar year, are for emergency purposes or are for other purposes permitted
pursuant to the Loan Agreement. If for emergency purposes or other purposes
permitted pursuant to the Loan Agreement, an explanation thereof and the
proposed Capital Expenditure and/or FF&E Expenditure is attached hereto.

Should you require any further documentation or have any questions, please
contact                                         .

 

Very truly yours, GREAT WOLF LODGE OF THE CAROLINAS, LLC, a Delaware limited
liability company By:  

 

  Name:   Title:

 

F - 3



--------------------------------------------------------------------------------

EXHIBIT A

WIRING INSTRUCTIONS

 

F - 4



--------------------------------------------------------------------------------

Exhibit G

Special Purpose Entity Definition

“Special Purpose Entity” means a corporation, limited partnership or limited
liability company that at all times since its formation and at all times
thereafter

(i) was and will be organized solely for the purpose of owning the Premises;

(ii) has not engaged and will not engage in any business unrelated to the
ownership of the Premises;

(iii) has not had and will not have any assets other than those related to the
Premises;

(iv) has not engaged, sought or consented to and will not engage in, seek or
consent to any dissolution, winding up, liquidation, consolidation, merger or
asset sale (except as expressly permitted by this Loan Agreement);

(v) has not, and without the unanimous consent of all of its partners, directors
or members, as applicable, will not, with respect to itself or to any other
entity in which it has a direct or indirect legal or beneficial ownership
interest (A) file a bankruptcy, insolvency or reorganization petition or
otherwise institute insolvency proceedings or otherwise seek any relief under
any laws relating to the relief from debts or the protection of debtors
generally, (B) seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or any similar official for such
entity or for all or any portion of such entity’s properties, (C) make any
assignment for the benefit of such entity’s creditors or (D) take any action
that might cause such entity to become insolvent;

(vi) intentionally omitted;

(vii) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;

(viii) has maintained and will maintain its accounts, books and records separate
from any other Person and will file its own tax returns, except to the extent
that (y) it is treated as a disregarded entity for tax purposes and is not
required to file tax returns under applicable law or (z) it is allowed by
applicable law to file consolidated tax returns, in which case it may include
its taxable income, loss, deductions, gains or other items as part of a
consolidated tax return, provided that such consolidated tax return will make
clear that the assets of Borrower are not available to satisfy the liabilities
of any other Person or that the assets of such other Person are not available to
satisfy the liabilities of Borrower;

(ix) has maintained and will maintain its books, records, resolutions and
agreements as official records;

 

G - 1



--------------------------------------------------------------------------------

(x) has not commingled and will not commingle its funds or assets with those of
any other Person;

(xi) has held and will hold its assets in its own name;

(xii) has conducted and will conduct its business in its name,

(xiii) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person;

(xiv) has paid and will pay its own liabilities, including the salaries of its
own employees, out of its own funds and assets;

(xv) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

(xvi) has maintained and will maintain an arm’s-length relationship with its
Affiliates;

(xvii) has and will have no indebtedness other than as permitted pursuant to the
Loan Agreement;

(xviii) has not and will not assume or guarantee or become obligated for the
debts of any other Person or hold out its credit as being available to satisfy
the obligations of any other Person except for the Loan;

(xix) has not and will not acquire obligations or securities of its partners,
members or shareholders;

(xx) has allocated and will allocate fairly and reasonably shared expenses,
including shared office space, and uses separate stationery, invoices and
checks;

(xxi) except in connection with the Loan, has not pledged and will not pledge
its assets for the benefit of any other Person;

(xxii) has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name and not as
a division or part of any other Person;

(xxiii) has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

(xxiv) has not made and will not make loans to any Person;

(xxv) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it;

 

G - 2



--------------------------------------------------------------------------------

(xxvi) has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or Affiliates
except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;

(xxvii) has and will have no obligation to indemnify its partners, officers,
directors or members, as the case may be, or has such an obligation that is
fully subordinated to the Obligations and will not constitute a claim against it
if cash flow in excess of the amount required to pay the Obligations is
insufficient to pay the Obligations; and

(xxviii) will consider the interests of its creditors in connection with all
corporate, partnership or limited liability actions, as applicable.

 

G - 3



--------------------------------------------------------------------------------

Exhibit H

Agent Wiring Instructions:

Federal Reserve, New York in favor of Crédit Agricole, N.Y.

ABA:

Attn:    Client Bank Services- Syndications Group

A/C#

Ref:      Great Wolf Lodge of the Carolinas, LLC

 

H - 1



--------------------------------------------------------------------------------

Exhibit I -1

2011 Operating Budget

[See attached]

 

I - 1



--------------------------------------------------------------------------------

Exhibit I - 2

2011 FF&E/Capital Budget

[See attached]

 

I - 2



--------------------------------------------------------------------------------

Schedule 2.7(a)

Interest Rate Protection Agreement Consent

[Letterhead of Issuer]

[Date]

                                  (the “Issuer”) hereby acknowledges that it has
been advised that the interest of GREAT WOLF LODGE OF THE CAROLINAS, LLC, a
Delaware limited liability company, having an office at 525 Junction Road, Suite
6000 South, Madison, Wisconsin 53717 (the “Purchaser”) in and to the [describe
Interest Rate Protection Agreement] (the “Agreement”) has been pledged and
collaterally assigned to CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, a
banking corporation organized under the laws of the Republic of France, having
an office at 1301 Avenue of the Americas, New York, New York 10019, as agent for
itself and other lenders (in such capacity, “Agent”) as security for a loan made
by such lenders to Purchaser and its affiliates. Issuer hereby consents without
any restrictions to such pledge and collateral assignment.

All payments, if any, due under the Agreement shall be paid directly to Agent
and all rights of the Purchaser shall be exercisable by Agent.

Regards,

[ISSUER]

 

By:  

 

  Name:   Title:

 

Schedule 2.7(a) - 1



--------------------------------------------------------------------------------

Schedule 5.5

Schedule of Disclosed Litigation

None.

 

Schedule 5.5 - 1



--------------------------------------------------------------------------------

Schedule 5.11

Accounts

Cash Sweep Account:

Bank: Crédit Agricole Corporate and Investment Bank

Location: New York, New York

Account Number:

Ref: Great Wolf Lodge of the Carolinas, LLC - Cash Sweep Account

Collection Account:

Bank: Wells Fargo Bank, N.A.

Account Number:

FF&E Reserve Account:

Bank: Crédit Agricole Corporate and Investment Bank

Location: New York, New York

Account Number:

Ref: Great Wolf Lodge of the Carolinas, LLC - FF&E Account

Operating Account:

Bank: Wells Fargo Bank, N.A.

Account Numbers:

 

Schedule 5.11 - 1



--------------------------------------------------------------------------------

Schedule 7.11

Insurance Policies

A. REQUIRED INSURANCE. Each insurance coverage described below shall provide
terms as indicated, with a minimum limit of protection as specified in the
“Schedule of Required Limits of Insurance” attached hereto as Schedule 7.11
Addendum A.

1. “All Risk” Property Insurance.

“All Risk” property insurance on an “All Risk” form with terms at least as broad
as (Insurance Services Organization) “ISO” Special Form CP10 30 10 00 or its
equivalent, which includes the following terms:

 

a) In an amount which is not less than one hundred percent (100%) of the
Replacement Cost (as defined in Schedule 7.11 Addendum A attached hereto) of all
real property, including improvements and betterments, and all business personal
property. The Replacement Cost shall be re-determined from time to time (but not
more frequently than once in any twenty-four (24) calendar months) at the
request of Agent by an appraiser or contractor designated and paid by Borrower
and approved by Agent, or by an engineer or appraiser in the regular employ of
the insurer. No omission on the part of Agent to request any such ascertainment
shall relieve Borrower of any of its obligations under this Subsection;

 

b) Ordinance or Law insurance (“Building Laws” insurance) consisting of coverage
for:

(i) contingent coverage for the operation of building laws insuring the value of
the undamaged portion of the premises, (ii) demolition, and (iii) increased cost
of construction;

 

c) Debris removal insurance;

 

d) Extra expense and business income insurance covering all income earned by
Borrower or otherwise arising from the Premises, including rental income,
extended period of indemnity endorsement and ordinance or law - increased period
of restoration endorsement;

 

e) With coinsurance waived, or the policy shall contain an agreed amount
endorsement applicable to both property damage and business income (including
rental value and extra expense) acceptable to Agent;

 

f) Hail, windstorm or hurricane insurance included for the total insurable value
of the property;

 

g)

Boiler and machinery/equipment breakdown insurance, arranged either on a
combined basis with the “All Risk” property insurance required above, provided
there is no boiler exclusion, or this requirement can be satisfied through the
purchase of a separate boiler and machinery/equipment breakdown insurance policy
with terms at least as broad as ISO Form EB 00 20 09 07 or its equivalent.
Coverage shall apply to all mechanical and electrical equipment, or any other
objects typically insured under a boiler and machinery/equipment breakdown
insurance policy, against direct physical damage, time element and extra
expense. If a separate boiler and machinery/equipment breakdown insurance policy
is placed with a

 

Schedule 7.11 - 1



--------------------------------------------------------------------------------

  different insurer than the “All Risk” property insurance required above, then
both the boiler and machinery/equipment breakdown insurance and the property
insurance policies shall contain a “Joint Loss Agreement” endorsement; and

 

h) During any period of construction, repair or restoration and only if the
property and liability coverage forms do not otherwise apply: (A) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the insurance provided for in Sections 4, 7 and
9 hereof; and (B) builder’s risk insurance on an “All Risk” policy form with
terms at least as broad as ISO Special Form CP10 30 10 00 or its equivalent, in
an amount which is not less than 100% of the replacement cost of the completed
value of the Improvements and includes coverage for 100% of the total insurable
costs of construction, with replacement cost determined at time of actual repair
or replacement (1) on a non-reporting basis, (2) against all risks insured
against pursuant to Sections 1, 2 and 3 (if applicable) and 12 hereof; and
(3) shall include permission to occupy the project. Such builder’s risk
insurance shall provide coverage for all real property, including improvements
and betterments, and all business personal property owned by Borrower and its
contractors during the course of construction and intended for permanent
installation in the Premises, including improvements and betterments, and
providing at least the minimum terms, coverage extensions and conditions
required in items (b) through (g) above.

2. Flood Insurance.

The “All Risk” property insurance, business income insurance and builder’s risk
insurance required in Sections 1(a), 1(d) and 1(h) above shall include flood
insurance if the Premises is located in a “special flood hazard area” (as
defined below), or is designated as “flood prone” under the regulations for the
National Flood Insurance Act of 1968 and the Flood Disaster Protection Act of
1973.

A special flood hazard area is defined as being an area within the 100-year
flood plain according to the most current flood insurance rate map issued by the
Federal Emergency Management Agency (FEMA).

If the Premises is not located in a “special flood hazard area” or designated as
“flood prone”, Agent may require such insurance in its reasonable discretion.

Such coverage shall be required whether or not such coverage, including the
limit for same described in the “Schedule of Required Limits of Insurance”
attached hereto as Schedule 7.11 Addendum A, is in excess of that available
under the Federal Flood Insurance program.

3. Earthquake Insurance.

Earthquake insurance if the Premises is located in any area of increased seismic
activity as specified in the “Schedule of Required Limits of Insurance” attached
hereto as Schedule 7.11 Addendum A. Agent may obtain, or at Agent’s request,
Borrower shall obtain and deliver to Agent, seismic surveys of the Premises
conducted by a qualified engineering firm, at the Borrower’s expense,
satisfactory to Agent. If the Premises is not located in any area of increased
seismic activity as specified in the “Schedule of Required Limits of Insurance”
attached hereto as Schedule 7.11 Addendum A, Agent may require such insurance in
its reasonable discretion.

 

Schedule 7.11 - 2



--------------------------------------------------------------------------------

4. Commercial General Liability (“CGL”) Insurance.

CGL Insurance which protects the interests of Borrower, its employees, agents
and/or any and all subsidiaries and affiliates, and including Agent, its
employees, agents, subsidiaries and affiliates. An ISO-based occurrence form CGL
policy (CG 00 01 or its equivalent) shall be used. Said CGL insurance shall
contain clauses or endorsements to the effect that such policies shall be
primary rather than contributing, secondary or excess of the coverage which
Borrower may carry for other properties or risks.

5. Garagekeeper’s Legal Liability Insurance.

If the Premises includes, or Borrower otherwise leases or uses, any parking
garage structure or attended or secured automobile parking lot, garagekeeper’s
legal liability insurance providing comprehensive coverage on a per accident
basis.

6. Liquor Liability Insurance.

Liquor law legal liability insurance in the event of the sale, merchandising,
transfer, exchange, serving, and furnishing or giving away of alcoholic
beverages, upon or from the Premises for all usual business functions of
Borrower.

7. Vehicle Liability Insurance.

Vehicle liability insurance covering owned, leased, hired, and non-owned
vehicles used by Borrower, and its employees, agents, subsidiaries and
affiliates, in the course of employment for Borrower.

8. Workers’ Compensation and Employer’s Liability Insurance.

Workers’ compensation insurance and employer’s liability insurance.

9. Umbrella/Excess Liability Insurance.

An umbrella or excess liability insurance policy which protects the interests of
Borrower, its employees, agents, subsidiaries and affiliates, and including
Agent, its employees, agents, subsidiaries and affiliates as their interests
appear. This coverage shall provide no less than following-form coverage in
excess of the underlying CGL, vehicle liability, liquor legal liability, and
employers liability coverages required above.

10. Intentionally omitted.

11. Crime or Fidelity.

A fidelity or crime bond which insures against losses resulting from dishonest
or fraudulent acts committed by employees and agents providing services for
Borrower.

12. Terrorism Insurance.

The property, commercial general liability, workers’ compensation and umbrella
insurance required above shall provide coverage for losses resulting from
certified acts of terrorism as defined by the Terrorism Risk Insurance Program
Reauthorization Act of 2007 (“TRIPRA”), or

 

Schedule 7.11 - 3



--------------------------------------------------------------------------------

its future translations and extensions, any subsequent statutes, amendments or
modifications thereof or regulations promulgated thereunder, and, to the extent
required by Agent, from non-certified acts of terrorism.

13. Waiver of Subrogation.

All policies shall contain a waiver of subrogation against Agent and its
successors and/or assigns unless otherwise approved by Agent.

14. Elective Insurance Coverages.

Upon sixty (60) days’ notice, Agent may, acting reasonably, require higher
limits of insurance or additional insurance coverage against other hazards for
which insurance is obtainable and which at the time are commonly insured against
in the case of similar properties at which similar activities are conducted
within the geographic area of the Premises.

15. Hospitality Insurance.

Hospitality insurance to cover spa operations at the Premises.

16. Other Insurance.

Such other insurance usual to a hotel operation and in such amounts or as Agent
from time to time may reasonably request against such other insurable hazards
which at the time are commonly insured against for property similar to the
Premises located in or around the region in which the Premises is located.

B. BLANKET INSURANCE COVERAGE. The property insurance coverage required
hereunder may be provided by a “blanket” insurance policy affording protection
to multiple locations owned, operated by or affiliated with Borrower, provided,
however that:

 

  a) any such “blanket” policy makes available to the Premises on a
“per–occurrence” basis no less than the limit of protection, terms and
conditions required in this agreement as though the insurance were provided on a
stand-alone basis; and

 

  b) Agent shall have determined based on a review of the policy as well as a
schedule of locations and values that the amount of such coverage is sufficient
in light of the other risks and properties insured under the blanket policy.

C. DEDUCTIBLES AND SELF-INSURED RETENTIONS. Each of the insurance coverages
required herein shall be arranged with deductibles and self-insured retentions
subject to the reasonable approval of Agent. Notwithstanding the foregoing, the
deductible for Windstorm shall not exceed 5% of the total insurance value of the
property.

D. HOW THE AGENT SHOULD BE IDENTIFIED ON INSURANCE POLICIES. At a minimum, the
primary property policy(ies) shall identify the Agent as set forth in clauses
(a), (b) and (c) of this Section D. The excess property policy(ies) shall
identify the Agent separately as in clauses (a), (b) and (c) of this Section D
or on a “following form” basis.

 

Schedule 7.11 - 4



--------------------------------------------------------------------------------

  a) The property insurance (including the property insurance for Premises
undergoing construction or renovations described in paragraph (A)(1)(h) above)
shall identify Agent under a non-contributing New York standard mortgagee clause
or its equivalent satisfactory to Agent as “First Mortgagee” and “First Lender
Loss Payee” with protection afforded to Agent as provided by ISO Form CP 12 18
06 95 (Loss Payable Provisions) or its equivalent and shall be otherwise
reasonably satisfactory to Agent in form and content.

 

  b) Except as provided in clause (c) of this Section D below, the business
income insurance coverages (including rental income and extra expense) shall
identify the provide Agent with Lender’s Loss Payable/Loss Payee protection as
“First Mortgagee” and “First Lender Loss Payee” with protection afforded to
Agent as provided by ISO Form CP 12 18 06 95 (Loss Payable Provisions) or its
equivalent.

 

  c) The Mortgagee and Lender’s Loss Payable clauses in the property policy
shall specifically identify Crédit Agricole Corporate and Investment Bank as
Agent’s interest in the real property, personal property, business personal
property, business income, rental value and extra expense.

 

  d) Except as provided in clause (c) of this Section D above, the boiler and
machinery/equipment breakdown insurance shall identify the Agent as “First
Mortgagee” and “First Lender Loss Payee” with protection afforded to Agent as
provided by ISO Form EB 00 20 09 07 (Equipment Breakdown Protection Coverage
Form) or its equivalent, including application to the business income and extra
expense insurance, and shall be otherwise reasonably satisfactory to Agent in
form and content.

 

  e) The CGL and umbrella/excess liability insurance policies shall identify the
Agent as an “Additional Insured-Mortgagee” with protection afforded to Agent as
provided by ISO Form CG 20 18 11 85 (Additional Insured – Mortgagee, Assignee or
Receiver) or its equivalent.

 

  f) The commercial fidelity or crime bond shall identify Agent as “Loss Payee”
with protection afforded to Agent as provided by ISO Form CR 20 15 03 00 (Joint
Loss Payable) or its equivalent.

 

  g) Agent shall be referred to verbatim as follows:

“Crédit Agricole Corporate and Investment Bank as Agent, its successors and/or
assigns ATIMA

Attn: Caryl Bogardus DePalma

1301 Avenue of the Americas

New York, NY 10019”

E. INSURER RATINGS. Each insurance carrier providing insurance required
hereunder shall be financially sound and authorized to do business in the
jurisdiction in which the Premises is located and have, notwithstanding its
parent’s or any reinsurer’s rating, a current

 

Schedule 7.11 - 5



--------------------------------------------------------------------------------

financial strength rating of “A” or better with Standard & Poor’s or a financial
strength/size rating of ‘A/X’ or better as maintained by A.M. Best, or shall be
otherwise reasonably acceptable to Agent. Notification of compliance with the
aforementioned ratings shall be provided annually upon coverage renewal.
However, Borrower shall notify Agent if at any time the carrier ratings fall
below those required herein. All insurance provided for hereunder shall be
obtained under valid and enforceable policies. Each policy shall provide that no
change of title, tenant occupancy or use, physical damage, additional
improvements or other factors shall affect the coverage afforded under such
policy.

F. NOTICES, CHANGES AND RENEWALS.

 

  a) All policies shall state that the insurance carrier shall give Agent a
minimum of thirty (30) days’ prior notice in the event of cancellation or
termination and a minimum of thirty (30) days’ prior notice of non-renewal or
material modification. Borrower shall give Agent at least thirty (30) days’
prior written notice of any non-renewal, cancellation, termination or material
modification of any policies after the effective date should any insurance
carrier not be required to provide said written notice as noted herein upon
renewal of said policies.

 

  b) Borrower shall immediately report to Agent any increase in any deductible
or limitation of coverage.

 

  c) Borrower shall promptly review all insurance policies, be acquainted with
the contents of each insurance policy and be aware of the provisions in each
requiring notice to insurers.

 

  d) Prior to Closing, and thereafter, no later than ten (10) Business Days
prior to the expiration of any insurance policy required hereunder, Borrower
shall deliver or cause to be delivered to Agent an ACORD Form 28, version 10/30
(for evidence of commercial property insurance) and ACORD Form 75 Binder (for
all other insurance coverages required hereunder), or other evidence of the
effectiveness of the renewal policies reasonably satisfactory to Agent,
accompanied by evidence satisfactory to Agent of payment of the premiums due
thereunder. Upon receipt of the required Mortgagee, Lender’s Loss Payee, Joint
Loss Payee and Additional Insured-Mortgagee endorsements required herein,
Borrower shall promptly deliver or cause to be delivered to Agent a copy of
same. In addition, Borrower shall, together with the foregoing, deliver or cause
to be delivered to Agent a summary schedule of the renewed insurance policies
along with a schedule of total insurable value(s) and business income
worksheet(s). Any evidence of insurance provided shall confer upon Agent the
rights and privileges of Borrower as required hereunder.

 

  e) All original or true and attested copies of policies, binders or
certificates shall identify Borrower as a Named Insured, and shall include the
complete and accurate property address and shall bear the signature of the
issuing insurance agent. Agent shall not be deemed by reason of the custody of
any policies to have knowledge of the contents thereof.

 

Schedule 7.11 - 6



--------------------------------------------------------------------------------

  f) Upon Agent’s request, Borrower shall deliver to Agent original or true and
attested copies of all insurance policies required herein.

 

  g) If at any time Agent is not in receipt of written evidence satisfactory to
Agent that all insurance policies required or requested pursuant hereto are in
full force and effect, or if Borrower fails to maintain the insurance required
hereunder after notice to Borrower, Agent shall have the right, but shall not be
obligated, to take such action as Agent deems necessary to protect its interest
in the Premises, including the obtaining of such insurance coverage as the Agent
in its reasonable discretion deems appropriate. All premiums incurred by Agent
in connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Agent upon demand and, until paid, shall be
secured by the Deed of Trust and the other Loan Documents and shall bear
interest at the Default Rate.

 

  h) In the event of a foreclosure of the Loan Documents (or any of them), or
other transfer of title to the Premises in extinguishment in whole or in part of
the Loan, all right, title and interest of Borrower in and to the policies then
in force and all proceeds payable thereunder shall thereupon vest in the
purchaser at such foreclosure or Agent or other transferee in the event of such
other transfer of title.

 

Schedule 7.11 - 7



--------------------------------------------------------------------------------

Schedule 7.11 Addendum A

 

Type of Insurance

  

Required Limit

1a - Property

   All Risk or Special Form, 100% of Replacement Cost. For purposes of this Loan
Agreement, “Replacement Cost” shall mean the actual cost to repair or replace
the lost or damaged Improvements and Personal Property (as defined in the
Mortgage) which shall be damaged or destroyed by reason of an insured loss, with
property of a like kind and quality without a deduction for construction codes
and ordinances, depreciation and normal wear and tear, and shall be in an amount
satisfactory to Agent.

1b - Ordinance or Law

   (i) Contingent coverage for undamaged portion of the premises: 100% of the
Replacement Cost included within the limit of insurance applicable to coverage
for the building or such other amount in Agent’s reasonable discretion, (ii)
demolition and (iii) increased cost of construction; provided limit shall be
100% of the projected cost or otherwise reasonably satisfactory to Agent.

1c - Debris Removal

   a) No less than $5,000,000 per occurrence.

1d - Business Income and Extra Expense

 

(also applies to flood, earthquake, and other perils as applicable if under a
separate policy)

  

Unless otherwise satisfactory to Agent,

 

a)      Minimum of 24 months’ projected business income including rental income
and extra expense.

 

b)      Actual loss sustained on rental income and extra expense,

 

c)      Extended period of indemnity covering 12 months of additional projected
business income from the date that the applicable property is repaired or
replaced and operations are resumed.

 

If coverage is subject to a stated schedule of values, the business income
value, including rental value and extra expense, on file with the underwriter(s)
shall equal the required amounts during the restoration and extended indemnity
periods as set forth herein.

 

d)      Ordinance or law - increased period of restoration endorsement

1e - Coinsurance

   Must be waived (i.e., none); or policy must contain an agreed amount
endorsement acceptable to Agent.

1f - Hail, Windstorm

   If coverage for hail and windstorm is included within the “All Risk” Property
policy, then the limit of protection shall be equal to the total insurable value
of the property and be on terms consistent with those specified in Section 1a-e
as applicable.

1g - Boiler and Machinery/Equipment Breakdown

  

a)      If the boiler and machinery/equipment breakdown coverage is included
within the “All Risk” Property policy, then the limit of protection shall be
equal to that specified in Section 1a above (including business income, rental
income and extra expense).

 

b)      If coverage is provided by a separate boiler and machinery/equipment
breakdown policy, and the Premises contains any steam objects, then the limit of
protection shall be equal to that specified in Section 1a above (including
business income, rental income and extra expense).

 

Schedule 7.11 - 1



--------------------------------------------------------------------------------

Type of Insurance

  

Required Limit

  

c)      If coverage is provided by a separate boiler and machinery/equipment
breakdown policy, and the Premises does not contain any steam objects, then the
limit of protection shall be a minimum of $1,000,000 for property damage and
business income (including rental income and extra expense), or otherwise as
reasonably determined by the Agent.

2. Flood

  

a)      If coverage for flood is included within the “All Risk” Property policy,
then the limit of protection shall be equal to that specified in Section 1a
above or such other amount in Agent’s reasonable discretion.

 

b)      If coverage is provided by a separate insurance policy, the limit of
protection shall be subject to the review and reasonable approval of the Agent.

3. Earthquake

  

a)      Areas of increased risk for earthquake include all of California, the
New Madrid and Pacific Northwest Seismic Zones, and cities recognized by USGS as
known earthquake regions.

 

b)      If coverage for earthquake is included within the “All Risk” Property
policy, then the limit of protection shall be equal to that specified in Section
1a above or such other amount in Agent’s reasonable discretion.

 

c)      If coverage for earthquake is not included within the “All Risk”
Property policy, and the Premises is located in a seismically active region, the
limit of protection purchased shall be subject to the review and approval of the
Agent.

4. Commercial General Liability

  

a)      General policy aggregate: $2,000,000

 

b)      Bodily injury/property damage per occurrence: $1,000,000

 

c)      Personal/advertising injury: $1,000,000 any one person or organization

 

d)      Products/completed ops aggregate: $2,000,000

 

If the policy covers multiple locations, a per-location aggregate limit is
required and shall be endorsed onto the policy.

5. Garagekeeper’s Legal Liability

   Not Applicable.

6. Host Liquor Liability

   Subject to the same limits required in Section 4, Commercial General
Liability

7. Vehicle Liability

   $1,000,000 each accident, combined single limit for bodily injury and
property damage 8. Worker’s Compensation and Employers Liability   

a)      Worker’s compensation for not less than then statutory limits, and

 

b)      Employers liability insurance with minimum limits of at least $1,000,000
(i) each accident, bodily injury by accident; (ii) each employee, bodily injury
by disease; (iii) policy limit, bodily injury by disease, or the higher minimum
limits required by Borrower’s umbrella liability insurer.

9. Umbrella/Excess Liability    On a following-form basis, in an amount no less
than $75,000,000 per occurrence and in the aggregate with a per location
aggregate endorsement on the primary $25,000,000.

 

Schedule 7.11 - 2



--------------------------------------------------------------------------------

Type of Insurance

  

Required Limit

10. Intentionally omitted

  

11. Crime or Fidelity

   $3,000,000 per claim and aggregate

12. Terrorism

   Full limits of insurance as specified in the property, commercial general
liability, workers’ compensation and umbrella liability insurance required above
for certified acts of terrorism as defined by TRIPRA or its future translations
and extensions, any subsequent statute, amendments or modifications thereof or
regulations promulgated thereunder for, and, to the extent required by Agent,
for non-certified acts of terrorism.

13. Hospitality Insurance

   $1,000,000 per occurrence and in the aggregate.

 

Schedule 7.11 - 3



--------------------------------------------------------------------------------

Schedule 9.5

Assignment and Acceptance

This ASSIGNMENT AND ACCEPTANCE (this “Assignment”) made as of
                    , 20     by and between
[                                        ] (“Assignor”), as a Lender (as defined
in the Loan Agreement (as defined below)), and
                                         (together with its successors and
assigns, “Assignee”). Capitalized terms not otherwise defined herein shall have
the respective meanings set forth in the Loan Agreement (as hereinafter
defined).

WHEREAS, GREAT WOLF LODGE OF THE CAROLINAS, LLC, a Delaware limited liability
company (“Borrower”), CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as agent
for Lenders (in such capacity as agent, “Agent”) and the Lenders that are a
party thereto, are parties to that certain Loan Agreement dated as of
                    , 2011 (as the same may have been or may hereafter be
amended, restated, extended or otherwise modified from time to time pursuant to
the terms thereof, the “Loan Agreement”), pursuant to which Lenders have agreed
to make, and Agent has agreed to administer, a loan to Borrower in the maximum
principal amount of $56,000,000 (the “Loan”);

WHEREAS, Assignor is one of the “Lenders” under the Loan Agreement; and

WHEREAS, Assignor wishes to sell and assign to Assignee all of Assignor’s right,
title and interest in and the portion of the Loan in an amount equal to
[$            ], which constitutes         percent (        %) of Assignor’s
interest in the entire Loan, together with all of Assignor’s right, title, and
interest in the other Loan Documents in respect of such portion (the “Assigned
Interest”).

NOW, THEREFORE, in consideration of ($[            ]) with respect to the Loan
paid by Assignee to Assignor, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor and Assignee
hereby agree as follows:

 

  1. As of the date hereof, Assignor hereby sells, assigns, transfers and grants
to Assignee, without recourse except as to the express representations and
warranties made by Assignor herein, and Assignee hereby purchases and assumes,
the Assigned Interest.

 

  2.

Assignor (a) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Agreement or any other Loan Documents, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Agreement or any other Loan Documents, or any other instrument or
document furnished pursuant thereto, or any collateral security granted in
connection therewith, if any, other than that, to Assignor’s knowledge, there is
no adverse claim upon the Assigned Interest and that, to Assignor’s knowledge,
the Assigned Interest is free and clear of any adverse claim; and (b) makes no
representation or warranty and assumes no responsibility with respect to the

 

Schedule 9.5 - 1



--------------------------------------------------------------------------------

  financial condition of Borrower, any Guarantor, any of their respective
Affiliates or any other obligor for the performance or the observance by
Borrower, any Guarantor, any of their respective Affiliates or any other obligor
of any of their respective obligations under the Loan Agreement, any other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto.

 

  3. Assignee (a) represents and warrants to Agent and Lenders that it is an
Eligible Assignee under the Loan Agreement and it is legally authorized to enter
into this Assignment; (b) confirms that it has received copies of the Loan
Agreement, together with copies of the financial statements delivered pursuant
thereto, the other Loan Documents and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment; (c) agrees that it will, independently and without
reliance upon Agent, Assignor or any other Lender, based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in granting or withholding any consent or approval under the
Loan Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (d) confirms that Agent shall act as agent
for Assignee and the other Lenders and shall take such action as agent on its
behalf and to exercise such powers and discretion under the Loan Agreement, the
other Loan Documents or other instruments or documents furnished pursuant hereto
or thereto as are delegated to Agent by the terms thereof; and (e) agrees that
it will be bound by the provisions of the Loan Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Loan
Agreement are required to be performed by it as a Lender.

 

  4. Assignor represents and warrants that (a) to Assignor’s knowledge, the
current outstanding principal amount of the Loan is                      Dollars
($            ), (b) Assignor has not previously assigned, pledged, transferred
or hypothecated all or any portion of the Assigned Interest and (c) it is
legally authorized to enter into this Assignment.

 

  5. From and after the date hereof, (a) Assignee shall be a party to the Loan
Agreement and, to the extent of the Assigned Interest in the Loan, shall have
the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) Assignor shall
relinquish its rights as a Lender and be released from its obligations as a
Lender under the Loan Documents and to the Loan with respect to the Assigned
Interest (but not otherwise).

 

  6. The address of Assignee to which notices under the Loan Documents shall be
sent is:

 

Schedule 9.5 - 2



--------------------------------------------------------------------------------

 

  

 

  

 

  

 

  

 

   Attn:  

 

  

Telephone:  

 

   Facsimile:  

 

  

with copies similarly delivered to:

 

  

 

  

 

  

 

  

 

   Attn:  

 

  

Telephone:  

 

   Facsimile:  

 

  

 

  7. This Assignment shall be governed by and construed in accordance with the
laws of the State of New York.

 

  8. This Assignment may be executed in any number of counterparts, with the
same effect as if all of the parties had signed the same document. All
counterparts shall be construed together and constitute one agreement.

 

Schedule 9.5 - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Assignment as of the day
and the year first above written.

 

 

ASSIGNOR:

 

[                                         ]

  By:  

 

    Name:     Title:   By:  

 

    Name:     Title:

Commitment (following this Assignment [and the other assignments by Assignor
being executed contemporaneously herewith]):

$                                                             

  ASSIGNEE:   By:  

 

    Name:     Title:

Commitment: $                                                             

 

Schedule 9.5 - 4



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as agent for Lenders

signs below for the sole purpose of consenting to

this Assignment. Such consent is not, and shall

not be construed to be, a consent or waiver to any

other assignment or any other provision of any

Loan Document. Agent shall retain all of its respective

rights under the Loan Documents.

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as agent for Lenders

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

Schedule 9.5 - 5